 



EXHIBIT 10.1
 
 
HINES VAF WESTWOOD OF LISLE II, L.P.,
as Landlord
AND
SXC HEALTH SOLUTIONS, INC.
as Tenant
 

LEASE AGREEMENT

 
Dated: March 24, 2006
Building: 2441 Warrenville Road, Lisle, Illinois
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


                  Article         Page
 
                ARTICLE 1 REFERENCE DATA AND DEFINITIONS     1  
 
                ARTICLE 2 DEMISED PREMISES AND TERM     3  
 
  Section 2.1.   Demised Premises     3  
 
  Section 2.2.   Term     3  
 
  Section 2.3.   Tenant’s Entry upon Demised Premises before Commencement      
 
 
      Date     3  
 
                ARTICLE 3 RENT AND SECURITY DEPOSIT     5  
 
  Section 3.1.   Fixed Rent     5  
 
  Section 3.2.   Additional Rent     5  
 
  Section 3.3.   Past Due Rent     5  
 
  Section 3.4.   Security Deposit     6  
 
  Section 3.5.   Rent Payments     8  
 
  Section 3.6.   Fixed Rent and Tenant’s Expense Charge Abatement     9  
 
                ARTICLE 4 TENANT’S SHARE OF OPERATING COSTS AND TAXES     9  
 
  Section 4.1.   Definitions     9  
 
  Section 4.2.   Tenant’s Payment of Operating Costs and Taxes     13  
 
  Section 4.3.   Refunds; Other Items     15  
 
  Section 4.4.   Controllable Expenses     15  
 
  Section 4.5.   Tenant’s Expense Charge Abatement     16  
 
                ARTICLE 5 OCCUPANCY OF DEMISED PREMISES     16  
 
  Section 5.1.   Occupancy of Demised Premises     16  
 
                ARTICLE 6 CONDUCT OF BUSINESS BY TENANT     16  
 
  Section 6.1.   Use of Demised Premises     16  
 
  Section 6.2.   Compliance with Laws and Requirements of Public Authorities    
16  
 
  Section 6.3.   Rules and Regulations     18  
 
  Section 6.4.   Landlord Compliance     18  
 
                ARTICLE 7 COMMON AREA     19  
 
  Section 7.1.   Control of Common Area     19  
 
  Section 7.2.   Parking     19  
 
                ARTICLE 8 REPAIRS, ALTERATIONS AND MECHANICS’ LIENS     20  
 
  Section 8.1.   Repairs     20  
 
  Section 8.2.   Alterations     21  
 
  Section 8.3.   Mechanics’ Liens     22  
 
  Section 8.4.   Indemnification     22  
 
  Section 8.5.   Reasonable Consent     23  
 
  Section 8.6.   Non-Consent Alterations     23  

i



--------------------------------------------------------------------------------



 



                  Article         Page
 
                ARTICLE 9 UTILITIES AND BUILDING SERVICES     24  
 
  Section 9.1.   Heating, Ventilating and Air Conditioning     24  
 
  Section 9.2.   Cleaning Service     25  
 
  Section 9.3.   Elevator Service     25  
 
  Section 9.4.   Electricity     25  
 
  Section 9.5.   Interruption of Services     27  
 
  Section 9.6.   Overtime Services     27  
 
                ARTICLE 10 PROPERTY AND OTHER TAXES     28  
 
  Section 10.1.   Tenant’s Property     28  
 
  Section 10.2.   Increased Value of Improvements     28  
 
                ARTICLE 11 INSURANCE AND INDEMNITY     28  
 
  Section 11.1.   Tenant’s Insurance     28  
 
  Section 11.2.   Indemnity and Non-Liability     29  
 
  Section 11.3.   Waiver of Subrogation     31  
 
  Section 11.4.   Landlord Insurance/Landlord Indemnity     32  
 
  Section 11.5.   Landlord’s Negligence     32  
 
                ARTICLE 12 DAMAGE BY CASUALTY     33  
 
  Section 12.1.   Termination of Lease; Repair by Landlord     33  
 
  Section 12.2.   Repair by Tenant     34  
 
  Section 12.3.   Abatement of Rent; Notices of Status of Repairs/Restoration  
  35  
 
  Section 12.4.   Untenantability     35  
 
  Section 12.5.   Core and Shell     35  
 
                ARTICLE 13 EMINENT DOMAIN     36  
 
  Section 13.1.   Taking of Demised Premises     36  
 
  Section 13.2.   Partial or Temporary Taking of Building     36  
 
  Section 13.3.   Surrender     36  
 
  Section 13.4.   Rent Adjustment for Partial Taking of Demised Premises     37
 
 
  Section 13.5.   Awards     37  
 
                ARTICLE 14 RIGHTS RESERVED TO LANDLORD     37  
 
  Section 14.1.   Access to Demised Premises     37  
 
  Section 14.2.   Additional Rights     38  
 
                ARTICLE 15 ASSIGNMENT AND SUBLETTING     39  
 
  Section 15.1.   Consent Required     39  
 
  Section 15.2.   Notice of Proposed Assignment or Sublease; Recapture     40  
 
  Section 15.3.   Grounds for Withholding Consent     41  
 
  Section 15.4.   Excess Rent Payment     41  
 
  Section 15.5.   Lease Assumption; Subtenant Attornment     42  
 
  Section 15.6.   Prohibition     42  
 
  Section 15.7.   Permitted Transfers     43  

ii



--------------------------------------------------------------------------------



 



                  Article         Page
 
                ARTICLE 16 INTENTIONALLY OMITTED     43  
 
                ARTICLE 17 DEFAULT     43  
 
  Section 17.1.   Events of Default     43  
 
  Section 17.2.   Damages     45  
 
  Section 17.3.   Waiver of Jury Trial     46  
 
  Section 17.4.   Other Remedies     47  
 
  Section 17.5.   Landlord Defaults     47  
 
                ARTICLE 18 SURRENDER     47  
 
  Section 18.1.   Possession     47  
 
  Section 18.2.   Merger     47  
 
                ARTICLE 19 HOLDING OVER     48  
 
  Section 19.1.   Holding Over     48  
 
                ARTICLE 20 REMEDIES CUMULATIVE     48  
 
  Section 20.1.   No Waiver     48  
 
                ARTICLE 21 ESTOPPEL CERTIFICATE, SUBORDINATION, ATTORNMENT    
48  
 
  Section 21.1.   Estoppel Certificate     48  
 
  Section 21.2.   Subordination     49  
 
  Section 21.3.   Attornment     50  
 
  Section 21.4.   Mortgages     50  
 
  Section 21.5.   Protection of Successor Landlord     50  
 
  Section 21.6.   Mortgagee’s Right To Cure     51  
 
                ARTICLE 22 QUIET ENJOYMENT     52  
 
  Section 22.1.   Quiet Enjoyment     52  
 
                ARTICLE 23 NOTICES     52  
 
  Section 23.1.   Notices     52  
 
                ARTICLE 24 MISCELLANEOUS PROVISIONS     53  
 
  Section 24.1.   Time     53  
 
  Section 24.2.   Applicable Law and Construction     53  
 
  Section 24.3.   Parties Bound     53  
 
  Section 24.4.   No Representations by Landlord     53  
 
  Section 24.5.   Brokers     53  
 
  Section 24.6.   Severability     54  
 
  Section 24.7.   Force Majeure     54  
 
  Section 24.8.   Definition of Landlord     54  
 
  Section 24.9.   No Option     54  
 
  Section 24.10.   Exculpatory Clause     54  
 
  Section 24.11.   Intentionally Omitted     55  
 
  Section 24.12.   No Recording     55  
 
  Section 24.13.   No Light, View or Air Easements     55  
 
  Section 24.14.   Financial Statements     55  

iii



--------------------------------------------------------------------------------



 



                  Article         Page
 
                ARTICLE 25 TENANT IMPROVEMENTS     55  
 
  Section 25.1.   Tenant’s Improvements     55  
 
  Section 25.2.   Allowance     56  
 
  Section 25.3.   Space Plan Allowance     58  
 
  Section 25.4.   Card Readers     58  
 
                ARTICLE 26 SIGNAGE     59  
 
  Section 26.1.   Building Signage     59  
 
                ARTICLE 27 RIGHT OF FIRST OFFER     59  
 
                ARTICLE 28 EXPANSION OPTION     66  
 
                ARTICLE 29 RENEWAL OPTION     72  
 
                ARTICLE 30 MARKET RENTAL RATE     74  
 
                ARTICLE 31 OPTION TO TERMINATE     76  
 
                ARTICLE 32 GENERATOR     78  
 
  Section 32.1.   Installation     79  
 
  Section 32.2.   Maintenance and Repair     80  
 
  Section 32.3.   Assignability     80  
 
  Section 32.4.   Representation     81  
 
                ARTICLE 33 EXISTING LEASE PAYMENT     81  
 
  Section 33.1.   Payment     81  
 
                ARTICLE 34 SECURED AREA     81  
 
  Section 34.1.   Secured Area     81  

     
EXHIBIT A
  Plan Showing Tenant’s Space
EXHIBIT B
  Legal Description of Land
EXHIBIT C
  Rules and Regulations
EXHIBIT D
  Parking Rider
EXHIBIT E
  Pre-Approved General Contractors
EXHIBIT F
  Form of SNDA
EXHIBIT G
  Expansion Space A
EXHIBIT H
  Expansion Space B
EXHIBIT I
  Building Signage Identification — Name/LOGO Depiction
EXHIBIT J
  Cleaning Specifications
EXHIBIT K
  HVAC Design Standards

iv



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS LEASE AGREEMENT (this “Lease”) is made between Landlord and Tenant
named in Article 1 as of the date set forth therein. Landlord and Tenant, in
consideration of the covenants and agreements contained herein, agree as
follows:
ARTICLE 1
REFERENCE DATA AND DEFINITIONS
     The following are definitions of terms used in this Lease, and each
reference in this Lease to any of the following subjects shall be construed to
incorporate the data, terms, covenants and provisions stated for that subject in
this Article 1, subject to the terms of the balance of this Lease:

                              DATE OF EXECUTION OF
THIS LEASE:   March       , 2006.
 
                            LANDLORD   Hines VAF Westwood of Lisle II, L.P.
 
                            MANAGING AGENT:   Hines GS Properties, Inc.
 
                            LANDLORD’S ADDRESS:   Hines VAF Westwood of Lisle
II, L.P.
c/o Hines GS Properties, Inc.
2443 Warrenville Road
Lisle, Illinois 60532
 
                                with a copy to:
 
                                Hines VAF Westwood of Lisle II, L.P.
c/o Hines Interests Limited Partnership
300 Atlantic Street
Suite 206
Stamford, Connecticut 06901
Attn: Alan Rubenstein
 
                                and to:
 
                                Hines Interests Limited Partnership
One South Dearborn
Suite 2000
Chicago, Illinois 60603
Attn: Thomas J. Danilek

 



--------------------------------------------------------------------------------



 



                              TENANT:   SXC Health Solutions, Inc.
 
                            STATE OF TENANT’S FORMATION/ INCORPORATION:   Texas
 
                            TENANT’S ADDRESS:   2441 Warrenville Road
Suite 600
Lisle, Illinois 60532
Attn: Joel Cesario
cc: Chief Financial Officer
 
                            DEMISED PREMISES:   All of Floors 4 and 5 and a
portion of floor 6, as shown on Exhibit A, agreed for all purposes of this Lease
to be 65,782 square feet, subject to adjustment as hereinafter provided.
 
                            BUILDING:   2441 Warrenville Road, Lisle, Illinois,
which includes all improvements, including the office building and parking
areas, driveways and landscaped areas, located on the Land, which Building is
agreed for all purposes of this Lease to contain 148,423 square feet of rentable
area as of the date hereof.
 
                            LAND:   The land described on Exhibit B.
 
                            PROJECTED TURNOVER DATE:   Within five (5) business
days after the mutual execution and delivery of this Lease by Landlord and
Tenant.
 
                            COMMENCEMENT DATE:   February 1, 2007
 
                            EXPIRATION DATE:   January 31, 2018
 
                            TERM:   Eleven (11) Years
 
                            RENEWAL TERM:   One (1) renewal term of Five
(5) Years
 
                           
FIXED RENT:
  Period   Monthly
Fixed Rent   Annual Fixed
Rent   Annual Fixed
Rent Per RSF
 
  2/1/07 through 1/31/08   $ 75,375.21     $ 904,502.50     $ 13.75     2/1/08
through 1/31/09   $ 78,116.13     $ 937,393.50     $ 14.25     2/1/09 through
1/31/10   $ 80,857.04     $ 970,284.50     $ 14.75     2/1/10 through 1/31/11  
$ 83,597.96     $ 1,003,175.50     $ 15.25     2/1/11 through 1/31/12   $
86,338.88     $ 1,036,066.50     $ 15.75     2/1/12 through 1/31/13   $
89,079.79     $ 1,068,957.50     $ 16.25     2/1/13 through 1/31/14   $
91,820.71     $ 1,101,848.50     $ 16.75     2/1/14 through 1/31/15   $
94,561.63     $ 1,134,739.50     $ 17.25     2/1/15 through 1/31/16   $
97,302.54     $ 1,167,630.50     $ 17.75     2/1/16 through 1/31/17   $
100,043.46     $ 1,200,521.50     $ 18.25     2/1/17 through 1/31/18   $
102,784.38     $ 1,233,412.50     $ 18.75  

2



--------------------------------------------------------------------------------



 



                             
 
                            RENTAL ABATEMENT:   Fixed Rent and Tenant’s Expense
Charge shall be abated for the periods described in Section 3.6, subject to the
terms set forth therein.
 
                            TENANT’S PROPORTIONATE SHARE:   44.321%, determined
as set forth in Section 4.1(c).
 
                            DEFAULT RATE:   The lesser of (1) three percent (3%)
above the Prime Rate, per annum, or (2) the maximum rate of interest permitted
by law. For purposes of the foregoing, the “Prime Rate” shall mean the rate of
interest announced from time to time by JPMorgan Chase, Chicago, Illinois (or
any successor) as its “prime rate” or “corporate base rate”, changing as and
when such rate changes, or if such rate is no longer in existence, then such
other “prime rate” as may be designated by Landlord, in its reasonable
discretion.
 
                            SECURITY DEPOSIT AMOUNT:   $300,000.00, as the same
may from time to time be adjusted as provided in Section 3.4 below.
 
                            NORMAL BUSINESS HOURS:   Monday through Friday
8:00 A.M. to 6:00 P.M.
Saturdays
8:00 A.M. to 1:00 P.M.
 
                            BROKER:   Staubach Midwest, LLC (“Tenant’s Broker”)
and CB Richard Ellis (“Landlord’s Broker”)

ARTICLE 2
DEMISED PREMISES AND TERM
     Section 2.1. Demised Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Demised Premises, upon and subject to the
covenants, agreements, terms, conditions, limitations, exceptions and
reservations of this Lease.
     Section 2.2. Term. The term of this Lease (sometimes referred to herein as
the “Term”) shall be the period of time specified in Article 1 hereof. Except as
hereinafter provided, the Term shall commence on the Commencement Date as shown
in Article 1 and shall expire without notice to Tenant on the Expiration Date as
shown in Article 1, subject to any renewal options provided herein.
     Section 2.3. Tenant’s Entry upon Demised Premises before Commencement Date.
Provided that Tenant complies at all times with the provisions and requirements
of this Lease (other than the obligation to pay Fixed Rent and, except as
provided for below in this Section 2.3, the obligation to pay Additional Rent
(as defined in Section 3.2 hereof)), Tenant may enter upon the Demised Premises
from and after the “Turnover Date” (as defined in

3



--------------------------------------------------------------------------------



 



Section 25.1 hereof) and prior to the Commencement Date to perform the Tenant’s
Work (as defined in Section 25.1 below), and to otherwise install trade fixtures
and furnishings and to make the Demised Premises ready for the conduct of
Tenant’s business, provided, however, that any contractors as Tenant may engage
to undertake such installations and other preparatory work shall be subject to
Landlord’s written approval prior to engagement (not to be unreasonably
withheld, conditioned or delayed), and provided further, that Tenant shall
undertake such installations and other preparatory work only with such labor
organization affiliation or lack of affiliation as Landlord may reasonably
approve. For purposes of the foregoing, Landlord hereby pre-approves those
general contractors listed on Exhibit E. Any work performed under this
Section 2.3 shall comply, in any event, with the terms and requirements set
forth in Section 25.1 below. Any such occupancy of all or any portion of the
Demised Premises prior to the Commencement Date shall be upon all of the terms
and conditions set forth in this Lease relative to occupancy during the Term
(other than the obligation to pay Fixed Rent and, except as provided below in
this Section 2.3, Additional Rent hereunder). Utility costs (including, but not
limited to, HVAC, other than after-hours HVAC as provided below) for utility
services furnished to the Demised Premises which, if furnished during the Term,
would be included as part of “Tenant’s Expense Charge” under this Lease (i.e.,
as opposed to being charged and payable separately by Tenant, such as in the
case of electricity) (herein, “Base Building Utility Charges”), shall, from and
after the Turnover Date, and through the day preceding the Commencement Date, be
the responsibility of Landlord. The cost of any utilities (including but not
limited to, electricity and after-hours HVAC) to the Demised Premises which, if
furnished during the Term, would be payable separately by Tenant and not as part
of “Tenant’s Expense Charge” under this Lease (herein, “Direct Utility
Charges”), shall, from and after the Turnover Date, and through the day
preceding the Commencement Date, be the responsibility of Tenant, and shall be
paid for by Tenant either by paying any applicable utility company directly
(i.e., if separately metered) or by paying Landlord its Building-standard rates
(i.e., if not separately metered), which Building-standard rates, to the extent
applicable, shall be based on Landlord’s actual costs therefor, without
additional mark-up to Landlord on account thereof. Tenant shall be responsible
for installation of separate metering for electricity, as a required part of the
Tenant’s Work hereunder, if separate metering is not already present at the
Demised Premises (or any portion thereof) as of the Turnover Date. Tenant shall
have no right to occupy any portion of the Demised Premises for the conduct of
business operations therefrom at any time prior to the Commencement Date, except
as expressly provided below in this Section 2.3, or unless otherwise consented
to by Landlord (at its sole discretion). Notwithstanding the foregoing, Tenant
shall have the right to occupy the following areas of the Demised Premises prior
to the Commencement Date, for the conduct of business therefrom, without
Landlord’s consent thereto (but subject to the other terms of this Section 2.3):
(i) that portion of the Demised Premises located on the 6th floor of the
Building and known as Suite 620, comprised of 2,723 rentable square feet (the
“Suite 620 Space”), and/or (ii) that portion of the Demised Premises located on
the 6th floor of the Building and known as Suite 610, comprised of 10,532
rentable square feet (the “Suite 610 Space”). If Tenant occupies the Suite 620
Space prior to the Commencement Date for the conduct of business therefrom,
Tenant shall have no obligation to pay Fixed Rent or Additional Rent relative
thereto at any time prior to the Commencement Date (other than payment of Direct
Utility Charges, as provided above). If Tenant occupies all or any portion of
the Suite 610 Space prior to the Commencement Date for the conduct of business
therefrom,

4



--------------------------------------------------------------------------------



 



Tenant shall pay Landlord, in addition to payment of the Direct Utility Charges
described above, a contribution toward Landlord’s operating costs, in an amount
equal to $6.39 per square feet of rentable area of the overall Suite 610 Space
per annum, calculated for the period of such occupancy (payable in monthly
installments, in advance, prorated for any partial calendar month, at the same
time and place as otherwise applicable to monthly payments of Fixed Rent during
the Term hereof). The exact rentable area of any space leased as part of the
Demised Premises or otherwise located at the Building from time to time, shall
be determined by Landlord, measured in accordance with ANSI/BOMA Z65.1 1996
standards (it being understood and agreed that the rentable area of the Demised
Premises and of the Building set forth in Article 1, and the rentable area of
the Suite 610 Space and the Suite 620 Space as set forth above in this
Section 2.3, have been determined based on such BOMA measurement standard, and
the parties stipulate that such measurements shall remain binding on the parties
hereunder during the entire Term for all purposes of this Lease, subject to the
terms of Section 4. l(c) below). From and after the Commencement Date, Tenant
shall pay Fixed Rent and Additional Rent (including Tenant’s Expense Charge and
Direct Utility Charges) as otherwise provided in this Lease.
ARTICLE 3
RENT AND SECURITY DEPOSIT
     Section 3.1. Fixed Rent. Tenant shall pay to Landlord, without any prior
demand therefor and without any deduction or set-off whatsoever (except as
expressly provide in this Lease), the Fixed Rent set forth in Article 1. Fixed
Rent shall be due and payable in monthly installments each equal to the Monthly
Fixed Rent set forth in Article 1, in advance on the first day of each and every
calendar month during the Term.
     Section 3.2. Additional Rent. Any sums or charges to be paid by Tenant
pursuant to the provisions of this Lease, other than the Fixed Rent, shall be
designated as “Additional Rent”. Any sums or charges to be paid by Tenant
pursuant to the provisions of the Lease, other than Fixed Rent and Tenant’s
Expense Charge payments (which Fixed Rent and Tenant’s Expense Charge payments
shall be payable on a monthly regularly scheduled basis as set forth in
Section 3.1 and Section 4.2(b) hereof), shall be payable within thirty (30) days
after Landlord gives written notice that payment is due, unless otherwise
provided in this Lease. Landlord shall have the same rights against Tenant for
default in payment of Additional Rent as for default in payment of the Fixed
Rent. As used in this Lease, the term “Rent” shall mean the Fixed Rent and
Additional Rent. The payment of Rent hereunder is independent of each and every
other covenant and agreement contained in this Lease.
     Section 3.3. Past Due Rent.
     (a) If Tenant shall fail to pay any installment of Rent within five (5)
business days following the date when such Rent is due and payable (provided
that, on the first two (2) occasion of late payment of Rent occurring in any
calendar year, the hereafter described “Late Charge” shall not accrue unless
Tenant fails to pay such Rent within ten (10) business days following the date
when such Rent is due and payable), Tenant shall pay a charge (the “Late

5



--------------------------------------------------------------------------------



 



Charge”) which shall be 3% of the amount of such unpaid installment of Rent. The
parties agree that the amount of such Late Charge represents a reasonable
estimate of the cost and expense that will be incurred by Landlord in processing
each delinquent payment of Rent by Tenant and that such Late Charge shall be
paid to Landlord as liquidated damages for each delinquent payment.
     (b) Unpaid Rent which is not paid within five (5) business days following
the date when due shall bear interest at the Default Rate from the date due
until paid (provided that, on the first two (2) occasions of late payment of
Rent occurring in any calendar year, such interest shall not accrue unless
Tenant fails to pay such delinquency within five (5) business days after
Landlord gives written notice of such delinquency to Tenant, but on the third
and any subsequent occasion of late payment of Rent occurring in any calendar
year, no such notice from Landlord shall be required for Default Rate interest
to accrue as otherwise provided in this Section 3). Payment of such interest
shall not excuse or cure any default by Tenant under this Lease. The parties
agree that the payment of interest and the payment of Late Charges provided for
in Section 3.3(a) above are distinct and separate from one another in that the
payment of interest is to compensate Landlord for its inability to use the money
improperly withheld by Tenant, while the payment of Late Charges is to
compensate Landlord for its additional administrative expenses in handling and
processing delinquent payments.
     Section 3.4. Security Deposit. Concurrent with Tenant’s execution and
delivery of this Lease to Landlord, and as an express condition of Landlord’s
obligation to fund any portion of the “Allowance” under Section 25.2 below, or
to disburse the “One Time Existing Lease Payment” under Section 33.1 below (and
subject, in any event, to the terms of the last paragraph of this Section 3.4
regarding the form of the deposit hereunder and Tenant’s right, at any time, to
deliver the same either as a letter of credit or in cash), Tenant shall deposit
with Landlord an unconditional and irrevocable letter of credit (as the same may
be decreased as hereinafter provided, the “Letter of Credit Security Deposit”)
in the amount of $300,000.00 in form reasonably satisfactory to Landlord and
issued by such bank with a Chicago, Illinois office reasonably satisfactory to
Landlord, as security for the full and faithful performance of every provision
of this Lease to be thereafter performed by Tenant (the Letter of Credit
Security Deposit, together with (1) any cash from time to time held by Landlord
as part of the security deposit following a draw on the Letter of Credit
Security Deposit or (2) any cash from time to time held by Landlord as part of
the security deposit following Tenant’s election, at its sole discretion, to
deposit such cash as all or part of the required security deposit under this
Section 3.4 (and subject, in any event, to the terms of the last paragraph of
this Section 3.4 regarding the form of the deposit hereunder), is sometimes
referred to herein as the “Security Deposit”). If Tenant defaults with respect
to any provision of this Lease, including but not limited to the provisions
relating to the payment of Rent, and such default remains uncured beyond
applicable cure periods provided hereunder, then Landlord may, as applicable,
(i) use, apply or retain all or any part of the Security Deposit which is then
held by Landlord in the form of cash (herein, the “Cash Security Deposit”), or
(ii) draw on the Letter of Credit Security Deposit, in whole or in part, but
only to the extent necessary in Landlord’s good faith judgment to cure such
default (provided that Landlord may draw upon any Letter of Credit Security

6



--------------------------------------------------------------------------------



 



Deposit in whole in the event Tenant defaults in its obligation to timely
deliver a replacement letter of credit as required hereunder), and Landlord may
use, apply or retain all or any part of the proceeds thereof, for the payment of
any Rent and any other sum in default, or for the payment of any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant’s default. If any portion of the Cash Security
Deposit or proceeds from a draw on the Letter of Credit Security Deposit is so
used or applied, Tenant shall, within ten (10) business days after written
demand therefor, as applicable, deposit cash with Landlord in an amount
sufficient to restore the Cash Security Deposit to its original amount or cause
the issuing bank to restore the Letter of Credit Security Deposit to its
original amount, and Tenant’s failure to do such shall be a material breach of
this Lease, without any additional cure period hereunder. Landlord shall not be
responsible for keeping any Cash Security Deposit or any proceeds from a draw on
the Letter of Credit Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on either. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it through
July 31, 2011, the Cash Security Deposit, the Letter of Credit Security Deposit,
or any balance thereof, as applicable, shall be returned to Tenant (or at
Landlord’s option to the last assignee of Tenant’s interest hereunder) no later
than ten (10) days following Tenant’s request therefor from Landlord (which
request shall be delivered no earlier than August 1,2011). Landlord shall
deliver the Cash Security Deposit or the Letter of Credit Security Deposit to
the purchaser of Landlord’s interest in the Building, in the event that such
interest is sold, and, provided that such purchaser agrees in writing to be
bound by the terms and conditions of this Lease with respect to such Security
Deposit, thereupon Landlord shall be discharged from any further liability with
respect to same. Tenant hereby agrees not to look to any mortgagee as mortgagee,
mortgagee in possession, or successor in title to the Building for any Cash
Security Deposit or Letter of Credit Security Deposit required by Tenant
hereunder, unless such items have actually been received by said mortgagee as
security for Tenant’s performance of this lease. Landlord agrees to deliver the
Security Deposit required to be held by Landlord hereunder to any such mortgagee
on or before such time as the mortgagee succeeds to Landlord’s interest
hereunder. Nothing herein shall be construed to limit the amount of damages
recoverable by Landlord or any other remedy to the Security Deposit.
     Any letter of credit delivered by Tenant hereunder as the Letter of Credit
Security Deposit shall expire no earlier than twelve (12) months after issuance
and all subsequent replacement letters of credit shall expire no earlier than
twelve (12) months from the expiration date of the then outstanding and expiring
letter of credit. Subject to the terms of the next succeeding paragraph relative
to permitted reductions in the amount of the Security Deposit, Tenant shall
ensure that at all times during the Term of this Lease and for fifteen
(15) business days after expiration of the term, cash or an unexpired letter of
credit in the amount of the Security Deposit required hereunder shall be in the
possession of Landlord. During the Term, Tenant shall deliver cash or a
replacement letter of credit to Landlord no later than fifteen (15) business
days prior to the expiration date of then outstanding and expiring letter of
credit; provided, however, that the replacement letter of credit shall not be
required to have an effective date earlier than the expiration date of the then
existing letter of credit (it being the intent that Tenant not be required to
have two outstanding letters of credit at any one time). Failure by Tenant to
deliver cash or any replacement letter of credit as required above shall entitle
Landlord

7



--------------------------------------------------------------------------------



 



to draw under the outstanding letter of credit and to retain the entire proceeds
thereof for application as the Security Deposit under this Lease (provided that
Tenant shall thereafter continue to have the right and, if required by Landlord,
the obligation, to substitute a Letter of Credit Security Deposit for such Cash
Security Deposit then being held by Landlord, in accordance with the
requirements of this Section 3.4). Each letter of credit shall be for the
benefit of Landlord and its successors and assigns, shall be expressly
transferable without any cost or fee payable by the transferor or transferee
thereof, and shall entitle Landlord or its successors or assigns to draw from
time to time under the letter of credit in portions or in whole as provided
herein upon presentation of a sight draft.
     In the event that Tenant is not in default, with respect to any provision
of this Lease as of any respective “Security Deposit Reduction Date,”
hereinafter described, then, notwithstanding anything contained hereinabove to
the contrary (but subject to the terms of the last paragraph of this Section 3.4
regarding the right to again take the benefit of the following reduction if
various defaults are thereafter cured within applicable cure periods hereunder),
(i) Landlord shall return to Tenant, no later than ten (10) days following
Tenant’s request therefor (which request shall be given no earlier than the
applicable Security Deposit Reduction Date), that portion of any Cash Security
Deposit or Letter of Credit Security Deposit then being held by Landlord
hereunder corresponding to the amount of the “Permitted Security Deposit
Reduction” permitted as of such Security Deposit Reduction Date (as hereinafter
set forth), or (ii) Tenant shall have the right to deliver an amendment to the
then existing letter of credit as a supplement to any Letter of Credit Security
Deposit then being held by Landlord hereunder, or a replacement letter of credit
for any such Letter of Credit Security Deposit, which amended letter of credit
or replacement letter of credit shall be in the amount of the “Remaining Balance
of Security Deposit” corresponding to such Security Deposit Reduction Date (as
hereinafter set forth).

                      Permitted Security   Remaining Balance Security Deposit  
Deposit Reduction   of Security Deposit
August 1,2009
  $ 150,000.00     $ 150,000.00  
August 1,2010
  $ 150,000.00     $ 0.00  

     If Tenant is not entitled to the foregoing reduction in the Security
Deposit solely because Tenant is in default under this Lease as described in the
preceding paragraph, then Tenant shall not be entitled to any further reduction
in the Security Deposit amount required hereunder; provided, however, that
notwithstanding the foregoing, Tenant may again take the benefit of such
reduction and subsequent reductions if and when such default and all other
subsequent defaults have been cured within applicable cure periods provided
hereunder.
     Notwithstanding anything herein to the contrary, Tenant shall have the
right, at its sole election, to deposit the Security Deposit required from time
to time hereunder with Landlord either in the form of a Cash Security Deposit or
in the form of a Letter of Credit Security Deposit, in either case meeting the
requirements otherwise set forth in this Section 3.4. relative to the requisite
Security Deposit hereunder.
     Section 3.5. Rent Payments. All Rent payments shall be made to Landlord at
the address set forth in Article 1, or at such other place designated by
Landlord in writing, in lawful

8



--------------------------------------------------------------------------------



 



currency of the United States of America. Rent payments applicable to partial
months falling within the Term or occurring as a result of the application of
the Monthly Fixed Rent payable upon Lease execution shall be prorated.
     Section 3.6. Fixed Rent and Tenant’s Expense Charge Abatement.
Notwithstanding the foregoing, (a) Fixed Rent and Tenant’s Expense Charge (as
defined in Section 4.2 below) attributable to that portion of the initial
Demised Premises hereunder situated on the 4th and 5th floors of the Building
(the “Initial Full Floor Premises”) shall abate for each calendar month
commencing with the Commencement Date and continuing through July 31, 2007 (each
such calendar month, a “Full Floor Abatement Month”), and (b) Fixed Rent and
Tenant’s Expense Charge attributable to that portion of the initial Demised
Premises hereunder situated on the 6th floor of the Building (the “Initial
Partial Floor Premises”) shall abate for each calendar month commencing with the
Commencement Date and continuing through December 31, 2007 (each such calendar
month, a “Partial Floor Abatement Month”); provided that Tenant shall remain
responsible for all other obligations of Tenant hereunder during each of the
aforedescribed Full Floor Abatement Months and Partial Floor Abatement Months
(as the case may be), and provided further, that such applicable abatement of
Fixed Rent and Tenant’s Expense Charge shall not apply for any Full Floor
Abatement Month or Partial Floor Abatement Month (as the case may be) during
which Tenant, at any time, is otherwise in default under this Lease, which
default is not thereafter cured within any applicable cure periods hereunder. In
connection with a default by Tenant under this Lease, which default is
thereafter cured within applicable cure periods, the applicable abatement of
Fixed Rent and Tenant’s Expense Charge shall then apply to the full amount of
the balance thereof as of the date that such abatement was suspended or not
applied.
ARTICLE 4
TENANT’S SHARE OF OPERATING COSTS AND TAXES
     Section 4.1. Definitions. As used herein:
     (a) “Operating Costs” shall mean any and all costs, charges, expenses and
disbursements of every kind and nature which Landlord shall pay or become
obligated to pay in connection with the operation, ownership, maintenance,
management and repair of the Building and the Common Area, including, without
being limited to, the following:
     (1) All wage, salary and labor costs of all persons engaged in the
operation, maintenance, management and repair of the Building (including,
without being limited to, all applicable taxes, insurance and benefits).
     (2) Costs of any utilities supplied by Landlord (including, without being
limited to, heat, electricity, gas, water and sewer), fuel and Building supplies
and materials and of the operation and maintenance of

9



--------------------------------------------------------------------------------



 



all Building systems (including, without being limited to, heating, ventilation
and air-conditioning (“HVAC”) systems).
     (3) Costs of all insurance, including, without being limited to, casualty,
workmen’s compensation, rental and liability insurance.
     (4) Costs of all maintenance and service agreements, including, without
being limited to, window and other cleaning, snow removal, line painting,
policing, elevator maintenance and janitorial service.
     (5) Costs of repairs, replacements, decorations, and general maintenance,
including, without being limited to, exterior building maintenance, paving,
curbs, drainage, lighting, sidewalks and landscaping.
     (6) Professional fees and expenses (including, without being limited to,
legal, accounting, architectural and engineering fees).
     (7) All costs of making any alterations to the Building for life-safety
systems or energy conservation or other capital improvements required by any
governmental requirement enacted or amended after the date hereof or which are
primarily for the purpose of reducing or stabilizing Operating Costs or
providing additional or increased services to the tenants of the Building,
amortized on a “straight-line” basis over the useful life of such improvements
(as reasonably determined by Landlord consistent with generally accepted
accounting principles), using an interest factor for purposes of such
amortization equal to 2% over the Prime Rate described in Article 1 above,
calculated as of the date the cost of such improvements was incurred). In the
case of loss or damage to the Building due to fire or other casualty, the costs
of repairing, restoring or replacing any portion of the Building which
constitute capital improvements shall be included in Operating Costs (on an
amortized basis as provided above) to the extent of (a) deductible amounts under
insurance policies, or (b) other uninsured amounts (except for uninsured amounts
that would have been covered by insurance had Landlord maintained the insurance
required to be maintained by Landlord hereunder). Notwithstanding the foregoing,
it is agreed that (A) the amortization amount in respect to any capital
improvement for the purpose of reducing or stabilizing Operating Costs as
described above in this subclause (7) which may be included in Operating Costs
in any calendar year shall not exceed Landlord’s good faith estimate of the
reduction in Operating Costs to be achieved for such year as a result of such
capital improvement, and (B) there shall be no amount included in Operating
Costs under this subclause (7), in any event, for the costs of any Turnover
Noncompliance Work, as described in Section 6.4 of this Lease.
     (8) All property management fees, costs and expenses.

10



--------------------------------------------------------------------------------



 



     (9) All fees or other charges incurred in conjunction with voluntary or
involuntary membership in any energy conservation, air quality, environmental,
traffic management or similar organizations.
     Notwithstanding the foregoing, Operating Costs shall not include: costs or
other items included within the meaning of the term “Taxes” (as hereinafter
defined), costs of alterations and other leasehold improvements and relocations
of the premises of tenants of the Building; costs of any financial concessions,
allowances, abatements or other inducements granted to tenants in the Building;
costs of capital improvements to the Building other than those specifically
included in subclause (7) set forth above; depreciation or amortization charges
other than as provided in subclause (7) above; interest and principal payments
on mortgages or any other fees related thereto; ground rental payments; legal
fees in connection with negotiating leases with other tenants in the Building,
or in connection with consenting to subleases or in connection with enforcing
lease obligations of other tenants or subtenants in the Building; interest,
fines and penalties on late payments or misconduct by Landlord; real estate
brokerage and leasing commissions; any expenditures for which Landlord has been
reimbursed by tenants (other than pursuant to tax and operating expense
reimbursement provisions in leases); the costs of providing services to other
tenants of the Building without a charge (other than through payment by such
tenants of operating expenses and taxes, such as Operating Costs and Taxes) that
are in excess of those services provided or made available to Tenant without a
charge (other than through payment of Operating Costs and Taxes hereunder), to
the extent of such excess; legal, appraisal and accounting fees, disbursements
and charges incurred in connection with the leasing, sale or refinancing of the
Building, or in connection with matters related to Landlord’s organization as a
limited partnership (or other entity) or in connection with dealings with
Landlord’s partners or members (i.e., as distinguished from matters relating to
the ownership, operation, management, maintenance or repair of the Building);
legal, appraisal and accounting fees, disbursements and charges incurred in
connection with disputes with tenants or occupants of the Building or disputes
with any mortgagee or with partners or members of Landlord; costs in performing
any Turnover Noncompliance Work as described in Section 6.4 of this Lease;
salaries paid to any executive employee above the grade of regional building
manager and regional building engineer (which are includable only to the extent
that such regional building manager and regional building engineer are engaged
in servicing the Building; provided further, that in no event shall more than
20% of the overall respective annual salaries paid to any such regional building
manager or regional building engineer ever be included as part of Operating
Costs in any given calendar year hereunder); expenses for repairs, maintenance
or replacements for which Landlord is reimbursed from or pursuant to insurance
or condemnation proceeds (or for which Landlord would have been reimbursed had
Landlord maintained any property insurance required to be maintained by Landlord
hereunder); advertising, entertainment and promotional expenditures relating to
leasing of space at the Building; costs of electricity furnished to individual
tenant spaces to the extent such costs are separately charged and payable by
such tenants (other than pursuant to provisions in such tenants’ leases
providing for reimbursement of operating expenses and taxes of the Building,
such as Operating Costs and Taxes); overhead and profit increment paid to
subsidiaries or affiliates of Landlord for services to the Building, to the
extent only that the cost of such services exceed competitive cost of such
services were they not so rendered by a subsidiary or affiliate (provided that
this exclusion shall in no way reduce or affect the management fee component of
Operating Costs otherwise

11



--------------------------------------------------------------------------------



 



permitted hereunder); costs of acquisitions of fine art (as distinguished from
decorative items and as distinguished from cleaning and maintenance costs for
such fine art); rentals of Building systems, elevators or other equipment
ordinarily considered to be of a capital nature, except to the extent such
amounts would otherwise have been included as Operating Costs under subclause
(7) above had such systems, elevators or other equipment been purchased by
Landlord; damages awarded to a tenant of the Building against Landlord by reason
of Landlord’s breach of that tenant’s lease; costs incurred with respect to
Landlord’s sale, financing, re-financing, syndication, mortgaging, hypothecating
or transfer of all or any portion of the Building or Landlord’s interest
therein; costs for repairs, maintenance, replacements or services for which
Landlord is reimbursed from any source (other than payments by tenants of
operating expenses and taxes, such as Operating Costs and Taxes); management
fees in excess of commercially reasonable management fees determined based upon
the prevailing management fees then being charged by management agents of
Class A office buildings in Lisle/Naperville, Illinois providing comparable
levels of services as those being provided by the management agent for the
Building and expensed to tenants of such buildings, provided, however, that
“three percent (3%)” of gross rental income of the Building shall, for purposes
of this subclause, be conclusively deemed a commercially reasonable management
fee (it being understood that the management fees permitted to be included in
Operating Costs shall be governed solely by the exclusion, and shall not be
affected by any other exclusion described in this Section 4.1); the costs of any
judgment, settlement or arbitration award resulting from Landlord’s liability
for failure to perform its obligations under any lease or other contract by
which it may be bound; costs incurred by Landlord resulting directly from
Landlord’s tortious, negligent or other unlawful conduct; Landlord’s political
or charitable contributions; and bad debt losses.
     If Landlord is not furnishing any particular work or service (the cost of
which if performed by Landlord would constitute an Operating Cost) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Costs shall be increased by an amount equal to
the additional Operating Costs which would have been incurred during such period
by Landlord if it had at its own expense furnished such work or services to such
tenant. In determining the amount of Operating Costs for any calendar year, if
less than 100% of the net rentable square feet of the Building shall have been
occupied by tenant(s) at any time during such calendar year, Operating Costs
shall be determined for such year by adjusting those components of Operating
Costs which directly vary with the occupancy level of the Building, to be an
amount equal to the like expenses which would have been incurred had such
occupancy been 100% throughout such year.
     (b) “Taxes” shall mean the aggregate amount of real estate and personal
property taxes and any special assessments levied, assessed or imposed upon the
Land and/or the Building (but not including income or franchise taxes or any
other taxes imposed upon or measured by the Landlord’s income or profits, except
as provided herein), other than any water or sewer charge to the extent the same
are included in Operating Costs for the applicable calendar year. If because of
any change in the taxation of real estate, any other tax, assessment or
surcharge of any kind or nature (including, without being limited to, any
franchise, income, profit, sales, use, occupancy, gross receipts or rental tax)
is imposed upon, against or with respect to Landlord, or the occupancy, rents or
income therefrom, either in

12



--------------------------------------------------------------------------------



 



lieu of, in substitution for or in addition to any of the foregoing Taxes, such
other tax, assessment or surcharge (which shall be measured as if the Land or
the Building, as the case may be, were the only asset of Landlord or such owner)
shall be deemed part of Taxes. With respect to any calendar year, all expenses,
including attorney’s, accounting and experts’ fees and expenses, incurred in
contesting the validity or amount of Taxes, the assessed valuation of the Land
and/or Building or in obtaining a refund of Taxes shall be considered as part of
Taxes for such year. For the purpose of determining Taxes for any given year,
the amount to be included for such year shall be Taxes which are paid during
such year rather than Taxes which are assessed or become a lien during such
year.
     (c) “Tenant Proportionate Share” shall mean a fraction, the numerator of
which is the rentable area of the Demised Premises from time to time (i.e.,
including the rentable area of any expansion space leased by Tenant from time to
time hereunder), and the denominator of which is the rentable area of the
Building (subject, in any event, to the terms set forth in Section 4.3(c)
below).
     Section 4.2. Tenant’s Payment of Operating Costs and Taxes.
     (a) For each calendar year during the Term, Tenant shall pay to Landlord,
as Additional Rent, at the times and in the manner provided below, Tenant’s
Proportionate Share of the sum of (1) Operating Costs for such calendar year and
(2) Taxes for such calendar year (collectively, “Tenant’s Expense Charge”).
     (b) At any time during the Term, Landlord shall have the right to compute
and deliver to Tenant a written estimate (an “Estimate”) of Tenant’s Expense
Charge for the applicable calendar year and, without further notice, Tenant
shall pay to Landlord commencing with the next payment of Monthly Fixed Rent
occurring not less than thirty (30) days after Tenant’s receipt of such
statement and continuously thereafter with payments of Monthly Fixed Rent until
delivery of the next Estimate, monthly installments equal to one-twelfth of the
amount set forth in such Estimate, together with, in the case of the first such
monthly payment, an amount equal to the difference between (i) the amount of
such monthly installment times the number of months in such year preceding the
first monthly payment, less (ii) the amount of any monthly installments in
respect of the prior Estimate theretofore paid to Landlord. In the event
Landlord is required under any mortgage of the Land or the Building to escrow
Operating Costs and/or Taxes, Landlord may (without obligation) use the amount
required to be escrowed as a basis for determining the Estimate. Without
limitation of any of the terms set forth in this Article 4, it is hereby
confirmed by Landlord that the estimated aggregate Operating Costs and Taxes for
calendar year 2006, for information purposes only, as of the date hereof, is
$8.89 per square foot of rentable area of the Building.

13



--------------------------------------------------------------------------------



 



     (c) Landlord shall deliver to Tenant within 150 days after the end of each
calendar year during the Term (or as soon thereafter as is reasonably
practicable) a written statement (the “Statement”) setting out in reasonable
detail Tenant’s Expense Charge for such year certified to be correct by
Landlord. If the aggregate of the monthly installments actually paid by Tenant
to Landlord on account of the estimated Tenant’s Expense Charge during any
calendar year (the “Actual Payments”) differs from the amount of Tenant’s
Expense Charge payable according to the Statement (the “Obligated Payments”),
Tenant shall (1) if the Obligated Payments shall exceed the Actual Payments, pay
to Landlord, within 30 days after the date of delivery of the Statement, an
amount equal to such excess, or (2) if the Actual Payments shall exceed the
Obligated Payments, then Landlord shall credit such excess to any Rent
theretofore or next due and owing, as applicable; provided, however, that if the
amount of the credit due to Tenant exceeds the amount of its next regularly
scheduled monthly payment of Rent, then Landlord shall remit to Tenant the
amount of such excess in cash, to be paid to Tenant no later than the date on
which Tenant’s next regularly scheduled monthly payment of Rent is due. If this
Lease shall expire or be terminated prior to full application of such excess,
Landlord shall pay to Tenant, within thirty (30) days after expiration or
termination of this Lease, the balance thereof not theretofore applied against
Rent (except that Landlord may first offset such excess against any rental or
other damages due and owing from Tenant resulting from any then existing default
of Tenant under this Lease).
     (d) Tenant may examine, and Tenant’s Representatives (as hereinafter
defined) may audit, at Tenant’s expense and at all reasonable times, Landlord’s
books and records relating to items affecting Tenant’s Expense Charge as set
forth in a Statement delivered by Landlord for any year for which Tenant’s
Expense Charge payments become due; provided that Tenant’s right to examine
and/or audit shall expire one hundred eighty (180) days following the delivery
of the Statement pertaining to the items of Tenant’s Expense Charge which are
being so examined or audited. If Tenant does not deliver a written notice to
Landlord taking written exception to any item of Tenant’s Expense Charge, and
specifying in detail the reasons for such exception, within said 180 day period,
Landlord’s Statement of Tenant’s Expense Charge shall be considered as final and
accepted by Tenant and Landlord. For purposes of the foregoing, the term
“Representative” shall mean a nationally or regionally recognized independent
certified public accounting firm licensed to do business in the State of
Illinois. For each examination of Landlord’s books and records, the employees of
Tenant or Tenant’s Representative who personally examine such books and records
shall include a certified public accountant, but if deemed necessary or
appropriate by the accountant may also include other real estate professionals
who are experienced in management of Class-A office buildings. Tenant shall not
retain its Representative on a contingent fee basis. In the event any such audit
by Tenant’s Representatives determines that Landlord’s Statement of Tenant’s
Expense Charge overstated such figure from the actual amount so required
hereunder for any calendar year by an amount in excess of three percent (3%),

14



--------------------------------------------------------------------------------



 



Landlord shall be responsible for the prompt payment of reasonable out-of-pocket
audit fees incurred by Tenant under this subparagraph (d); otherwise, Tenant
shall be responsible for the prompt payment of all audit fees incurred in
connection with such audit and, in addition, Tenant shall also be responsible
for payment to Landlord of all out-of-pocket costs and expenses incurred by
Landlord in connection with such audit. Notwithstanding any exception timely
made by Tenant, Tenant shall pay Landlord the full amount of Tenant’s Expense
Charge as determined by Landlord, subject to readjustment at such time as any
such exception may be resolved (i.e., either by agreement of Landlord or by a
final determination of a court of competent jurisdiction) in favor of Tenant
(and Landlord agrees to pay Tenant the amount of any over-payment made by Tenant
on account of Tenant’s Expense Charge within thirty (30) days after any such
final resolution thereof in favor of Tenant).
     Section 4.3. Refunds; Other Items.
     (a) In the event a refund of any Operating Costs or Taxes is obtained and
actually paid to Landlord, Landlord, within thirty (30) days of receipt thereof,
shall credit an appropriate portion thereof (after deducting any unrecouped
expenses in connection with obtaining such refund) to the next installment(s) of
Rent.
     (b) The rendering of a Statement for any year shall not preclude Landlord
from issuing a correction thereto at a later time, including a correction for
items not included in the original Statement.
     (c) If physical changes are made to the Demised Premises or Building (i.e.,
not including mere remeasurements at the Building), changing the number of
rentable square feet contained in the Demised Premises or Building (as the case
may be) from that set forth in Article 1 hereof, Landlord shall make an
appropriate adjustment to Tenant’s Proportionate Share (i.e., based upon the
same ratio of rentable square feet of the Demised Premises to rentable square
feet of the Building as used in calculating Tenant’s Proportionate Share as of
the date hereof); it being understood that, in the absence of Tenant’s leasing
of additional space (i.e., in addition to the initial Demised Premises
hereunder) at the Building, the rentable area of the “Demised Premises”, for
purposes of this Lease, shall remain the square footage set forth in Article 1
hereof, and in the absence of physical changes to the rentable area of the
Building resulting from casualty or condemnation events, the rentable area of
the “Building”, for purposes of this Lease, shall remain the square footage set
forth in Article 1 hereof.
     Section 4.4. Controllable Expenses. Notwithstanding anything contained
herein to the contrary, for purposes of computing Tenant’s Proportionate Share
of Operating Costs for any calendar year starting with calendar year 2008, the
“Controllable Expenses” (as hereinafter defined) shall not increase by more than
five percent (5%) per calendar year on a compounding and cumulative basis over
the course of the Term. To illustrate the foregoing, if Controllable Expenses
are Two and no/100 dollars ($2.00) per rentable square foot of the Building for

15



--------------------------------------------------------------------------------



 



calendar year 2007, then Controllable Expenses for calendar year 2008 shall not
exceed Two and 10/100 dollars ($2.10) per rentable square foot of the Building,
and Controllable Expenses for calendar year 2009 will not exceed Two and 21/100
Dollars ($2.21) per square foot of rentable area of the Building. For purposes
hereof, the term “Controllable Expenses” shall mean all Operating Costs other
than costs of capital improvements or other capital expenditures (to the extent
same may be included in Operating Costs as provided above), security, insurance,
utilities, snow removal and contracts negotiated pursuant to collective
bargaining agreements.
     Section 4.5. Tenant’s Expense Charge Abatement. Notwithstanding anything
herein to the contrary, Tenant shall be entitled to certain abatements of
Tenant’s Expense Charge as and to the extent expressly set forth in Section 3.6
above.
ARTICLE 5
OCCUPANCY OF DEMISED PREMISES
     Section 5.1. Occupancy of Demised Premises. The occupancy of the Demised
Premises or any part thereof for business by Tenant or anyone claiming by, under
or through Tenant shall be conclusive evidence that (a) Tenant accepts
possession; (b) the Demised Premises were in good and satisfactory condition;
and (c) Landlord’s work, if any, was satisfactorily completed at the time such
occupancy was so taken; provided that the foregoing shall not limit Landlord’s
continuing maintenance and repair obligations as expressly set forth in this
Lease, including but not limited to Sections 6.4 and 8.1 (a).
ARTICLE 6
CONDUCT OF BUSINESS BY TENANT
     Section 6.1. Use of Demised Premises. Tenant shall use the Demised Premises
during the Term solely for general office use, including use for data processing
center operations, and for other lawful ancillary purposes, provided that any
such other lawful ancillary purpose is consistent with comparable Class-A office
buildings in Lisle/Naperville, Illinois, and for no other purpose.
     Section 6.2. Compliance with Laws and Requirements of Public Authorities.
     (a) At all times during the Term, Tenant shall give prompt notice to
Landlord of any notice Tenant receives of any violation of any law or
requirement of a governmental authority affecting the Demised Premises or the
Building or any regulation of the board of fire underwriters having jurisdiction
over the Building (“Applicable Law”), and, at its sole cost and expense, shall
comply with all Applicable Laws, including any violation, order or duty imposed
upon Landlord or Tenant, arising from or relating to (1) Tenant’s use of the
Demised Premises; (2) the manner or conduct of Tenant’s business or operation of
its installations, equipment or other property therein; (3) any cause or
condition created by or at the insistence of Tenant; or (4) breach of any of
Tenant’s

16



--------------------------------------------------------------------------------



 



obligations hereunder. Notwithstanding the foregoing, but subject to the
provisions of Section 6.2(c) regarding “Hazardous Materials” and subject to the
terms of the last sentence of Section 6.4 below, (A) Tenant shall not be
obligated (and instead, Landlord shall be obligated) to make any capital
improvements or capital replacements required by changes in Applicable Laws
following the Commencement Date, to the extent similar capital improvements or
capital replacements will be required to be made in the Building as a whole as a
result of such changes in Applicable Law (i.e., as distinguished from
alterations or improvements made necessary by Tenant’s particular use of the
Demised Premises or required to be made to, or made necessary by, Tenant’s Work
or other Tenant Alterations), and all such capital improvements or capital
replacements which are not so required to be made by Tenant shall instead be
made by Landlord (subject to potential reimbursement as part of “Operating
Costs”, as and to the extent permitted in Section 4.1), and (B) Tenant shall not
be obligated to correct any violation existing at the Demised Premises as of the
Turnover Date of any Applicable Laws in effect as of the Turnover Date, to the
extent constituting “Turnover Noncompliance Work” which is Landlord’s obligation
under Section 6.4 below.
     (b) Tenant shall not do, permit or suffer any act or thing to be done which
is injurious to the Building or the Demised Premises, which is immoral, a
nuisance, contrary to Applicable Law or in violation of the certificate of
occupancy issued for the Building or which would result in the cancellation of,
or any increase in premiums for, insurance maintained by Landlord with respect
to the Building or the Demised Premises.
     (c) Tenant shall not use, maintain or allow the use or maintenance of the
Demised Premises or any part thereof to treat, store, dispose of, transfer,
release, convey or recover Hazardous Materials (as hereinafter defined) nor
shall Tenant otherwise, in any manner, possess or allow the possession of any
Hazardous Materials on or about the Demised Premises; provided, however, any
Hazardous Material lawfully permitted and generally recognized as necessary and
appropriate for general office use, including data process center usage, may be
stored and used on the Demised Premises so long as (i) such storage and use is
in the ordinary course of Tenant’s business permitted under this Lease;
(ii) such storage and use is performed in compliance with all applicable laws
and in compliance with the highest standards prevailing in the industry for the
storage and use of such materials; and (iii) Tenant delivers prior written
notice to Landlord of the identity of and information regarding such materials
as Landlord may require. “Hazardous Materials” shall mean any solid, liquid or
gaseous waste, substance or emission or any combination thereof which may
(i) cause or significantly contribute to an increase in mortality or serious
illness, or (ii) pose the risk of a substantial present or potential hazard to
human health, to the environment or otherwise to animal or plant life, and shall
include without limitation hazardous substances and materials described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended;

17



--------------------------------------------------------------------------------



 



the Resource Conservation and Recovery Act, as amended; and any other applicable
federal, state or local laws. Tenant shall immediately notify Landlord of the
presence or suspected presence of any Hazardous Materials on or about the
Demised Premises and shall deliver to Landlord any notice received by Tenant
relating thereto.
     (d) Tenant agrees that it shall not keep, use, sell or offer for sale in or
upon the Demised Premises any article which may be prohibited by any then
available standard forms of fire insurance policies with extended coverage.
Tenant agrees to pay to Landlord any increase in premiums for insurance
maintained by Landlord with respect to the Demised Premises or the Building
resulting from the use of the Demised Premises by Tenant; provided that Landlord
agrees that the foregoing shall not apply to Tenant’s use of the Demised
Premises for general office use, including data processing center usage.
     (e) Tenant shall pay all costs, expenses, fines, penalties or damages which
may be imposed upon Landlord by reason of Tenant’s failure to comply with the
provisions of this Section 6.2.
     Section 6.3. Rules and Regulations. Tenant and its agents, employees,
contractors and invitees shall faithfully observe and comply with the rules and
regulations attached hereto as Exhibit C and incorporated herein by this
reference, and such reasonable changes thereto, whether by modification,
elimination or addition, as Landlord may, at any time and from time to time,
make in respect of the Demised Premises and/or the Building (the “Rules and
Regulations”). Such changes shall be effective upon notice thereof from Landlord
to Tenant. In the case of any conflict or inconsistency between the provisions
of this Lease and any of the Rules and Regulations, as originally promulgated or
as changed, the provisions of this Lease shall control. Nothing contained in
this Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations, or the provisions in any other lease, as
against any other tenant; provided, however, that Landlord shall not enforce the
Rules and Regulations so as unjustly to discriminate against Tenant. Landlord
shall not be liable to Tenant for the nonperformance or violation thereof by any
other tenant or anyone else.
     Section 6.4. Landlord Compliance. Without limiting Tenant’s obligations
under Section 6.2 above, (A) Landlord shall comply with all Applicable Laws
pertaining to the Common Areas of the Building, or otherwise relating to
Landlord’s performance of any maintenance or repair obligations imposed upon
Landlord hereunder, and (B) Landlord shall be responsible, within a reasonable
time frame based on the circumstances, for the remediation or other compliance
work (herein, “Turnover Noncompliance Work”) required on account of the Demised
Premises not complying, as of the Turnover Date, with any Applicable Laws
(including, without limitation, the Americans With Disabilities Act) as in
effect as of the Turnover Date. For purposes of this Section 6.4, it is
understood and agreed that (i) except for costs of Turnover Noncompliance Work
(which shall be at no cost to Tenant), any costs incurred by Landlord relative
to such compliance activities under this Section 6.4 may be included as part of
“Operating Costs” hereunder (subject to the limitations expressly provided in
the definition of Operating Costs in this Lease), and (ii) Tenant shall have no
claim against Landlord relative to

18



--------------------------------------------------------------------------------



 



noncompliance of Applicable Laws under this Section 6.4 if any such
noncompliance of Applicable Laws does not adversely impact Tenant’s use and
quiet enjoyment of any portion of the Demised Premises in accordance with the
terms of this Lease, and (iii) Tenant shall reasonably cooperate with Landlord
in allowing access to the Demised Premises, subject to prior scheduling with
Tenant, to enable Landlord to perform any compliance work under this Section 6.4
which is required within the Demised Premises.
ARTICLE 7
COMMON AREA
     Section 7.1. Control of Common Area.
     (a) As used in this Lease, the term “Common Area” shall mean that part of
the interior and exterior of the Building (including, if applicable, certain
areas external to the Building benefiting both the Building and the building
commonly known as 2443 Warrenville Road, Lisle, Illinois) designated by Landlord
for the common use of all tenants, which includes parking area, sidewalks,
landscaping, curbs, driveways, delivery passages, loading areas, private streets
and alleys, lighting facilities, drinking fountains, meeting rooms, public
toilets and the like. Landlord grants Tenant a nonexclusive license for the
Term, to use in common with the invitees of Landlord and Tenant and such other
persons as Landlord and Tenant shall designate, the Common Area, subject to the
terms and conditions of this Lease and to the Rules and Regulations.
     (b) Landlord reserves the right, at any time and from time to time, without
incurring any liability to Tenant therefor, to change the arrangement,
dimensions and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets, parking areas or other parts of the
Common Area; provided that, except to the extent required by Applicable Laws or
in the case of an emergency, no action taken by Landlord under this subclause
(b) shall materially adversely affect Tenant’s access to the Demised Premises or
Tenant’s right to use and occupy the Demised Premises in accordance with the
terms of this Lease. In such event, Landlord shall repair any physical damage
caused to the Demised Premises.
     (c) Landlord reserves the right, at any time and from time to time, to use
portions of the Common Areas for art and other displays, promotional events and
other uses not inconsistent with the character of the Building.
     Section 7.2. Parking. Tenant shall have only such parking rights as are
provided in the Parking Rider set forth as Exhibit D attached hereto.

19



--------------------------------------------------------------------------------



 



ARTICLE 8
REPAIRS, ALTERATIONS AND MECHANICS’ LIENS
     Section 8.1. Repairs.
     (a) Landlord shall (i) keep the core and shell (as defined in Section
12.5), the roof, exterior walls, foundation and structural frame of the Building
and the Common Area in good order, repair and condition (excluding, however, all
repairs which Tenant is obligated to make or pay for pursuant to this Section
8.1 and all repairs which any other tenant of the Building is required to make
pursuant to the terms of such tenant’s lease), consistent with comparable
Class A office building standards, at all times during the Term, and (ii) keep
in good order, condition and repair, consistent with comparable Class A office
building standards, all outside windows of the Demised Premises and the base
Building electrical, plumbing, heating, ventilating and air conditioning systems
servicing the Demised Premises (other than as set forth in Section 8.1(b)
below). Landlord’s repair obligations hereunder shall include the “replacement”
of items for which Landlord is responsible for repair hereunder, as opposed to
repairs to such items, if such items have reached the end of their useful life
(as determined by Landlord, in good faith), and if the replacement (in lieu of
repair) of such items would be the commercially reasonable course of action in
accordance with comparable Class A office building standards. Tenant shall give
Landlord prompt notice of any defective condition in any base Building plumbing,
heating system or electrical lines located in, servicing or passing through the
Demised Premises and following such notice, Landlord shall use commercially
reasonable efforts where practicable to initiate all repairs promptly and to
remedy the condition with due diligence, subject to unavoidable delay, but at
the expense of Tenant if repairs are necessitated by any default by Tenant
hereunder or by any negligence or willful misconduct attributable to Tenant,
Tenant’s agents, employees, invitees or licensees; provided, however, that no
liability of Landlord to Tenant shall accrue hereunder unless and until Tenant
has given notice to Landlord of the specific repair to be made.
     (b) Tenant, at its sole cost and expense, shall (i) keep the Demised
Premises (including all Tenant’s Work and other Alterations) in good order,
repair and condition at all times during the Term, and (ii) promptly and
adequately repair all damage to the Demised Premises, including damage to
interior windows and to any portion of the Building air conditioning, heating,
electrical, mechanical and plumbing systems which run through the Demised
Premises and which serve the Demised Premises, to the extent caused by Tenant or
its contractors, agents, employees or invitees (and to the extent not caused by
Tenant or it contractors or agents, employees or invitees, then Landlord shall
make such repairs as and to the extent provided in Section 8.1 (a) above). All
repairs made by or on behalf of Tenant shall be made and performed in accordance
with the provisions of Section 8.2 and shall be consistent in quality and design
to Class A office buildings in Lisle/Naperville, Illinois. If Tenant fails to
proceed with due

20



--------------------------------------------------------------------------------



 



diligence to make repairs required to be made by Tenant, and such failure shall
continue for 10 business days after notice from Landlord (except that no such
notice shall be required in the case of an emergency or in the event such
failure materially impacts the occupancy of any other Building tenant or
occupant or the core and shell [as defined in Section 12.5] of the Building),
the same may, at Landlord’s sole discretion and without limiting other rights or
remedies available to Landlord, be made by Landlord at the expense of Tenant and
the actual costs so incurred by Landlord shall be paid to Landlord by Tenant
within thirty (30) days of submission of a bill or statement therefor by
Landlord.
     Section 8.2. Alterations. Tenant shall not make any alterations, additions
or improvements (collectively, “Alterations”) in or to the Demised Premises
without Landlord’s prior written consent (not to be unreasonably withheld,
conditioned or delayed, as provided in Section 8.5 below). In the event Tenant
requests Landlord to perform any construction management or supervisory services
relative to any Alterations, and if Landlord in its sole discretion agrees to
perform such services, then in addition to the cost of such Alterations, Tenant
agrees to pay Landlord, as Landlord’s charges for all such services, a cost
recovery fee in an amount mutually agreeable to Landlord and Tenant at such
time; otherwise Tenant shall pay Landlord a cost recovery fee equal to
Landlord’s actual out-of-pocket costs (including third-party
architectural/engineering review costs) incurred in connection with Landlord’s
performance of its customary level of supervision, review, approval and
coordination for such type of Alteration (the “Out-of-Pocket Costs”). Tenant
shall only utilize contractors approved by Landlord (not to be unreasonably
withheld, conditioned or delayed). Tenant shall submit full and complete plans
and specifications for any Alterations to Landlord, and shall obtain Landlord’s
prior approval thereof, prior to commencing any such Alterations. Tenant shall,
before making any Alterations, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof and shall deliver promptly
duplicates of all such permits, approvals and certificates to Landlord, and
Tenant agrees to carry, and to cause Tenant’s contractors and sub-contractors to
carry such workmen’s compensation, general liability, personal and property
damage insurance as Landlord may reasonably require. Upon completion of any
Alterations, Tenant shall deliver to Landlord one set of “as-built” plans and
specifications therefor. All Tenant’s Work and all fixtures, paneling,
partitions, railing and other Alterations, installed in the Demised Premises,
either by Tenant or by Landlord on Tenant’s behalf, shall become the property of
Landlord and shall remain upon and be surrendered with the Demised Premises upon
the expiration or earlier termination of the Lease, unless Landlord, by notice
to Tenant given at the time of approval of the plans and specifications therefor
(or within a reasonable time after Landlord receives notice of any “Non-Consent
Alterations” or any “Higher Price Interior Alterations” under Section 8.6
below), elects to have them removed by Tenant, in which event, the same shall be
removed from the Demised Premises by Tenant on or before the Expiration Date or
earlier termination hereof; provided, however, that such removal requirement
shall only be imposed by Landlord if Landlord, in good faith, determines that
such item or items would not be customary for office usage at comparable Class-A
office buildings in Lisle/Naperville, Illinois or would be excessive costly or
hazardous to remove. Nothing in this section shall be construed to give Landlord
title to or to prevent Tenant’s removal of trade fixtures, moveable office
furniture and equipment (all of which shall be removed by Tenant prior to the
Expiration Date or earlier termination hereof),

21



--------------------------------------------------------------------------------



 



but upon removal of any such equipment and fixtures from the Demised Premises or
upon removal of other installations (including, without limitation, items of
Tenant’s Work and other Alterations) as may be required by Landlord pursuant to
Landlord’s rights to so require removal as described in this Section 8.2, Tenant
shall promptly and at its expense, repair and restore the Demised Premises to
the condition existing prior to installation (subject to ordinary wear and tear)
and repair any damage to the Demised Premises or the Building due to such
removal. All property that was permitted or required to be removed by Tenant at
the end of the Term but which remains in the Demised Premises for ten
(10) business days after Tenant vacates the Demised Premises shall be deemed
abandoned and may, at the election of Landlord, and without limitation on other
rights or remedies available to Landlord, either be retained as Landlord’s
property or may be removed from the Demised Premises by Landlord at Tenant’s
expense. Without limitation of the foregoing, Tenant shall have no right or
obligation to remove any fixtures, tenant improvements or other items located at
the initial Demised Premises as of the Turnover Date hereunder.
     Section 8.3. Mechanics’ Liens. Tenant shall (a) pay before delinquency all
costs and expenses of work done or caused to be done by Tenant in the Demised
Premises; (b) keep the title to the Building, Land and every part thereof free
and clear of any lien or encumbrance in respect of such work; and (c) indemnify
and hold harmless Landlord against any claim, loss, cost, demand (including
reasonable legal fees), whether in respect of liens or otherwise, arising out of
the supply of material, services or labor for such work. Tenant shall
immediately notify Landlord of any lien, claim of lien or other action of which
Tenant has knowledge and which affects the title to the Building, Land or any
part thereof. Tenant shall not permit any lien or claim for lien of any
mechanic, labor or supplier or any other lien to be filed against the Building,
or the Demised Premises or any part thereof, arising out of any Alterations or
other work performed or alleged to be performed, by or at the direction of
Tenant. If any such lien or claim for lien is filed, Tenant shall, within
fifteen (15) business days of receiving notice of such lien or claim, (i) have
such lien or claim for lien released of record, or (ii) deliver to Landlord a
bond, title insurance or other security in form, content, and amount reasonably
satisfactory to Landlord relative to such lien or claim for lien (whereupon, in
the case of this subclause (ii), Tenant shall thereafter diligently contest such
lien or claim for lien). Without limitation of the foregoing, Tenant shall
indemnify, defend and hold harmless, Landlord from and against any such lien or
claim for lien, and the foreclosure or attempted foreclosure thereof, and Tenant
shall cause any such lien to be released of record, in any event, prior to final
enforcement thereof. If Tenant fails to take the actions described in subclause
(i) or subclause (ii) above, then Landlord, without investigating the validity
of such lien or claim for lien and without limiting other rights or remedies
available to it hereunder, may pay or discharge the same, and Tenant shall, as
payment of Additional Rent hereunder, reimburse Landlord upon demand for the
amount so paid by Landlord.
     Section 8.4. Indemnification. Without limitation of any other
indemnification provisions contained in this Lease, Tenant hereby agrees to
indemnify, protect, defend and hold harmless Landlord, and Landlord’s agents,
employees, contractors, officers, trustees, directors, shareholders, partners
and principles (disclosed or undisclosed) from and against all claims,
liabilities, losses, damages and expenses of whatever nature arising out of or
in connection with any Alterations, including, without limitation, the cost of
any repairs to the Demised Premises or

22



--------------------------------------------------------------------------------



 



Building necessitated by activities of Tenant or Tenant’s contractors and bodily
injury to persons, except to the extent caused by the negligence or willful
misconduct of Landlord or of said other parties.
     Section 8.5. Reasonable Consent. With respect to any Alterations, other
than Non-Consent Alterations as described in Section 8.6 below, Landlord agrees
not to unreasonably withhold, delay or condition its consent to such
Alterations; provided, however, that Landlord shall not be deemed to have acted
unreasonably if it withholds its consent because, in Landlord’s reasonable
opinion, such work would adversely affect Building systems, the structure of the
Building or the safety of its occupants; would increase Landlord’s cost of
repairs, insurance or furnishing services or otherwise adversely affect
Landlord’s ability to efficiently operate the Building or furnish services to
Tenant or other tenants; involves toxic or hazardous materials in any unlawful
manner; or requires entry into another tenant’s premises or use of public areas
(other than use of public areas for prompt movement of materials to the Demised
Premises), or otherwise adversely affects another tenant’s premises or the
Common Areas. The foregoing reasons, however, shall not be exclusive of the
reasons for which Landlord may withhold consent, whether or not such other
reasons are similar or dissimilar to the foregoing. Landlord shall give its
approval or disapproval (giving reasonably detailed reasons in case of
disapproval) of the plans and specifications or other submissions for any
Alterations (other than those constituting Tenant’s Work, which shall instead be
governed by Article 25) within ten (10) business days after their delivery to
Landlord with Tenant’s express written request for Landlord’s approval thereof
(and, as to any subsequent revised plans and specifications or other submissions
submitted by Tenant to Landlord, within five (5) business days after their
delivery to Landlord with Tenant’s express request for Landlord’s approval
thereof). In the event Landlord fails to give its approval or disapproval of
such plans and specifications or other submissions within said 10-business day
(or 5-business day, as applicable) period, then, to the extent Tenant’s request
for approval expressly stated thereon that failure to respond within such
10-business day (or 5-business day, as applicable) period shall be deemed
Landlord’s approval of such plans and specifications or other submissions, the
plans and specifications or other submissions for such Alterations so submitted
shall be approved by Landlord.
     Section 8.6. Non-Consent Alterations. Notwithstanding the foregoing
provisions of this Section, Tenant may perform certain interior alterations
(collectively, “Non-Consent Alterations”) to the Demised Premises such as, but
not limited to, carpeting, painting (so long as the odors from the same do not
materially or unreasonably interfere with any other tenant’s operations),
hanging artwork or wall coverings, installing furniture systems, installing
non-load bearing demountable partitions, or other similar interior decorating
improvements, without (1) obtaining Landlord’s consent therefor, (2) obtaining
Landlord’s approval of the contractors/service providers performing the same, or
(3) payment of any cost recovery fee or other supervision fee to Landlord (but
subject to the remaining requirements of this Section 8), but only if (i) such
items do not affect the Building structure or HVAC, electrical or other Building
systems, the public areas of the Building or any other tenant space, (ii) Tenant
gives prior written notice to Landlord of such items, including a description of
the contemplated work and the types of materials being used, (iii) the cost of
such alterations do not exceed an aggregate of $100,000 in any 12-month period
(the “Cost Limitation”), and (iv) the contractors/service providers performing
such work are reputable and do not cause any labor disharmony at the

23



--------------------------------------------------------------------------------



 



Building. Approval of plans and specifications shall not be required for the
foregoing Non-Consent Alterations, where plans and specifications are not
reasonably appropriate for the work to be performed. Without limitation of the
foregoing, with respect to any such interior alterations which meet all of the
criteria of “Non-Consent Alterations” described above in this Section 8.6 other
than the Cost Limitation described in clause (iii) (herein, the “Higher Price
Interior Alterations”), Landlord shall have the right to approve such Higher
Price Interior Alterations, in accordance with the terms of Section 8.5 above,
and all other terms of this Article 8 shall apply with respect thereto; provided
that Landlord shall give its approval or disapproval (giving reasonably detailed
reasons in case of disapproval) of such Higher Price Interior Alterations within
five (5) business days after Tenant’s delivery of the items described in clause
(ii) above relative to such items and Tenant’s express written request from
Landlord’s approval thereof (and if Landlord fails to give its approval or
disapproval within said 5-business day period, then to the extent Tenant’s
request for approval expressly stated therein that failure to respond within
such 5-business day period shall be deemed Landlord’s approval of such Higher
Price Interior Alterations, then the Higher Price Interior Alterations shall be
deemed approved by Landlord).
ARTICLE 9
UTILITIES AND BUILDING SERVICES
     Section 9.1. Heating, Ventilating and Air Conditioning.
     (a) Subject to limitations and restrictions imposed by federal, state
and/or local authorities, Landlord shall furnish heating and air-conditioning to
the Demised Premises during Normal Business Hours, when reasonably necessary to
provide a temperature condition required for the comfortable occupancy of the
Demised Premises under normal business operations, consistent with the HVAC
design standards described in Exhibit K attached hereto. Wherever heat
generating machines or equipment (other than standard office equipment, such as
reproduction machines) are used in the Demised Premises which may affect the
temperature which would otherwise be maintained by the Building air-conditioning
system, Landlord reserves the right to install supplementary air-conditioning
units for the Demised Premises at the expense of Tenant and the costs of
operation and maintenance thereof shall be paid by Tenant to Landlord at rates
determined by Landlord. Any air-conditioning units required for Tenant’s
computer systems shall be installed at the expense of Tenant and the costs of
operation and maintenance of same shall be paid by Tenant to Landlord at rates
determined by Landlord.
     (b) Tenant recognizes that, outside of Normal Business Hours, Tenant may
require overtime HVAC services in order to render the Demised Premises
comfortable and tenantable and that Tenant shall have no claim against Landlord
for the condition of the Demised Premises outside of Normal Business Hours,
subject to the terms set forth below in this Section 9.1(b). Without limiting
the foregoing, if Tenant desires air conditioning or heat during times or on
days other

24



--------------------------------------------------------------------------------



 



than Normal Business Hours, Landlord shall provide such service to Tenant
provided that (i) Tenant notifies Landlord on or before 2:00 p.m. on any
business day on which Tenant desires air conditioning or heat after Normal
Business Hours on such business day, or before 5:00 p.m. on the business day
immediately preceding any holiday or weekend day for which Tenant desires such
service other than during Normal Business Hours; and (ii) Tenant shall pay
Landlord, Landlord’s then after-hours HVAC charges in connection with such
after-hours service (which after-hours’ charges, as of the date hereof, are
described in Section 9.6 below).
     Section 9.2. Cleaning Service. Landlord shall provide customary janitor and
cleaning service in and about the Demised Premises and Common Areas of the
Building in accordance with the specifications attached hereto as Exhibit J,
with such changes thereto as may be elected by Landlord so long as such changes
are consistent with janitorial cleaning services being furnished at comparable
Class A office buildings located in the Lisle/Naperville, Illinois area,
provided in no event shall the service levels be decreased below what is
provided in Exhibit J (provided that Landlord shall have no obligation to
provide cleaning services to the Demised Premises prior to the Commencement Date
hereunder, except as it relates to the Suite 620 Space and/or the Suite 610
Space described in Section 2.3 above, for which Landlord shall furnish such
cleaning services to such respective spaces from and after any earlier date in
which Tenant notifies Landlord that Tenant has commenced the conduct of business
operations therefrom). Tenant shall not provide any cleaning services without
Landlord’s consent and then only at Tenant’s sole responsibility and expense and
by cleaning contractors or employees and in a manner at all times satisfactory
to Landlord. Tenant shall pay to Landlord the cost of removal of any of Tenant’s
refuse and rubbish to the extent that such refuse and rubbish removed by
Landlord exceeds the refuse and rubbish normally attendant upon the use of the
Demised Premises as offices. Landlord’s obligations under the terms of this
Section 9.2 are subject to the terms of Article 34 below relative to certain
“Secured Areas” as expressly described therein.
     Section 9.3. Elevator Service. Landlord shall furnish non-attended
automatic elevator service during Normal Business Hours, except that one
(1) elevator shall be subject to call at all times.
     Section 9.4. Electricity.
     (a) The Demised Premises shall be separately metered for electrical use.
Electricity shall be distributed to the Demised Premises either by the electric
utility company serving the Building or, at Landlord’s option, by Landlord, and
Landlord shall permit Landlord’s wire and conduits, to the extent available,
suitable and safely capable, to be used for such distribution. If and so long as
Landlord is distributing electricity to the Demised Premises, Tenant shall
obtain all of its electricity from Landlord and shall pay all of Landlord’s
charges (at rates which shall not exceed the reasonably competitive rates for
such service charges to tenants by other electrical utility providers in
Lisle/Naperville, Illinois for space comparable in size to the space leased to
Tenant). If the electric utility company is distributing electricity to the
Demised Premises, Tenant at its cost shall make

25



--------------------------------------------------------------------------------



 



all necessary arrangements with the electric utility company for metering and
paying for electric current furnished to the Demised Premises. Tenant’s use of
electricity in the Demised Premises shall be for the operation of building
standard lighting, electrical fixtures, computers, other data processing or
storage equipment and other office machines and lamps (expressly excluding high
electrical consumption business machines and space heaters) and shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Demised Premises. For information purposes, the electrical
capacity (lights and outlets) for the Demised Premises is as follows: electrical
lighting and electronic equipment load of six (6) watts/square foot (Demand
Load) of floor area. If Tenant determines that it requires additional electrical
capacity, Landlord shall reasonably cooperate with Tenant’s reasonable requests
and proposals to obtain such extra power; provided that (a) such cooperation, as
well as any actions taken by Tenant relative to such additional power needs,
shall be at no cost, expense or liability to Landlord, (b) Tenant’s proposed
method of obtaining additional power shall not adversely affect Building
operations or any other tenant’s space or any Building systems, Common Areas or
other core and shell components and (c) any work required to obtain such
additional electrical capacity shall be performed by Tenant, at its expense, in
accordance with the terms and requirements of Article 8 (including all approval
rights of Landlord as set forth therein).
     (b) Tenant shall not, without Landlord’s prior written consent in each
instance (not to be unreasonably withheld, conditioned or delayed in accordance
with the standards of reasonableness set forth in Section 8 above), connect any
additional fixtures, appliances or equipment (other than normal office
electrical fixtures, lamps, computers, other data processing or storage
equipment and similar office machines) to the Building’s electric distribution
system or make any alterations or additions to the electric system of the
Demised Premises existing at the commencement of the Term (it being understood
that in no event shall any lighting or other fixtures, appliances or equipment,
whether of the types described in this clause (b) or otherwise, exceed the
overall electrical capacity for the Demised Premises described in the last
sentence of Section 9.4(a) above). If Landlord grants such consent, the cost of
all additional risers and other equipment required therefor shall be paid as
Additional Rent by Tenant to Landlord upon demand.
     (c) Landlord, at Tenant’s expense, shall purchase and install all light
bulbs, fluorescent and other lighting tubes, ballasts and any incandescent lamps
used in Building-standard lighting fixtures installed by Landlord in the Demised
Premises upon notification from Tenant that such installation is required,
provided that such changes are at market rates. Tenant shall use only such
electrical lighting fixtures and lamps as may be approved by Landlord. Tenant
shall replace, as necessary, all bulbs and fluorescent tubes in non-Building-
standard lighting fixtures, if any, installed in the Demised Premises. If Tenant
shall fail to make any such replacement within five (5) days after written
notice

26



--------------------------------------------------------------------------------



 



from Landlord, Landlord may make such replacement and charge the cost of labor
and materials involved therein to Tenant as additional rent.
     Section 9.5. Interruption of Services. Subject to Section 11.5 hereof,
Tenant agrees that neither Landlord, nor any of Landlord’s constituent partners
or owners, nor any of their respective agents, partners, owners, members or
employees, shall be liable for damage or injury to person, property or business
or for loss or interruption of business, or for any other matter, in the event
there is any failure, delay, interruption or diminution in furnishing any
service. Subject to Section 11.5 hereof and except as expressly provided below
in this Section, no such failure, delay, interruption or diminution shall be
deemed to constitute an eviction or disturbance of Tenant’s use or possession of
the Demised Premises, in whole or in part, actual or constructive, nor entitle
Tenant to any claim for set-off, abatement or reduction of Rent, nor render
Landlord liable for damages, nor relieve Tenant from the performance of or
affect any of Tenant’s obligations under this Lease. Notwithstanding the
foregoing, if the services described in Sections 9.1, 9.3 or 9.4 (but, as to
Section 9.4, only to the extent Landlord has elected to furnish electricity
directly to Tenant as provided therein or to the extent the electricity
interruption is caused solely by Landlord’s negligence or willful misconduct or
Landlord’s failure to maintain and repair the base Building electrical systems
as required under this Lease) above, are interrupted, such that Tenant is not
able and actually ceases to conduct any of its customary business activities in
the Demised Premises or any portion thereof for a period of three
(3) consecutive business days, then, Base Rent and Tenant’s Expense Charge shall
abate with respect to those portions of the Demised Premises so rendered
untenantable as of the fourth (4th) consecutive business day and thereafter
until such time as service is restored so that Tenant is able to or actually
resumes occupancy of the Demised Premises (or such affected portion thereof, as
applicable) for any of its customary business activities. Landlord shall use
commercially reasonable efforts to minimize such failure, delay, interruption or
diminution in furnishing the services described in Sections 9.1, 9.3 and 9.4
(but, as to Section 9.4, only to the extent Landlord has elected to furnish
electricity directly to Tenant as provided therein) above. Notwithstanding any
of the foregoing provisions of this Section, untenantability by reason of damage
by fire or other casualty shall be governed by the provisions of Article 12
hereof. Subject to Section 11.5 hereof, in the case of any untenantability of
the Demised Premises or any portion thereof as a result of the matters described
in this Section, the remedies expressly set forth hereinabove in this Section
shall constitute Tenant’s sole and exclusive remedies as against Landlord with
respect to such untenantability.
     Section 9.6. Overtime Services. In the event Tenant requires any utilities
or services described in this Article 9 during periods other than as provided in
this Article 9 and provided that Tenant shall have given Landlord notice no
later than 2:00 P.M. of the last business day prior to Tenant’s need for such
services, Landlord shall provide Tenant with such services and Tenant shall pay
Landlord, as Additional Rent, Landlord’s then existing charges in respect
thereto (it being acknowledged that, as of the date hereof, for information
purposes only, Landlord’s after-hours charges for HVAC are $4.00 per hour per
heat pump).

27



--------------------------------------------------------------------------------



 



ARTICLE 10
PROPERTY AND OTHER TAXES
     Section 10.1. Tenant’s Property. In addition to the Rent and other charges
to be paid by Tenant hereunder, Tenant shall reimburse Landlord, upon demand,
for any and all taxes payable by Landlord whether or not now customary or within
the contemplation of the parties hereto, levied, assessed or imposed: (1) upon
or with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Demised Premises or any
portion thereof; (2) upon the measured value of Tenant’s personal property
owned, installed, used or located in the Demised Premises, it being the
intention of Landlord and Tenant that, to the extent possible, such personal
property taxes shall be billed to and paid directly by Tenant; (3) upon the
leasehold interest or any right of occupancy of Tenant in the Demised Premises;
or (4) upon this transaction. Any reimbursement referred to above shall be
collectible by Landlord as Additional Rent hereunder.
     Section 10.2. Increased Value of Improvements. If the tenant improvements
in the Demised Premises, whether installed or paid for by Landlord or Tenant and
whether or not affixed to the real property so as to become a part thereof, are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “Building Standard” in
other space in the Building are assessed, then the real property taxes and
assessment levied against Landlord, or against the Building or any portion
thereof, by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of Section 10.1 above. If the records of the tax assessor having
jurisdiction over the Building are available and sufficiently detailed to serve
as a basis for determining whether such tenant improvements are assessed at a
higher valuation than Landlord’s “Building Standard,” such records shall be
binding on both Landlord and Tenant; otherwise, the actual cost of construction
shall be the basis for such determination.
ARTICLE 11
INSURANCE AND INDEMNITY
     Section 11.1. Tenant’s Insurance. At all times from and after the Turnover
Date and thereafter during the Term hereof (but subject to the terms set forth
below in this Section 11.1 regarding the “Delayed Insurance Delivery”), Tenant
shall keep in full force and effect a policy of commercial general liability and
property damage insurance with respect to the Demised Premises, in such limits
as may be reasonably required from time to time by Landlord (provided that any
limits requested by Landlord shall be consistent with the limits required by
landlords of comparable Class A office buildings in the Lisle/Naperville,
Illinois area for tenants of comparable size and financial leased premises). The
limits of commercial general liability insurance on the Commencement Date shall
be not less than $3,000,000 for death or injury to any number of persons or for
property damage, for each occurrence. Additionally, Tenant, for the mutual
benefit of Landlord and Tenant (when used in this Section 11.1 the term
“Landlord” shall include Landlord, its constituent partners and the members,
partners, directors, officers, agents, servants and employees of each of them),
shall keep in force and effect insurance on all alterations, additions, and
improvements located at the Demised Premises, and on all personal

28



--------------------------------------------------------------------------------



 



property located in the Demised Premises, protecting Landlord and Tenant
(including Tenant’s partners, directors, officers, agents, servants and
employees) from damage or other loss caused by fire or other casualty, including
but not limited to vandalism and malicious mischief, perils covered by extended
coverage, theft, sprinkler leakage, water damage (however caused), explosion
malfunction or failure of heating and cooling or other apparatus, and other
similar risks in amounts not less than the full insurable replacement value of
such property. Such property insurance shall provide that it is specific and
non-contributory and shall contain a replacement cost endorsement. In no event
shall the limits of any coverage maintained by Tenant pursuant to this
Section 11.1 be considered as limiting Tenant’s liability under this Lease.
These policies shall name Landlord, any person, firms or corporations
(including, without being limited to, any mortgagee or lessor of Landlord)
designated by Landlord and Tenant as insureds, shall include blanket contractual
liability coverage which insures contractual liability under the
indemnifications set forth in Section 11.2 hereof and shall contain a clause
that the insurer will not cancel or change the insurance without first giving
Landlord 30 days prior written notice. The insurance shall be written by an
insurance company, licensed and qualified to do business in the State in which
the Building is located, which is reasonably acceptable to Landlord. An original
copy of the policy or a certificate of insurance shall be delivered to Landlord
upon the execution and delivery of this Lease and replacement certificates shall
be delivered not less than ten (10) days prior to the expiration of any then
existing coverage; provided that Tenant shall have ten (10) business days
following the mutual execution and delivery of this Lease by both parties to
deliver such insurance policy or certificate of insurance to Landlord (the
“Delayed Insurance Delivery”). In no event shall Tenant have the right to begin
performance of any Tenant’s Work or other alterations or to otherwise commence
any other business activities at the Demised Premises prior to delivery of the
requisite insurance policy or certificate of insurance to Landlord. The
insurance which Tenant is required to maintain in force and effect under this
Section 11.1 shall be primary insurance as respects Landlord (and any other
additional insureds designated by Landlord) and not excess over or contributory
with any other available insurance. Certificates of insurance evidencing the
liability insurance coverage required under this Section 11.1 shall contain an
endorsement to such effect. In addition, at all times during the Term hereof,
Tenant shall procure and maintain Worker’s Compensation Insurance in accordance
with the laws of the State in which the Building is located.
     Section 11.2. Indemnity and Non-Liability.
     (a) Neither Landlord nor Landlord’s agents (including, without being
limited, to the Managing Agent), employees, contractors, officers, trustees,
directors, shareholders, partners or principals (disclosed or undisclosed) shall
be liable to Tenant or Tenant’s agents, employees, contractors, invitees or
licensees or any other occupant of the Demised Premises, and Tenant shall save
Landlord, its successors and assigns and their respective agents, employees,
contractors, officers, trustees, directors, shareholders, partners and
principals (disclosed or undisclosed) harmless from any loss, cost, liability,
claim, damage, expense (including reasonable attorneys’ fees and disbursements),
penalty or fine incurred in connection with or arising from any injury to Tenant
or to any other person or for any damage to, or loss (by theft or otherwise) of,
any of Tenant’s property or of the property of any other person, irrespective of
the cause of such injury,

29



--------------------------------------------------------------------------------



 



damage or loss (including the acts or negligence of any tenant or of any owners
or occupants of adjacent or neighborhood property or caused by operations in
construction of any private, public or quasi-public work), except, however, to
the extent of any personal injury or property damage resulting from the
negligence or willful misconduct of Landlord or Landlord’s agents or employees.
However, even if such loss or damage is caused by the negligence or willful
misconduct of Landlord, its agents or employees, Tenant waives, to the full
extent permitted by law, any claim for consequential damages in connection
therewith. To the extent of Tenant’s insurance coverage, and to the fullest
extent permitted by law, Landlord, and its agents and employees, shall not be
liable, for any loss or damage to any person or property due to the negligence
of Landlord, its agents or employees.
     (b) Neither any (1) performance by Landlord, Tenant or others of any
repairs, improvements, alterations, additions, installations, substitutions,
betterments or decorations in or to the Building, the Building equipment and
systems, the Common Areas or the Demised Premises, (2) failure of Landlord or
others to make any such repairs or improvements, (3) damage to the Building, the
Building equipment and systems, the Common Areas, the Demised Premises or
Tenant’s property, (4) injury to any persons, caused by other tenants or persons
in the Building, or by operations in the construction of any private, public, or
quasi-public work, or by any other cause, (5) latent defect in the Building, the
Building equipment and systems, the Common Areas or the Demised Premises, nor
(6) inconvenience or annoyance to Tenant or injury to or interruption of
Tenant’s business by reason of any of the events or occurrences referred to in
the foregoing subdivisions (1) through (5) shall impose any liability on
Landlord to Tenant, other than, subject to Section 24.10 hereof, such liability
relative to injury to persons or property damage as may be imposed upon Landlord
by law for Landlord’s negligence or the negligence of Landlord’s agents or
employees in the operation or maintenance of the Building, the Building
equipment and systems or the Common Areas or for the breach by Landlord of any
express covenant of this Lease on Landlord’s part to be performed. No
representation, guaranty or warranty is made or assurance given that the
communications or security systems, devices or procedures of the Building will
be effective to prevent injury to Tenant or any other person or damage to, or
loss (by theft or otherwise) of, any of Tenant’s property or of the property of
any other person, and Landlord reserves the right to discontinue or modify at
any time such communications or security systems or procedures without liability
to Tenant.
     (c) Subject to the terms of this Section 11.2 and Section 11.3 below, in
addition to and without limiting or being limited by any other indemnity in this
Lease, but rather in confirmation and furtherance thereof, to the extent not
prohibited by law, Tenant agrees to indemnify, defend by counsel reasonably
acceptable to Landlord and hold Landlord, Landlord’s constituent owners, and
each such party’s respective agents, employees, contractors, officers,
directors, shareholders, owners, partners, members, or principals, harmless of,
from and

30



--------------------------------------------------------------------------------



 



against any and all losses, damages, liabilities, claims, liens, costs and
expenses, including court costs and reasonable attorneys’ fees and expenses, in
connection with injury to or death of any person occurring within or about the
Demised Premises, or with respect to damage to or theft, loss or loss of the use
of any property, occurring in or about the Demised Premises, but only to the
extent that the foregoing losses, damages, liabilities, claims, liens, costs and
expenses arise from or are caused by the undertaking by Tenant or its agents or
contractors of Tenant’s Work or other Tenant Alterations or repairs at the
Demised Premises, or from any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of Tenant to be performed
pursuant to the terms of this Lease, or from any negligent act or omission or
willful misconduct of Tenant, or any of its employees, agents, licensees,
invitees or contractors. No persons or entities other than Landlord and such
other indemnified parties shall be deemed third party beneficiaries of the
indemnitees set forth in this Section 11.2(c). Tenant’s obligations under this
Section 11.2(c) shall survive the expiration or earlier termination of this
Lease.
     (d) Tenant shall pay to Landlord as Additional Rent, within thirty
(30) days after submission by Landlord to Tenant of bills or statements
therefor, sums equal to all losses, costs, liabilities, claims, damages, fines,
penalties and expenses referred to in this Section 11.2.
     Section 11.3. Waiver of Subrogation.
     (a) Landlord and Tenant shall each use commercially reasonable efforts to
procure an appropriate clause in, or endorsement to, each of its policies for
fire and extended coverage insurance, pursuant to which the insurance company
effectively waives subrogation or consents to waiver of its right of recovery
against the other party, which, in the case of Tenant, shall be deemed to
include any subtenant in the Demised Premises, and having obtained such clause
or endorsement of waiver of subrogation or consent to a waiver of the right of
recovery, such party hereby agrees that it will not make any claim against or
seek to recover from the other for any loss or damage to its property or the
property of others covered by such fire or extended coverage insurance;
provided, however, that the release, discharge and covenant not to sue herein
contained shall be limited by the terms and provisions of the waiver of
subrogation clause or endorsement, or the clause or endorsement consenting to a
waiver of right of recovery, and shall be co-extensive therewith.
     (b) If either party hereto shall not be able to obtain such clause or
endorsement on a particular policy after using reasonable efforts to do so, then
that party shall so notify the other party hereto at least 15 days prior to the
date the policy is to take effect. If a party shall fail to give notice of
inability to obtain such clause or endorsement, then that party shall be deemed
to have waived its right of recovery from the other party with respect to any
loss or damage insured

31



--------------------------------------------------------------------------------



 



against by the policy with respect to which notice was not given as provided
above.
     Section 11.4. Landlord Insurance/Landlord Indemnity.
     (a) Landlord shall carry during the Term hereof replacement cost property
insurance on the Building core and shell (as defined in Section 12.2 below)
(including all base Building improvements at the Building, but excluding the
Tenant’s Work and all other alterations, additions or improvements to the
Demised Premises) against fire and other extended coverage perils in an amount
sufficient to prevent Landlord from being deemed a co-insurer of the risks
insured under the policy. Landlord shall also carry, during the Term hereof,
liability insurance, contractual liability insurance, rent loss insurance and
workers’ compensation insurance consistent with insurance coverages maintained
by other landlords of other Class A office buildings in Lisle/Naperville,
Illinois and otherwise in accordance with all applicable laws.
     (b) Subject to the terms of Sections 11.2 and 11.3 above, in addition to
and without limiting or being limited by any other indemnity in this Lease, but
rather in confirmation and furtherance thereof, to the extent not prohibited by
law, Landlord agrees to indemnify, defend by counsel reasonably acceptable to
Tenant and hold Tenant harmless of, from and against any and all losses,
damages, liabilities, claims, liens, costs and expenses, including court costs
and reasonable attorneys’ fees and expenses, imposed on them in connection with
injury to or death of any person, occurring within the Common Areas of the
Building, or with respect to damage to or theft, loss or loss of the use of
property of third (3rd) parties, occurring within the Common Areas of the
Building, but only to the extent that the foregoing losses, damages,
liabilities, claims, liens, costs and expenses arise from or are caused by any
breach or default on the part of Landlord in the performance of any covenant or
agreement on the part of Landlord to be performed pursuant to the terms of this
Lease, or from any negligent act or omission or willful misconduct of Landlord,
or any of its employees, agents, officers, directors, partners or contractors.
No persons or entities other than Tenant shall be deemed third party
beneficiaries of the indemnities set forth in this Section 11.4(b).
     Section 11.5. Landlord’s Negligence. Subject to the provisions of
Section 11.3 hereof, no agreement of Tenant in this Lease shall be deemed to
exempt Landlord from liability or damages for injury to persons or damage to
property caused by or resulting from the negligence, gross negligence or willful
misconduct of Landlord, its agents or employees, in the operation or maintenance
of the Demised Premises or Building.

32



--------------------------------------------------------------------------------



 



ARTICLE 12
DAMAGE BY CASUALTY
     Section 12.1. Termination of Lease; Repair by Landlord. If the Demised
Premises or the Building (including any portion of the Building providing
necessary access to the Demised Premises) shall be damaged by fire or other
casualty and if such damage does not render all or a substantial portion of the
Demised Premises or the Building untenantable, then Landlord shall proceed with
reasonable promptness to repair and restore the core and shell of the Building
and the Demised Premises so as to render the Demised Premises tenantable,
subject to reasonable delays for insurance adjustments and delays caused by
matters beyond Landlord’s reasonable control, and also subject to zoning laws
and building codes then in effect. If any such damage renders all or a
substantial portion of the Demised Premises or the Building (including any
portion of the Building providing necessary access to the Demised Premises)
untenantable, Landlord shall, within sixty (60) days after the occurrence of
such damage, estimate the length of time that will be required to substantially
complete the repair and restoration of the core and shell of the Building and
the Demised Premises, as the case may be, necessitated by such damage and shall
by notice advise Tenant of such estimate. If it is so estimated that the amount
of time required to substantially complete such repair and restoration will
exceed two hundred forty (240) days from the date such damage occurred, then
either Landlord or Tenant (but Tenant shall have such right only if all or a
substantial portion of the Demised Premises [or any portion of the Building
providing necessary access to the Demised Premises] is rendered untenantable and
the estimated time, in Landlord’s reasonable business judgment, required for
Landlord to substantially complete such repair or restoration to render the
Demised Premises tenantable will exceed such two hundred forty (240) day period,
and only if the damage was not caused by the negligence or willful misconduct of
Tenant, its agents, contractors, employees or invitees) shall have the right to
terminate this Lease as of the date of notice of such election by giving notice
to the other at anytime within twenty (20) days after Landlord gives Tenant the
notice containing said estimate (it being understood that Landlord may, if it
elects to do so, also give such notice of termination together with the notice
containing said estimate). Unless this Lease is terminated as provided in the
preceding sentence, Landlord shall proceed with reasonable promptness to repair
and restore the core and shell of the Building or the Demised Premises so as to
render the Demised Premises tenantable, subject to reasonable delays for
insurance adjustments and delays caused by matters beyond Landlord’s reasonable
control, and also subject to zoning laws and building codes then in effect.
Landlord shall have no liability to Tenant, and Tenant shall not be entitled to
terminate this Lease (except as hereinafter provided) if such repairs and
restoration are not in fact completed within the time period estimated by
Landlord, as aforesaid, or within said two hundred forty (240) days. However, if
such repairs and restoration are not completed by a date (“Outside Date”) which
is three hundred sixty (360) days after the date of such fire or other casualty
(or one hundred twenty (120) days after the expiration of the time period
estimated by Landlord as aforesaid, if longer than two hundred forty (240) days
and neither party terminated the lease as permitted), which Outside Date shall
be extended (as to Tenant’s ability to terminate only) by all periods of delay
attributable to the acts or omissions of Tenant or Tenant’s agents, employees or
contractors, then, to the extent either party initially had the right to
terminate as provided above (or would have had the right to so terminate if the
initial estimate exceeded 240 days, as described above), then such party shall
again have the right to terminate this Lease, effective as of the date of notice
of such election, by giving written notice to the other party

33



--------------------------------------------------------------------------------



 



within thirty (30) day period after said Outside Date as extended as aforesaid,
but prior to substantial completion of repair or restoration; provided, however,
that Tenant shall have no right to so terminate this Lease if the only portions
of the core and shell which have not then been completed are those which, due to
sequencing of the work, cannot be completed until Tenant repairs or restores the
portions of the Demised Premises so required by Tenant hereunder, and provided
that Landlord shall have no right to so terminate this Lease if the failure to
substantially complete the repairs and restoration is a result of Landlord’s
failure to take reasonable actions to diligently pursue such repairs and
restoration. Notwithstanding anything to the contrary herein set forth:
(i) Landlord shall have no duty pursuant to this Article 12 to repair or restore
any portion of the Tenant’s Work or any other Alterations or other improvements,
additions or alterations made by or on behalf of Tenant in the Demised Premises;
(ii) Landlord shall not be obligated (but may, at its option, so elect) to
repair or restore the Demised Premises or Building (A) if the damage is due to
an uninsurable casualty, or (B) if insurance proceeds are insufficient to pay
for such repair or restoration (after taking into account any deductible
maintained by Landlord, which deductible amount shall not be considered for
purposes of determining whether the insurance proceeds are insufficient for
purposes of this clause (ii)), and if Landlord had otherwise maintained the
insurance required to be maintained by Landlord hereunder, or (C) if any
mortgagee applies proceeds of insurance to reduce its loan balance, and the
remaining proceeds, if any, available to Landlord are not sufficient to pay for
such repair or restoration (provided that if Landlord elects not to so repair or
restore the Demised Premises as a result of any matter described in this clause
(ii), Landlord shall promptly notify Tenant of such election, and, to the extent
such damage rendered a substantial portion of the Demised Premises [including
any portion of the Building providing necessary access to the Demised Premises]
untenantable, Tenant shall thereafter have the right to terminate this Lease
effective upon written notice thereof to Landlord given not later than fifteen
(15) business days after Tenant’s receipt of notice of such election by
Landlord, in which event this Lease shall be deemed to have expired by lapse of
time as of the tenth (10th) business day following delivery of such termination
notice, as if such date was the stated expiration date of the Term hereof); and
(iii) if any such damage rendering all or substantial portion of the Demised
Premises or Building (including any portion of the Building providing necessary
access to the Demised Premises) untenantable shall occur during the last year of
the Term and Tenant has not then validly exercised any option hereunder to renew
the Term hereof for a further renewal period hereunder, either party (but as to
Tenant’s right, only if all or a substantial portion of the Demised Premises is
rendered untenantable and if such damage was not caused by the negligence or
willful misconduct of Tenant, its agents, contractors, employees or invitees)
shall have the option to terminate this Lease by giving written notice to the
other within thirty (30) days after the date such damage occurred, and if such
option is so exercised, this lease shall terminate as of the date of such
notice.
     Section 12.2. Repair by Tenant. If this Lease is not terminated pursuant to
this Article 12, Tenant shall, in accordance with Section 8, proceed with
reasonable promptness to repair and restore all Tenant’s Work and other
Alterations and all other alterations, additions and improvements in the Demised
Premises, other than any repairs or restoration required to be made by Landlord
pursuant to Section 12.1 above, to as near the condition which existed prior to
the fire or other casualty as is reasonably possible. Tenant agrees and
acknowledges that Landlord shall be entitled to the proceeds of any insurance
coverage carried by Tenant relating to improvements and betterments to the
Demised Premises if this Lease terminates.

34



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, Tenant shall be entitled to all
insurance proceeds from insurance which it carries relating to its furnishings,
trade fixtures and other items of personalty, irrespective of whether this Lease
terminates, and Landlord shall have no claim relative thereto.
     Section 12.3. Abatement of Rent; Notices of Status of Repairs/Restoration.
In the event any such fire or casualty damage renders the Demised Premises
untenantable and if this Lease shall not be terminated pursuant to the foregoing
provisions of this Article 12 by reason of such damage, then Rent shall abate
during the period beginning with the date of such damage and ending with the
date when Landlord substantially completes its repair or restoration required
hereunder. Such abatement shall be in an amount bearing the same ratio to the
total amount of Rent for such period as the portion of the Demised Premises
which is untenantable and not used by Tenant from time to time bears to the
rentable area of the entire Demised Premises. In the event of termination of
this Lease pursuant to this Article 12, Rent shall be apportioned on a per diem
basis and be paid to the date of the termination. At Tenant’s request from time
to time, Landlord shall update Tenant as to the status of the repair or
restoration work being performed by Landlord under this Article 12, and as to
the then estimate of the time remaining to substantially complete such work.
     Section 12.4. Untenantability. As used in this Article 12, the term
“untenantable” means reasonably incapable of being occupied for its intended use
due to damage to the Demised Premises or Building. Notwithstanding anything
contained to the contrary in this Article 12, the Demised Premises or any
portion of the Demised Premises, as applicable, shall be deemed tenantable, for
purposes of this Article 12, unless Landlord, pursuant to this Article 12, is
required to repair or restore any of the core and shell items located therein.
Further, if Landlord, pursuant to this Article 12, is required to repair or
restore any of the core and shell items located within the Demised Premises,
then the Demised Premises, or portion thereof, as applicable, shall be deemed
tenantable following such time as Landlord has substantially completed the
repair and restoration work relative to core and shell items located within the
Demised Premises required to be performed by Landlord under this Article 12).
Notwithstanding the foregoing or anything herein to the contrary, the Demised
Premises or any portion thereof, as applicable, shall, in any event, be deemed
tenantable for purposes of this Article 12 if Tenant continues to conduct a
substantial part of its customary business operations from the subject portion
of the Demised Premises.
     Section 12.5. Core and Shell. The term “core and shell” shall include all
structural components of the Building (i.e., whether located within the Demised
Premises or otherwise), the roof of the Building, all base building electrical,
plumbing, heating, ventilating and air conditioning systems (other than those
utility systems the maintenance and repair of which are the responsibility of
Tenant as set forth in this Lease), and all Common Areas of the Building, but
specifically excludes the Tenant’s Work, any other Alterations and any other
work related to tenant improvements constructed or to be constructed by or for
Tenant or other tenants or installed within the Demised Premises or within any
other tenant’s premises.

35



--------------------------------------------------------------------------------



 



ARTICLE 13
EMINENT DOMAIN
     Section 13.1. Taking of Demised Premises. If during the Term all of the
Demised Premises shall be taken for any public or quasi-public use under any
statute or by right of eminent domain, or sale-in-lieu of such taking, this
Lease shall automatically terminate on the date on which the condemning
authority takes possession of the Demised Premises (hereinafter called the “Date
of Taking”). If twenty-five percent (25%) or more of the rentable area of the
Demised Premises is taken, Tenant or Landlord shall have the right to terminate
this Lease by giving written notice to the other party of termination within
30 days after the Date of Taking.
     Section 13.2. Partial or Temporary Taking of Building.
     (a) If during the Term, the Building, or any portion thereof, is taken or
sold as set out in Section 13.1, then (1) if in the reasonable opinion of
Landlord substantial alteration or reconstruction of the Building is necessary
as a result thereof, whether or not the Demised Premises are or may be affected;
(2) if one-quarter or more of the value, in Landlord’s sole judgment, of the
Building is included in such taking or sale; or (3) if such portion of the
Common Areas shall be taken as, in Landlord’s sole judgment, to materially
interfere or prevent access to the Building or reduce the value of the Land and
the Building by more than one-quarter; then, Landlord shall have the right to
terminate this Lease by giving to Tenant at least 30 days’ written notice
thereof (provided, however, that Landlord shall not have the right to so
terminate this Lease on account of such circumstance unless Landlord also
terminates leases for all other similarly situated office tenants at the
Building).
     (b) If during the Term the Building or the Common Areas, or any portion
thereof, shall be taken as set out in Section 13.1 for a period of less than one
(1) year, this Lease shall remain in full force and effect subject to
Section 13.4 hereof. If such a taking shall be for a period of one (1) year or
more, then the provisions of Section 13.1 and Section 13.2(a), as the case may
be, shall be applicable.
     (c) If either party exercises its rights of termination under Section 13.1
or 13.2 (and any such right must be exercised within 30 days after the Date of
Taking, failing which such right shall be deemed waived), this Lease shall
terminate on the date stated in the notice, provided, however, that no
termination pursuant to notice hereunder may occur later than 60 days after the
Date of Taking.
     Section 13.3. Surrender. On the date of any termination under Section 13.1
or 13.2, Tenant shall immediately surrender to Landlord the Demised Premises and
all interests therein under this Lease and Tenant shall pay Landlord Rent
through the date of termination (or through the Date of Taking if such date
shall not be the same as the date of termination). Landlord may re-enter and
take possession of the Demised Premises and remove Tenant therefrom.

36



--------------------------------------------------------------------------------



 



     Section 13.4. Rent Adjustment for Partial Taking of Demised Premises. If
any portion of the Demised Premises (but less than the whole thereof) is so
taken, and no rights of termination herein conferred are timely exercised, the
Term shall expire (or, in respect of a taking pursuant to Section 13.2(b)
hereof, have no force and effect for the period of such temporary taking) with
respect to the portion so taken on (or from) the Date of Taking. In such event,
the Rent thereafter payable under this Lease shall be adjusted pro rata by
Landlord in order to account for the resulting reduction (either temporarily or
permanently) in the number of rentable square feet in the Demised Premises.
     Section 13.5. Awards. Upon any taking or sale described in this Article 13,
Landlord shall be entitled to receive and retain the entire award or
consideration for the affected lands and improvements, and Tenant shall not have
nor advance any claim against Landlord or anyone else for the value of its
property or its leasehold estate under this Lease, or for the costs or removal
or relocation, or business interruption expense or any other damages arising out
of such taking or purchase. Nothing herein shall give Landlord any interest in
or preclude Tenant from seeking and recovering on its own account a separate
award from the condemning authority attributable to the taking or purchase of
Tenant’s trade fixtures, or the removal or relocation of its business and
effects, or the interruption of its business provided that Landlord’s award is
not diminished thereby. If any such award made or compensation paid to either
party specifically includes an award or amount for the other, the party first
receiving the same shall promptly account therefor to the other.
ARTICLE 14
RIGHTS RESERVED TO LANDLORD
     Section 14.1. Access to Demised Premises. Landlord and Landlord’s agents
shall have the right (but shall not be obligated) to enter the Demised Premises
in any emergency at any time, and to perform any acts related to the safety,
protection or preservation thereof or of the Building. At other reasonable
times, and upon reasonable notice, Landlord may enter the Demised Premises
(1) to examine and make such repairs, replacements and improvements as Landlord
may deem necessary or reasonably desirable to the Demised Premises or to any
other portion of the Building, (2) for the purpose of complying with laws,
regulations and other requirements of governmental authorities or the provisions
of this Lease (subject to the provisions of Section 14.2(b) below), (3) for the
purpose of posting notices of nonresponsibility, or (4) for the purposes of
showing the same to prospective purchasers or mortgagees of the Building, and
during the last nine (9) months of the Term for the purpose of showing the same
to prospective tenants. Tenant shall permit Landlord to use and maintain and
replace unexposed pipes and conduits in and through the Demised Premises and to
erect new unexposed pipes and conduits therein. Landlord may, during the
progress of any work in the Demised Premises, take all necessary materials and
equipment into the Demised Premises and close or temporarily suspend operation
of entrances, doors, corridors, elevators or other facilities without such
interference constituting an eviction. Tenant shall not be entitled to any
damages by reason of loss or interruption of business or otherwise during such
periods. During such periods Landlord shall use reasonable efforts to minimize
any interference with Tenant’s use of the Demised Premises. If Tenant is not
present to open and permit an entry into the Demised Premises,

37



--------------------------------------------------------------------------------



 



Landlord or Landlord’s agents may enter the same whenever such entry may be
necessary or permissible by master key or otherwise, provided reasonable care is
exercised to safeguard Tenant’s property. Such entry shall not render Landlord
or its agents liable therefor, nor in such event shall the obligations of Tenant
hereunder be affected.
     Section 14.2. Additional Rights. Landlord shall have the following
additional rights exercisable without notice (except as provided below) and
without liability to Tenant for damage or injury to property, person or
business, all claims for damage being hereby released, and without effecting an
eviction or disturbance of Tenant’s use or possession or giving rise to any
claim for setoffs, or abatement of Rent:
     (a) To change the name, number or designation by which the Building may be
known (with any change in the street address being done upon not less than
ninety (90) days notice, unless otherwise obligated to do so sooner by the U.S.
post office or other governmental or quasi-governmental body) (provided that if
Landlord voluntarily changes the Building’s street address, as opposed to being
obligated to do so by the U.S. post office or other governmental or
quasi-governmental body, Landlord shall reimburse Tenant for all reasonable
costs incurred by Tenant to replace obsolete stationery, business cards and
other pre-printed materials used in Tenant’s business office at the Demised
Premises, not to exceed, in any event, $10,000.00);
     (b) To make such changes in or to the Building, including the building
equipment and systems, as Landlord may deem necessary or desirable, provided
that (1) in connection with any work, necessitated by such changes, Landlord
uses good faith efforts to maintain reasonable access to the Demised Premises
and to minimize unreasonable interference with the conduct of Tenant’s business,
and (2) all of such work shall be conducted in such a manner so that the
Building remains a Class A office building in Lisle/Naperville, Illinois.
Notwithstanding anything contained herein to the contrary, except to the extent
required by Applicable Laws or in the case of an emergency or any case where
there is material impact upon any other tenant’s occupancy or upon the core and
shell of the Building, no action by Landlord under this subclause (b) shall
materially adverse affect Tenant’s access to the Demised Premises, and in no
event shall any action by Landlord under this subclause (b) (i.e., whether
required by Applicable Law or by an emergency or otherwise) increase “Tenant’s
Proportionate Share” or the number of rentable square feet of the Demised
Premises for purposes of this Lease;
     (c) To grant to anyone the exclusive right to conduct any business or
render any services (including, without being limited to, the right to designate
all suppliers or persons furnishing sign painting and lettering, beverages,
foods, towels, vending machines or toilet supplies used or consumed on the
Demised Premises) in the Building, provided such exclusive right shall not
operate to exclude Tenant from the use expressly permitted by Article 6;

38



--------------------------------------------------------------------------------



 



     (d) To close the Building at any such reasonable times after Normal
Business Hours as Landlord may determine, subject, however, to Tenant’s right to
admittance on a 24-hour, 7-day a week basis (but subject to temporary closure
for emergency conditions or as required by Applicable Laws) under such
regulations as shall be prescribed from time to time by Landlord; and
     (e) To perform any act, obligation or other commitment required of or by
Tenant which Tenant has not performed for any reason whatsoever (including,
without being limited to, obtaining insurance coverage); provided that Landlord
has delivered written notice to Tenant of such failure as required by the
applicable provision of this Lease (which notice shall not in any event be less
than five (5) business days, unless otherwise stated in this Lease or unless
relating to an emergency situation), and to charge Tenant as Additional Rent all
reasonable costs and expenses incurred by Landlord for such performance,
together with interest thereon at the Default Rate from the dates of Landlord’s
expenditures until paid.
ARTICLE 15
ASSIGNMENT AND SUBLETTING
     Section 15.1. Consent Required.
     (a) Except as provided in Section 15.7 below, Tenant shall not, voluntarily
or involuntarily, by operation of law or otherwise: (i) assign, mortgage,
pledge, encumber or in any manner transfer this Lease in whole or in part, or
(ii) sublet all or any part of the Demised Premises, or allow any other person
to occupy all or any part thereof, without the prior written consent of Landlord
in each instance, and any attempt to do any of such acts without such consent
shall be null and void and of no effect. Tenant shall pay or reimburse Landlord,
within thirty (30) days following Landlord’s demand therefor, the actual
out-of-pocket expenses by landlord (not exceeding, in any one instance, the sum
of One Thousand and No/100 Dollars ($1,000.00)) to cover Landlord’s expenses in
reviewing said request. A transfer of control of Tenant, including, without
being limited to, a transfer of stock or partnership interest or the merger,
consolidation, sale of all or substantially all of the other assets of Tenant or
other corporate or other reorganization of Tenant (whether or not Tenant shall
be the surviving entity), shall be deemed an assignment under this Lease and
shall be subject to all the provisions of this Article, including the
requirement of obtaining Landlord’s prior consent (subject, however, to the
terms of Section 15.7 below). The consent by Landlord to any assignment,
mortgage, pledge, encumbrance, transfer or subletting shall not constitute a
waiver of the necessity for such consent to any subsequent assignment, mortgage,
pledge, encumbrance, transfer or subletting.

39



--------------------------------------------------------------------------------



 



     (b) If this Lease be assigned, or if the Demised Premises or any part
thereof be sublet or occupied by anyone other than Tenant, Landlord may collect
Rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained.
     (c) Notwithstanding any assignment, mortgage, pledge, encumbrance, transfer
or sublease of this Lease, Tenant shall remain fully liable for the performance
of all of the terms, covenants, obligations and conditions of this Lease and
shall not be released therefrom.
     Section 15.2. Notice of Proposed Assignment or Sublease; Recapture. Except
as provided in Section 15.7 below, Tenant shall, by notice in writing, advise
Landlord of its intention from, on and after a stated date (which shall not be
less than twenty (20) nor more than one hundred eighty (180) days after the date
of the giving of Tenant’s notice to Landlord) to assign this Lease or sublet all
or any part of the Demised Premises for the balance or any part of the Term,
and, in such event, Landlord shall have the right, to be exercised by giving
written notice to Tenant within fifteen (15) days after its receipt of Tenant’s
notice, (1) to terminate this Lease with respect to the space described in
Tenant’s notice as of the date stated in Tenant’s notice for the commencement of
the proposed assignment or sublease (provided that Landlord shall only have the
right to elect to terminate this Lease, as described in this clause (1), with
respect to any proposed assignment or any proposed sublease which, when added to
the space covered by other then existing subleases, covers greater than seventy
percent (70%) of the rentable area of the Demised Premises), or (2) to consent
or refuse to consent to the proposed assignment or sublease, as described in
Section 15.3 below. Tenant’s notice shall include the name and address of the
proposed assignee or subtenant, a true and complete copy of the proposed
assignment or sublease and sufficient information, as Landlord deems reasonably
necessary, to permit Landlord to determine (i) the financial responsibility and
character and the nature of the business of the proposed assignee or subtenant,
and (ii) whether Landlord has the right under this Lease to withhold consent to
the proposed assignment or sublease. If Tenant’s notice covers all of the
Demised Premises and if Landlord exercises its right to terminate this Lease as
to such space, then the Term of this Lease shall expire and end on the date
stated in Tenant’s notice for the commencement of the proposed assignment or
sublease as fully and completely as if that date had otherwise been the
expiration date of the Term hereof. If, however, Tenant’s notice covers less
than all of the Demised Premises, and if Landlord exercises its right to
terminate this Lease with respect to such space described in Tenant’s notice,
then as of the date stated in Tenant’s notice for the commencement of the
proposed sublease, Fixed Rent and Tenant’s Proportionate Share shall be adjusted
on the basis of the number of square feet of rentable area retained by Tenant,
and this Lease as so amended, shall continue thereafter in full force and
effect.
     Notwithstanding any of the foregoing to the contrary, if Landlord notifies
Tenant that Landlord has elected to terminate this Lease with respect to the
space described in a notice from Tenant regarding a prospective assignment or
sublease transaction, as described in clause (1)

40



--------------------------------------------------------------------------------



 



above, then Tenant shall have the right, at its election, to rescind its earlier
notice to Landlord regarding such transaction, which rescission shall be
exercised by notice to Landlord no later than five (5) business days following
Tenant’s receipt of Landlord’s election (time being of the essence), whereupon
this Lease shall continue in full force and effect, and Tenant’s earlier notice
to Landlord shall be deemed null and void
     Section 15.3. Grounds for Withholding Consent. If Landlord, upon receiving
Tenant’s notice with respect to any such space, does not exercise its right to
terminate as aforesaid, Landlord will not unreasonably withhold or delay its
consent to Tenant’s assignment of this Lease or subletting the space covered by
Tenant’s notice. Landlord shall not be deemed to have unreasonably withheld its
consent to a proposed assignment of this Lease or to a proposed sublease of part
or all of the Demised Premises if its consent is withheld because: (i) Tenant is
then in default hereunder (it being understood that if Tenant is then in default
under this lease, Landlord shall have the right to condition any consent to a
proposed assignment or subletting to Tenant first having cured such default);
(ii) any notice of termination of this Lease or termination of Tenant’s right of
possession shall have been given under Article 17 which is still outstanding;
(iii) either the portion of the Demised Premises which Tenant proposes to
sublease, or the remaining portion of the Demised Premises, or the means of
ingress or egress to either the portion of the Demised Premises which Tenant
proposes to sublease or the remaining portion of the Demised Premises is of such
nature that it will violate any Applicable Law, or is of such accessibility,
size or irregular shape so as not to be suitable for normal renting purposes as
space on a multi-tenant floor within the Building; (iv) the proposed use of the
Demised Premises by the proposed assignee or subtenant does not conform with the
use set forth in this Lease, or will violate any applicable law, will impose any
additional obligation upon Landlord (other than its obligations under this
Lease) or increase Landlord’s obligations under or cost of compliance with any
laws, or will violate any exclusive right Landlord has granted to any tenant of
any part of the Building; (v) in the reasonable judgment of Landlord the
proposed assignee or subtenant is of a character or is engaged in a business
which would be deleterious to the reputation of the Building, Landlord or any of
the constituent partners of Landlord; (vi) in the reasonable judgment of
Landlord, the proposed assignee or subtenant is not sufficiently financially
responsible to perform its obligations under the proposed assignment or
sublease; (vii) the proposed assignee or subtenant is a government (or
subdivision or agency thereof); or (viii) the proposed assignee or subtenant is
an occupant (or affiliate thereof) of the Building; provided, however, that the
foregoing are merely examples of reasons for which Landlord may withhold its
consent and shall not be deemed exclusive of any permitted reasons for
reasonably withholding consent, whether similar or dissimilar to the foregoing
examples, and Landlord may consider all relevant factors in determining whether
to give or withhold its consent. Tenant agrees that all advertising by Tenant or
on Tenant’s behalf with respect to the assignment of this Lease or subletting of
any part of the Demised Premises must be approved in writing by Landlord prior
to publication (which approval shall not be unreasonably withheld, conditioned
or delayed).
     Section 15.4. Excess Rent Payment. If Tenant (as Tenant or
debtor-in-possession) shall assign this Lease or sublet the Demised Premises, or
any part thereof, at a rental or for other consideration in excess of the Rent
or pro rata portion thereof due and payable by Tenant under this Lease, then
Tenant shall pay to Landlord as Additional Rent one-half (1/2) of any such
excess rent or other consideration (as described below in this Section)
immediately upon receipt under

41



--------------------------------------------------------------------------------



 



any such assignment or, in the case of a sublease, (i) on the later of the first
day of each month during the term of any sublease, or the day of receipt from
such subtenant, one-half (½) of the excess of all rent and other consideration
(as described below in this Section) paid by the subtenant for such month over
the Rent then payable to Landlord pursuant to the provisions of this Lease for
said month (or if only a portion of the Demised Premises is being sublet,
one-half (½) of the excess of all rent and other consideration due from the
subtenant for such month over the portion of the Rent then payable to Landlord
pursuant to the provisions of this Lease for said month which is allocable on a
rentable area basis to the space sublet), and (ii) immediately upon the receipt
thereof, one-half (½) of any other consideration realized by Tenant from such
subletting. Landlord shall not be responsible for any deficiency if Tenant shall
assign this Lease or sublet the Demised Premises or any part thereof at a rental
less than that provided for herein. Whenever reference is made to the “excess”
of rent or other consideration, such excess shall be reduced by charging (i.e.,
on an amortized basis over the term of the sublease or assignment) against the
rent or other consideration paid by such assignee or subtenant, reasonable
brokerage commissions, leasehold improvements, tenant concessions and other
out-of-pocket expenses which Tenant has paid or given in connection with
assigning the Lease or subleasing the applicable portion of the Demised
Premises.
     Section 15.5. Lease Assumption; Subtenant Attornment. If Tenant shall
assign this Lease, the assignee shall expressly assume all of the obligations of
Tenant hereunder in a written instrument provided by Landlord and delivered to
Landlord not later than ten (10) days prior to the effective date of the
assignment. If Tenant shall sublease any part of the Demised Premises, Tenant
shall obtain and furnish to Landlord, not later than ten (10) days prior to the
effective date of such sublease and in form reasonably satisfactory to Landlord,
the written agreement of such subtenant to the effect that the subtenant will
attorn to Landlord, at Landlord’s option and written request (at Landlord’s sole
election), if this Lease terminates before the expiration of the sublease.
Tenant shall, not later than fifteen (15) days after the effective date of any
such assignment or sublease, deliver to Landlord a certified copy of the
instrument of assignment or sublease.
     Section 15.6. Prohibition. In no event shall Tenant assign this Lease or
enter into any sublease, license, concession or other agreement for use,
occupancy or utilization of any part of the Demised Premises which provides for
a rental or other payment for such use, occupancy or utilization based in whole
or in part on the income or profits derived by any person from the Demised
Premises leased, used, occupied or utilized (other than an amount based on a
fixed percentage or percentages of gross receipts or sales), and Tenant agrees
that all assignments, subleases, licenses, concessions or other agreements for
use, occupancy or utilization of any part of the Demised Premises shall provide
that the person having an interest in the possession, use, occupancy or
utilization of the Demised Premises shall not enter into any lease, sublease,
license, concession or other agreement for use, occupancy or utilization of
space in the Demised Premises which provides for a rental or other payment for
such use, occupancy or utilization based in whole or in part on the income or
profits derived by any person from the Demised Premises leased, used, occupied
or utilized (other than an amount based on a fixed percentage or percentages of
gross receipts or sales) and any such purported assignment, sublease, license,
concession or other agreement shall be absolutely void and ineffective as a
conveyance of any

42



--------------------------------------------------------------------------------



 



right or interest in the possession, use, occupancy or utilization of any part
of the Demised Premises.
     Section 15.7. Permitted Transfers. Notwithstanding any of the foregoing,
Landlord’s consent shall not be required for an assignment or sublet to a Tenant
Affiliate (as hereinafter defined), and Landlord shall not terminate this Lease
with respect to the Demised Premises or any portion of the Demised Premises or
otherwise collect any excess rent under Section 15.4 above as a result of such
assignment or sublet to a Tenant Affiliate; provided, however, that (i) Tenant
shall give reasonable prior notice to Landlord of the proposed assignment or
sublet; and (ii) if an assignment, such assignee shall assume the obligations of
Tenant under this Lease. As used in this Lease, the term “Tenant Affiliate”
shall mean any entity (1) which results from a merger or consolidation with the
Tenant under this Lease; (2) which acquires all or substantially all of the
assets of the Tenant under this Lease for a purpose other than to circumvent the
provisions of this Section 15; or (3) which is controlled by, controls, or is
under common control with the then Tenant under this Lease. For purposes of the
foregoing, the term “control” shall mean the ownership, directly or indirectly,
of more than 50% of the ownership interests and voting interests in Tenant. By
way of clarification and not in limitation of the foregoing, any assignment or
sublease to a Tenant Affiliate described in this Section 15.7 shall not be
subject to the terms of this Section 15 regarding Landlord’s consent rights,
Tenant’s requirement to pay to Landlord any excess rent, or Landlord’s recapture
right, but such assignment or sublease shall be subject to the other terms of
this Section 15, including the terms of Section 15.1(c) regarding the continued
liability of any “Tenant” making an assignment or sublease as well as the
continued liability of each prior “Tenant” (i.e., unless the assigning “Tenant”
and/or prior “Tenant” ceases to exist as a separate legal entity as a result of
the transaction giving rise to the permitted assignment under this Section 15.7,
such as in the case of a merger).
ARTICLE 16
INTENTIONALLY OMITTED
ARTICLE 17
DEFAULT
     Section 17.1. Events of Default. This Lease and the Term and estate hereby
granted are subject to the limitation that, whenever any of the following events
of default occur (sometimes referred to in this Lease, in any instance, as a
“default”):
     (a) Failure by Tenant to pay any regularly scheduled payment of Rent
(including, without limitation, monthly payments of Fixed Rent and Tenant’s
Expense Charge) when due if such failure continues for five (5) business days
after written notice to Tenant of such failure;
     (b) Any valid transfer of Tenant’s rights in all or any portion of the
Demised Premises or Tenant’s rights under this lease, which transfer violates
the terms set forth in Article 15;

43



--------------------------------------------------------------------------------



 



     (c) Failure by Tenant to commence to cure forthwith, immediately after
receipt of notice from Landlord, any hazardous condition which Tenant has
created or permitted in violation of law or of this Lease, or any failure by
Tenant to thereafter diligently pursue and complete such cure within fifteen
(15) days after receipt of such notice from Landlord; provided that such 15-day
period shall be extended for the time reasonably required to complete such cure
(not to exceed, in any event, an additional 255-day period), if such failure
cannot reasonably be cured within said 15-day period and Tenant commences to
cure such failure within said 15-day period and thereafter diligently and
continuously proceeds to cure such failure;
     (d) Failure by Tenant to complete, execute and deliver any instrument or
document required to be completed, executed and delivered by Tenant pursuant to
Article 21 of this Lease, within the time required for such instrument or
document in accordance with such Article;
     (e) Failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease (including any payment of Rent, if not a
regularly scheduled payment of Rent), if such failure shall continue for fifteen
(15) days after written notice thereof from Landlord to Tenant; provided that,
with respect to all defaults under this Section 17.1(e) other than defaults in
the payment of Rent, such 15-day period shall be extended for the time
reasonably required to complete such cure (not to exceed, in any event, an
additional 255-day period), if such failure cannot reasonably be cured within
said 15-day period and Tenant commences to cure such failure within said 15-day
period and thereafter diligently and continuously proceeds to cure such failure;
     (f) The levy upon execution or the attachment by legal process of the
leasehold interest of Tenant, or the filing or creation of a lien in respect of
such leasehold interest, which lien shall not be released or discharged within
sixty (60) days from the date of such filing;
     (g) Tenant becomes insolvent or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of a trustee or receiver for Tenant
or for the major part of its property;
     (h) A trustee or receiver is appointed for Tenant or for a major part of
its property, without Tenant’s application therefor or consent thereto, and is
not discharged within sixty (60) days after such appointment; or
     (i) Any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding for relief under any bankruptcy law or similar
law for the relief of debtors, is instituted (A) by Tenant, or (B) against
Tenant and is allowed against it or is consented to by it or is not dismissed
within seventy-five (75) days after such institution;

44



--------------------------------------------------------------------------------



 



then regardless and notwithstanding the fact that Landlord has or may have some
other remedy under this Lease or by virtue hereof, or in law or in equity,
Landlord may give to Tenant a notice (the “Termination Notice”) of intention of
Landlord to end the term of this Lease specifying a day not less than five
(5) days thereafter and, upon the giving of the Termination Notice, this Lease
and the Term and estate hereby granted shall expire and terminate upon the day
so specified in the Termination Notice as fully and completely and with the same
force and effect as if the day so specified were the Expiration Date and all
rights of Tenant shall terminate and Tenant shall remain liable for damages as
hereinafter provided. From and after any date upon which Landlord is entitled to
give a Termination Notice, Landlord, without further notice and with or without
giving such Termination Notice, may enter upon, re-enter, possess and repossess
itself of the Demised Premises, by force, summary proceedings, ejectment or
otherwise, (but all only to the extent permitted by applicable law) and may
dispossess and remove Tenant and all other persons and property from the Demised
Premises and may have, hold and enjoy the Demised Premises and the right to
receive all rental and other income of and from the same. As used in this Lease
the words “enter” and “re-enter” are not restricted to their technical legal
meanings. Tenant expressly waives the service of any statutory demand or notice
which is a prerequisite to Landlord’s commencement of eviction proceedings
against Tenant, including the demands and notices specified in 735 ILCS §§
5/9-209 and 5/9-210.
     Upon and after such entry into possession Landlord may, but shall have no
obligation to (except for any reasonable mitigation obligations as otherwise
required by law), relet the Demised Premises, or any part thereof, for the
account of Tenant, to any person, firm or corporation, other than Tenant, for
such Rent, for such time and upon such terms as Landlord, in Landlord’s sole
discretion (subject to any reasonable mitigation requirements imposed by
applicable law), shall determine, and Landlord shall not be required to accept
any tenant offered by Tenant or to observe any instruction given by Tenant about
such reletting.
     Section 17.2. Damages.
     (a) Tenant covenants and agrees that in the event of the termination of
this Lease or re-entry by Landlord, under, any of the provisions of this
Article 17 or pursuant to law, by reason of default hereunder on the part of
Tenant, Tenant shall pay to Landlord, as damages with respect to this Lease, at
the election of Landlord:
     (1) a sum which at the time of such termination of this Lease or at the
time of any re-entry by Landlord, as the case may be, represents the excess, if
any, of:

  i.   the aggregate of the Rent which would have been payable by Tenant for the
period commencing with such earlier termination of this Lease or the date of any
such re-entry, as the case may be, and ending with the Expiration Date of this
Lease, had this Lease not so terminated or had Landlord not so re-entered the
Demised Premises

45



--------------------------------------------------------------------------------



 



      (discounted to present value using a discount factor equal to the Prime
Rate at the time of the default), over     ii.   the aggregate fair market
rental value of the Demised Premises for the same period (discounted to present
value using a discount factor equal to the Prime Rate at the time of the
default); or

     (2) sums equal to the Rent which would have been payable by Tenant had this
Lease not so terminated, or had Landlord not so re-entered the Demised Premises,
payable upon the days specified in this Lease following such termination or such
re-entry and until the Expiration Date of this Lease, provided, however, that if
the Demised Premises shall be leased or re-let during said period, Landlord
shall credit Tenant with the net rents, if any, received by Landlord from such
leasing or re-letting, such net Rent to be determined by first deducting from
the gross rents as and when received by Landlord from such leasing or re-letting
the reasonable expenses incurred or paid by Landlord in terminating this Lease
or of re-entering the Demised Premises and of securing possession thereof, as
well as the reasonable expense of leasing and re-letting, including altering and
preparing any portion of the Demised Premises for new tenants, brokers’
commissions and all other reasonable expenses properly chargeable against the
Demised Premises and the rental therefrom; but in no event shall Tenant be
entitled to receive any excess of such net rents over the Rent, payable by
Tenant to Landlord hereunder.
     (b) Suit or suits for the recovery of any and all damages, or any
installments thereof, provided for hereunder may be brought by Landlord from
time to time at its election, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the date when the term of this Lease
would have expired if it had not been terminated under the provisions of this
Article 17, or under provisions of any law, or had Landlord not re-entered the
Demised Premises.
     (c) Nothing herein contained shall be construed as limiting or precluding
the recovery by Landlord against Tenant of any damages to which Landlord may
lawfully be entitled in any case other than those particularly provided for
above.
     Section 17.3. Waiver of Jury Trial. The parties hereto shall and they
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Lease or the interpretation
thereof, the relationship of Landlord and Tenant, Tenant’s use or occupancy of
the Demised Premises, and/or any claim of injury or damage.

46



--------------------------------------------------------------------------------



 



     Section 17.4. Other Remedies. Landlord may, upon five (5) business days
notice thereof (except that no such notice shall be required in the case of an
emergency or if there is any material impact upon another tenant’s occupancy or
upon the core and shell of the Building) to Tenant (which notice shall state
that Landlord intends to exercise its rights hereunder to perform any obligation
on Tenant’s behalf and bill Tenant for the costs and expenses incurred by
Landlord therefor), but shall not be obligated to, perform any obligation of
Tenant under this Lease, and, if Landlord so elects, all costs and expenses paid
by Landlord in performing such obligation, together with interest at the Default
Rate, shall be reimbursed by Tenant to Landlord on demand. Any and all remedies
set forth in this Lease: (a) shall be in addition to any and all other remedies
Landlord may have at law or in equity; (b) shall be cumulative; and (c) may be
pursued successively or concurrently as Landlord may elect. The exercise of any
remedy by Landlord shall not be deemed an election of remedies or preclude
Landlord from exercising any other remedies in the future.
     Section 17.5. Landlord Defaults. The occurrence or existence of any one or
more of the following shall constitute a “Landlord Default” under this Lease:
(i) Landlord fails to pay any amounts when due from Landlord to Tenant
hereunder, and such failure continues for five (5) business days after written
notice from Tenant to Landlord; or (ii) Landlord fails to observe or perform any
of the other covenants, conditions or provisions of this Lease and fails to cure
such default within fifteen (15) business days after written notice thereof from
Tenant to Landlord, provided that with respect to any such default that cannot
reasonably be cured within fifteen (15) business days, such period for cure
shall be extended for such period as is reasonably necessary to cure such
default, not exceeding an additional two hundred fifty-five (255) days, so long
as Landlord commences good faith efforts to cure within the initial 15-business
day period and diligently pursues efforts to cure within such additional period.
Upon any Landlord Default under this Lease, Tenant shall be entitled to exercise
any and all remedies available to Tenant as expressly provided in this Lease or
that would be available to Tenant at law or in equity, subject only to the
limitations set forth in Section 21.6 and Section 24.10 of this Lease.
ARTICLE 18
SURRENDER
     Section 18.1. Possession. Upon the expiration or earlier termination of
this Lease, Tenant shall immediately quit and surrender possession of the
Demised Premises in as good a state and condition as they were when entered
into, reasonable wear and tear and casualty damage (other than that which Tenant
is obligated to repair) excepted, all subject to any property removal rights and
requirements set forth in Section 8.2 above. Upon such surrender, all right,
title and interest of Tenant in the Demised Premises shall cease.
     Section 18.2. Merger. The voluntary or other surrender of this Lease by
Tenant or the cancellation of this Lease by mutual agreement of Tenant and
Landlord shall not work a merger, but shall, at Landlord’s option, terminate all
or any subleases and subtenancies or operate as an assignment to Landlord of all
or any subleases or subtenancies. Landlord’s option hereunder shall be exercised
by notice to Tenant and all known sublessees or subtenants in the Demised
Premises or any part thereof.

47



--------------------------------------------------------------------------------



 



ARTICLE 19
HOLDING OVER
     Section 19.1. Holding Over. If Tenant retains possession of the Demised
Premises or any part thereof after the expiration or earlier termination of this
Lease, Tenant shall pay as Rent a sum equal to 125% (for the first thirty days
of such holding over) and 150% (for all subsequent days of such holding over) of
the amount, including Fixed Rent and Additional Rent hereunder, payable for the
month preceding such holding over computed on a daily basis for each day that
Tenant remains in possession. In addition thereto, Tenant shall be liable for
and shall pay to Landlord, all damages, consequential as well as direct,
sustained by reason of Tenant’s holding over. At Tenant’s written request made
at any time during the last six (6) months of the Term, Landlord shall notify
Tenant of any leasing of the Demised Premises (or any portion thereof) for a
term commencing following the termination or expiration of the Term or of
Tenant’s right to possession hereunder, which may give rise to indemnification
obligations of Tenant pursuant to this Article 19. No occupancy by Tenant after
the expiration of other termination of this Lease shall be construed to extend
the Term. The provisions of this section do not waive Landlord’s right of
re-entry or right to regain possession by actions at law or in equity or any
other rights hereunder, and any receipt of payment by Landlord shall not be
deemed a consent by Landlord to Tenant’s remaining in possession or be construed
as creating or renewing any lease or right of tenancy between Landlord and
Tenant.
ARTICLE 20
REMEDIES CUMULATIVE
     Section 20.1. No Waiver. No waiver by Landlord or Tenant of a breach of any
covenants, agreements, obligations or conditions of this Lease shall be
construed to be a waiver of any future breach of the same or any other covenant,
agreement, obligation or condition hereof. No receipt of money by Landlord from
Tenant after notice of default, or after the termination of this Lease or the
commencement of any suit or final judgment of possession of the Demised
Premises, shall reinstate, continue or extend the term of this Lease or affect
any notice, demand or suit. The rights and remedies hereby created are
cumulative, and the use of one remedy shall not be construed to exclude or waive
the right to the use of another, or exclude any other right or remedy allowed by
law.
ARTICLE 21
ESTOPPEL CERTIFICATE, SUBORDINATION, ATTORNMENT
     Section 21.1. Estoppel Certificate. Tenant shall at any time (but not more
than twice in any calendar year unless in connection with a pending sale or
financing transaction) within ten (10) business days following the request of
Landlord, execute and deliver in recordable form and in substance reasonably
satisfactory to Landlord, an written estoppel certificate certifying: the date
Tenant accepted occupancy of the Demised Premises; the date to which Rent has
been paid; the amount of any Security Deposit; that this Lease is in full force
and effect and has not been

48



--------------------------------------------------------------------------------



 



modified or amended (or if modified or amended, describing the same) and that
there are no defenses or offsets thereto or defaults of Landlord under this
Lease (or if any be claimed, describing the same); that Tenant has accepted the
Demised Premises and the condition thereof and of all improvements thereto and
has no claims against Landlord or any other party with respect thereto (or if
Tenant does not believe the Demised Premises have been satisfactorily completed
or believes it has any claims against Landlord, a full and complete explanation
thereof); and such other matters as Landlord may reasonably request. If Tenant
does not complete, execute and deliver to Landlord the estoppel certificate as
and when required herein, then if Landlord serves upon Tenant a second request
and Tenant does not complete, execute and deliver to Landlord the estoppel
certificate within three (3) business days after service of such second request,
then such failure by Tenant shall be deemed a “default” under Section 17.1
(d) above (i.e., without the requirement that Landlord provide Tenant with any
further notice and opportunity to cure same).
     Section 21.2. Subordination. This Lease is and shall be subject and
subordinate to all ground or underlying leases, mortgages and deeds of trust
which now or hereafter affect the Land, Building and/or any ground or underlying
leases thereof and to all renewals, modifications, consolidations, replacements
and extensions thereof, subject, however, to the condition precedent that any
mortgagee under a future mortgage placed on the Building shall execute and
deliver to Tenant a subordination, non-disturbance and attornment agreement in
recordable form (herein, an “SNDA”) which shall include (i) recognition and
non-disturbance agreements to the effect that the mortgagee, will not disturb
Tenant’s continued occupancy of the Demised Premises under this Lease so long as
Tenant is not in default beyond applicable cure periods hereunder, (ii) such
other reasonable terms and conditions as are contained in the mortgagee’s
customary form of subordination, non-disturbance and attornment agreement
(provided that, with respect to the Initial SNDA (defined below), the form
attached hereto as Exhibit F shall constitute the requisite SNDA hereunder, and
with respect to any Subsequent SNDA’s (defined below), any of the terms set
forth in the Initial SNDA (defined below) and below in this Article 21 shall be
deemed acceptable for all purposes hereof), and (iii) provisions consistent
within this Article 21 regarding the rights granted to, and obligations of, any
such mortgagee. Within thirty (30) days following mutual execution and delivery
by Landlord and Tenant of this Lease, and after Tenant’s execution and delivery
to Landlord of an original counterpart of a subordination, non-disturbance and
attornment agreement in the form attached hereto as Exhibit F (the “Initial
SNDA”), Landlord shall use all reasonable efforts to cause the currently
existing mortgagee to deliver to Tenant an original counterpart of said Initial
SNDA executed on behalf of such currently existing mortgagee. All SNDAs
delivered by Landlord to Tenant hereunder after the Initial SNDA are defined as
“Subsequent SNDA’s”. Landlord and Tenant shall each be responsible for paying
their own respective attorneys’ fees relative to negotiating and/or otherwise
processing the aforedescribed SNDAs. In confirmation of any such subordination,
Tenant will execute and deliver upon demand of Landlord any and all instruments
desired by Landlord subordinating this Lease to such ground or underlying lease,
mortgage or deed of trust (subject to receipt of an SNDA, as and to the extent
provided herein). Tenant’s failure to execute and deliver any such instruments
within ten (10) business days after notice from Landlord requesting the
execution and delivery of said instruments, which failure continue for a period
of three (3) business days after service of a second request therefor, shall be
deemed

49



--------------------------------------------------------------------------------



 



a “default” under Section 17.1(d) above, hereunder, without any additional
notice or cure periods being required hereunder.
     Section 21.3. Attornment. Tenant agrees that, at the option of the landlord
under any ground lease now or hereafter affecting the real property of which
Demised Premises forms a part, Tenant shall attorn to said landlord in the event
of the termination or cancellation of such ground lease and if requested by said
landlord, enter into a new lease with said landlord (or a successor
ground-lessee designated by said landlord) for the balance of the term then
remaining hereunder upon the same terms and conditions as those herein provided
(subject, in any event, to the terms of any then existing SNDA).
     Section 21.4. Mortgages. Tenant covenants and agrees that, if by reason of
default under any mortgage or deed of trust which may now or hereafter affect
the Land and/or the Building, the mortgagee thereunder enters into and becomes
possessed of the said mortgaged property either through possession or
foreclosure action or proceeding, or in the event of the sale of the said
mortgaged property as a result of any action or proceeding to foreclosure the
said mortgage, Tenant will attorn to the mortgagee or such then owner as its
landlord under this Lease, unless the mortgagee or such then owner shall elect
to terminate this Lease and the rights of the tenant hereunder (which
termination right shall be subject to any then existing SNDA’s). Tenant agrees
to execute and deliver, at any time and from time to time, within ten
(10) business days following the request of the mortgagee or the then owner of
the said mortgaged property of which the Demised Premises forms a part, any
instrument which may be necessary or appropriate to evidence such attornment.
Tenant further waives the provisions of any statute or rule of law now or
hereafter in effect which may give or purport to give Tenant any right of
election to terminate this Lease or to surrender possession of the Demised
Premises in the event any proceeding is brought by the mortgagee under any such
mortgage to terminate the same, and agrees that unless and until such mortgagee,
in connection with any such proceeding, shall elect to terminate this Lease and
the rights of Tenant hereunder, this Lease shall not be affected in any way
whatsoever by any such proceeding.
     Section 21.5. Protection of Successor Landlord. Notwithstanding anything to
the contrary in this Lease or any mortgage, any party that becomes owner of the
Demised Premises or the Building as a result of (i) foreclosure under any
mortgage, (ii) any other exercise by a Mortgagee (as defined below) of rights
and remedies (whether under any mortgage or under applicable law, including
bankruptcy law) as holder of a mortgage, or (iii) delivery by Landlord to a
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord’s interest in the real property in lieu of any of the foregoing
(“Successor Landlord”) shall not be liable for or bound by and of the following
matters (except as set forth to the contrary in any then applicable SNDA):
     (a) Claims Against Former Landlord. Any right of Tenant to any offset,
defense, claim, counterclaim, reduction, deduction or abatement against Tenant’s
payment of Rent or performance of Tenant’s other obligations under this Lease,
arising (whether under this Lease or under applicable law) from Landlord’s
breach or default of under this Lease (“Offset Right”) that Tenant may have
against Landlord or any other party that was landlord under this Lease at any
time

50



--------------------------------------------------------------------------------



 



before the occurrence of any attornment by Tenant (“Former Landlord”) relating
to any event or occurrence before the date of attornment, including any claim
for damages of any kind whatsoever as the result of any breach by Former
Landlord that occurred before the date of attornment. The foregoing shall not
limit either (i) Tenant’s right to exercise against Successor Landlord any
Offset Right otherwise available to Tenant because of events occurring after the
date of attornment or (ii) Successor Landlord’s obligation to correct any
condition that existed as of the date of attornment and violate Successor
Landlord’s obligations as landlord under this Lease or (iii) such Successor
Landlord’s obligations under this Lease which are required to be performed from
and after the date such Successor succeeds to Former Landlord’s interest
hereunder and obligations under this Lease which have not been performed by any
prior owner and which continue to be unperformed at the time of the succession
and which directly affect Tenant’s quiet enjoyment of the Demised Premises, such
as required maintenance, repairs, restoration and furnishing of services.
     (b) Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under this Lease with respect to any period after the date of attornment
other than, and only to the extent that, this Lease expressly required such
prepayment.
     (c) Payment; Security Deposit; Work. Any obligation (i) to pay Tenant any
sum(s) that any Former Landlord owed to Tenant unless such sums, if any, shall
have been actually delivered to Mortgagee by way of an assumption of escrow
accounts or otherwise; or (ii) with respect to any security deposited with
Former Landlord, unless such security was actually delivered to Mortgagee.
     (d) Modification, Amendment or Waiver. Any modification or amendment of
this Lease, or any waiver of the terms of this Lease, made without Mortgagee’s
written consent.
     (e) Surrender, Etc. Any consensual or negotiated surrender, cancellation,
or termination of this Lease, in whole or in part, agreed upon between Landlord
and Tenant, unless effected unilaterally by Tenant pursuant to the express terms
of this Lease.
     Section 21.6. Mortgagee’s Right To Cure. Notwithstanding anything to the
contrary in this Lease, before exercising any termination right:
     (a) Notice to Mortgagee. Tenant shall provide any holder of a mortgage
affecting the Demised Premises, the Building, the land beneath the Building or
any interest of Landlord therein (a “Mortgagee”) with notice of the breach or
default by Landlord giving rise to same (the “Default Notice”) and, thereafter,
the opportunity to cure such breach or default as provided for below.

51



--------------------------------------------------------------------------------



 



     (b) Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under this Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing. In addition, as
to any breach or default by Landlord the cure of which requires possession and
control of the Premises, provided that Mortgagee undertakes by written notice to
Tenant to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph,
Mortgagee’s cure period shall continue for such additional time (the “Extended
Cure Period”) as Mortgagee may reasonably require to either: (i) obtain
possession and control of the Premises with due diligence and thereafter cure
the breach or default with reasonable diligence and continuity; or (ii) obtain
the appointment of a receiver and give such receiver a reasonable period of time
in which to cure the default.
ARTICLE 22
QUIET ENJOYMENT
     Section 22.1. Quiet Enjoyment. Landlord covenants and agrees with Tenant
that upon payment by Tenant of the Rent hereunder and upon the observance and
performance of all of the terms, covenants and conditions on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Demised
Premises, free of all claims from Landlord or any party claiming by, through or
under Landlord, but subject, nevertheless, to the terms and conditions of this
Lease (including, without being limited to, the provisions of Article 21).
Without limitation of the foregoing, if any other tenant at the Building is
making excessive and unreasonable noise, which causes a material nuisance to
Tenant’s operations at the Demised Premises which is inconsistent with
comparable Class A office building standards, then Landlord shall exercise such
reasonable efforts, consistent with Landlord’s rights under its existing lease
with such tenant and in accordance with Applicable Laws, to cause such tenant to
take actions to eliminate or reasonably reduce such excessive and unreasonable
noise.
ARTICLE 23
NOTICES
     Section 23.1. Notices. Whenever any notice or consent is required or
permitted hereunder, such notice or consent shall be in writing. Any notice or
document required or permitted to be delivered hereunder shall be deemed to be
delivered (a) upon receipt or refusal of receipt when sent by personal delivery
or by recognized overnight courier or (b) upon the third (3rd) business day
after being deposited in the United States Mail, postage prepaid, Registered or
Certified Mail, Return Receipt Requested, addressed to the parties hereto at the
addresses set forth in Article 1, or at such other addresses as they have
theretofore specified by written notice delivered in accordance herewith.

52



--------------------------------------------------------------------------------



 



ARTICLE 24
MISCELLANEOUS PROVISIONS
     Section 24.1. Time. Time is and shall be of the essence of this Lease and
all its provisions.
     Section 24.2. Applicable Law and Construction.
     (a) This Lease shall be governed by and construed under the laws of the
State in which the Building is located.
     (b) The necessary grammatical changes required to make the provisions of
this Lease apply in the plural sense where there is more than one tenant and to
either corporations, associations, partnerships or individuals, males or
females, shall in all instances be assumed as though fully expressed. If there
is more than one person or entity who or which are Tenant under this Lease, the
obligations imposed upon Tenant under this Lease shall be joint and several. The
relationship between Landlord and Tenant created hereunder shall be that of
lessor and lessee and nothing herein shall be construed as creating any joint
venture or partnership. The captions used in this Lease are for convenience only
and do not in any way limit or amplify the terms and provisions hereof.
     Section 24.3. Parties Bound. It is agreed that this Lease, and each and all
the covenants and obligations hereof, shall be binding upon and inure to the
benefit of, as the case may be, the parties hereto, their respective heirs,
executors, administrators, successors and assigns, subject to all agreements and
restrictions herein contained with respect to assignment or other transfer of
Tenant’s interest herein.
     Section 24.4. No Representations by Landlord. Neither Landlord nor
Landlord’s agents have made any representations or promises with respect to the
physical condition of the Property or the Building, the Demised Premises,
permissible uses of Demised Premises, the rents, leases, expenses of operation
or any other matter or thing affecting or related to the Demised Premises except
as herein expressly set forth, and no rights, easements, or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
the provisions of this Lease. Tenant has inspected the Building and the Demised
Premises and is thoroughly acquainted with their condition, and agrees to accept
the same “as is” (provided that the foregoing shall not limit any maintenance
and repair obligations of Landlord expressly set forth herein). All
understandings and agreements heretofore made between the parties hereto are
merged in this Lease, which alone fully and completely expresses the agreement
between Landlord and Tenant, and any executory agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of it, in
whole or in part, or a surrender of this Lease or of the Demised Premises or any
part thereof or of any interest of Tenant therein unless such executory
agreement is in writing and signed by Landlord and Tenant.
     Section 24.5. Brokers. Landlord and Tenant each represents and warrants to
the other party that the party making such representation and warranty did not
deal with any brokers in

53



--------------------------------------------------------------------------------



 



connection with this Lease other than the Brokers identified in Article 1.
Landlord hereby agrees to pay the brokerage commissions payable to said Brokers
in accordance with a written agreement between Landlord and such Brokers. Each
party shall indemnify, defend and hold the other, its agents and their
respective partners, members, shareholders and employees harmless of, from and
against any and all losses, damages, liabilities, claims, liens, costs and
expenses, including without limitation court costs and reasonable attorneys’
fees and expenses, arising from any claims or demands of any other brokers or
finders for any commission alleged to be due such other brokers or finders
claiming to have dealt with the indemnifying party in connection with this Lease
or with whom the indemnifying party hereafter deals or whom such indemnifying
party employs.
     Section 24.6. Severability. The invalidity or unenforceability of any
provision of this Lease shall not affect or impair the validity of any other
provision.
     Section 24.7. Force Majeure. If either party fails to perform timely any of
the terms, covenants or conditions of this Lease on such party’s part to be
performed, and such failure is due in whole or in part to any strike, lockout,
labor trouble, civil disorder, riot, insurrection, act of terrorism, war,
accident, fire or other casualty, adverse weather condition, act of God,
governmental inaction, restrictive governmental law or regulation, inability to
procure materials, electricity, gas, other fuel or water or other utilities at
the Building after reasonable effort to do so, act or event caused directly or
indirectly by or by default of the other party or any of the other party’s
employees or agents, or any cause beyond the reasonable control of such party,
then such party shall not be deemed in default under this Lease as a result of
such failure so long as such party continues to take all commercially reasonable
efforts to cure such failure. Nothing in this Section 24.7 shall affect, in any
manner, such party’s obligations to pay amounts otherwise due and owing under
this Lease as and when due, and failure to timely pay such amounts shall not be
subject to “force majeure” delays or extensions.
     Section 24.8. Definition of Landlord. As used in this Lease, the term
“Landlord” shall mean only the owner, or the mortgagee in possession, for the
time being, of the Building and the Land or the owner of a lease of the Building
or of the Land and the Building, so that in the event of any sale of the
Building or of the Land and the Building or of said Lease, or in the event of a
lease of the Building or of the Land and the Building, said Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder accruing after such sale or lease and thereafter to be
performed or observed, and it shall be deemed and construed without further
agreement between the parties or their successors in interest, or between the
parties and any such purchaser or lessee, that such purchaser or lessee has
assumed and agreed to performed and observe any and all covenants and
obligations of Landlord hereunder.
     Section 24.9. No Option. The submission of this Lease for examination or
execution does not constitute a reservation of or option for the Demised
Premises, and this Lease becomes effective as a lease only upon execution and
delivery thereof by Landlord and Tenant.
     Section 24.10. Exculpatory Clause. All separate and personal liability of
Landlord or any trustee, director, officer, partner, member, owner, principal
(disclosed or undisclosed), agent or

54



--------------------------------------------------------------------------------



 



employee thereof of every kind or nature, if any, is waived by Tenant, and by
every person now or hereafter claiming by, through or under Tenant; and Tenant
shall look solely to Landlord’s estate in the Land and the Building for the
payment of any claim against Landlord.
     Section 24.11. Intentionally Omitted.
     Section 24.12. No Recording. Tenant shall not record this Lease, or any
portion or any reference hereto. In the event Tenant records this Lease, or
permits or causes this Lease, or any portion hereof or reference hereto to be
recorded, Landlord may declare a default hereunder and pursue any and all of its
remedies provided in this Lease.
     Section 24.13. No Light, View or Air Easements. Any diminution or shutting
off of light, view or air by any structure which may be erected on lands
adjacent to the Property shall in no way affect this Lease or impose any
liability on Landlord.
     Section 24.14. Financial Statements. At Landlord’s request, Tenant shall
deliver to Landlord, within one hundred eighty (180) days after the end of each
fiscal year of Tenant, Tenant’s annual financial statements prepared
substantially in accordance with generally accepted accounting principles. All
such financial information shall be certified by the chief financial officer of
Tenant as being true, accurate and complete in all material respects. Landlord
shall not disclose such financial information to any third party other than its
lenders, partners, members, agents, consultants, advisors, attorneys and
accountants or as may be otherwise required by a government or governmental
agency or pursuant to court order.
ARTICLE 25
TENANT IMPROVEMENTS
     Section 25.1. Tenant’s Improvements. Landlord shall deliver possession of
the Demised Premises to Tenant on or before the Projected Turnover Date. The
date Landlord actually tenders possession of the Premises to Tenant is herein
referred to as the “Turnover Date”.
     Subject to the provisions of Section 25.2 below, Tenant shall, at its sole
cost and expense, perform such work as may be necessary or desired by Tenant to
improve the Demised Premises for occupancy, all subject to and in accordance
with the provisions of this Lease, including, without limitation, the provisions
of Article 8 hereof. All work referred to in this subparagraph, which work is to
be constructed within a period following the Turnover Date and prior to the
Commencement Date, is hereinafter referred to as “Tenant’s Work”. Tenant shall
have the right to retain its own general contractor for construction of the
Tenant’s Work, which general contractor shall be subject to Landlord’s approval
(which approval shall not be unreasonably withheld, conditioned or delayed as
provided in Article 8 hereof). Without limitation of the foregoing, the parties
agree that those general contractors listed on Exhibit E hereto shall be deemed
acceptable to Landlord for purposes of this Section 25.1. Without limitation of
the requirement of Article 8 hereof that plans and specifications shall be
subject to Landlord’s approval, Tenant shall submit full and detailed
architectural and engineering plans and specifications to Landlord for
Landlord’s approval prior to the commencement of Tenant’s Work

55



--------------------------------------------------------------------------------



 



(which approval shall not be unreasonably withheld, conditioned or delayed, as
provided in Article 8). In the event Tenant elects to employ an engineer
designated by Landlord in the preparation of any portion of the plans, or for
the performance of any portion of Tenant’s Work, Tenant shall employ and be
responsible for all fees of said engineer in preparing the plans or portion
thereof and for any portion of Tenant’s Work performed by said engineer. In the
event Tenant has elected not to employ Landlord’s designated engineer in the
preparation of the plans, Landlord reserves the right to have the plans reviewed
by Landlord’s designated engineer (limited to structural, MEP and life/fire
safety engineering review), and Tenant shall pay or reimburse Landlord, within
thirty (30) days following Landlord’s demand, for the actual out-of-pocket cost
and expense incurred by Landlord relative to such engineering review (the
“Engineer Review Costs”). Landlord’s approval shall be required of engineering
plans and specifications, whether prepared by Landlord’s designated engineer or
another engineer. Landlord shall not charge Tenant any supervisory or
coordination fee in connection with the Tenant’s Work; and except for payment of
Engineer Review Costs, if applicable, as provided above, Landlord shall not be
entitled to payment of any other “Out-of-Pocket Costs” (as defined in
Section 8.2 above) in connection with the Tenant’s Work, notwithstanding the
terms of Article 8 to the contrary. Tenant shall not permit noise from
construction of Tenant’s Work to unreasonably or materially disturb other
tenants in the Building. Tenant’s Work which does so disturb other tenants shall
be performed after regular working hours. Any entry upon the Demised Premises by
Tenant or its representatives prior to the Commencement Date hereof in order to
perform Tenant’s Work hereunder shall be subject to all of the terms and
provisions of this Lease, except that Tenant shall not be obligated to pay Fixed
Rent or Tenant’s Expense Charge for any such period prior to said Commencement
Date.
     In addition, during normal construction hours for the duration of the
phased construction of the Tenant’s Work, fixturing and move-in period, Tenant
shall be allowed to use, at no cost to Tenant, the freight elevator in the
Building for the purposes of moving materials, equipment and personnel to the
Demised Premises. Landlord shall use all reasonable efforts to make the freight
elevator available to Tenant, Tenant’s general contractor and Tenant’s
sub-contractors on a non-exclusive basis during normal business hours.
     Section 25.2. Allowance. Landlord shall make a contribution (the
“Allowance”) towards the cost of Tenant’s Work (including, without limitation,
the costs of construction, permits and inspections, design drawings,
architectural drawings, mechanical, electrical and plumbing drawings and other
miscellaneous items including cabling, telephone, furnishings and signage) and
toward moving costs and any other architectural and engineering fees and any
other project management fees and fees of other related project consultants, all
in connection with such Tenant’s Work, in the amount of $2,499,716.00 (i.e.,
being $38.00 per square foot of rentable area of the Demised Premises), on the
terms and conditions hereinafter set forth:
     (a) Landlord shall disburse the Allowance proceeds from time to time, upon
Tenant’s request for payment from time to time (which first request shall be
made no earlier than thirty (30) days following the Turnover Date and which
requests shall be made no more than once in any calendar month) and
certification that the Tenant’s Work for which payment is requested, has been
performed and that the amounts for which payment is requested are due and owing,
which

56



--------------------------------------------------------------------------------



 



disbursement shall be made (i) to Tenant (or, at Landlord’s option, by check
payable jointly to Tenant and to Tenant’s materialmen and contractors) within
thirty (30) days after presentation by Tenant to Landlord of request for payment
and appropriate and complete owner’s sworn statements, contractor’s affidavits
and waivers of lien showing that the work covered thereby has been performed in
the Demised Premises and (ii) to Tenant (or, at Landlord’s option, by check
payable jointly to Tenant and to Tenant’s other suppliers) for such other items
which are the basis of such request within thirty (30) days after receiving
bills of such suppliers and, to the extent their work is lienable, upon
presentation of statements, affidavits and waivers as described in (i) above.
     (b) Landlord has no obligation to disburse any portion of the Allowance if
Tenant is in default under this Lease (provided that if Tenant cures such
default within applicable cure periods, then Tenant shall again be entitled to
such disbursement). Disbursement of any portion of the Allowance shall not be
deemed a waiver of Tenant’s obligation to comply with such provisions. Tenant
shall be responsible for the appropriateness and completeness of the
contractors’ affidavits and waivers of lien and approval of any of such work;
Landlord shall have no responsibility for any of the foregoing.
     (c) In the event that the cost of Tenant’s Work and such other items for
which the Allowance may be applied should for any reason be less than the full
amount of the Allowance, Tenant shall be entitled to receive such difference
either in cash (within thirty (30) days after notice from Tenant) or as a credit
against Fixed Rent for the Demised Premises next coming due under this Lease
(with such choice being made at Landlord’s sole election); provided that Tenant
shall not be so entitled to any portion of such difference exceeding twenty
percent (20%) of the stated amount of the Allowance hereunder. In the event
Landlord reasonably determines, at any time, that the cost of Tenant’s Work and
such other items for which the Allowance may be applied will be in excess of the
amount of the then undisbursed portion of the Allowance, then Tenant shall be
solely responsible for payment of such excess, and Tenant, at Landlord’s option,
shall pay all such excess amounts before Landlord is obligated to disburse any
further portion of the Allowance, and such requirement of Tenant shall be an
express condition for Landlord’s obligation to disburse any further portion of
the Allowance. For purpose of the foregoing, the estimated cost of Tenant’s Work
and other items for which the Allowance may be applied shall be determined by
Landlord based on certified cost statements delivered by Tenant to Landlord from
time to time, and, in any event, delivered by Tenant to Landlord promptly upon
Landlord’s request therefor.
     (d) Tenant shall be required to apply at least $1,249,858.00 of the overall
Allowance (i.e., being $19.00 per square foot of rentable area of the Demised
Premises) toward so-called “hard construction costs” relative to the Tenant’s
Work (the “Hard Cost Allocation”), and as a consequence, in no event shall
Tenant be entitled to apply more than $1,249,858.00 of the overall

57



--------------------------------------------------------------------------------



 



Allowance (i.e., being $19.00 per square foot of rentable area of the Demised
Premises) (the “Soft Cost Allocation”) towards the cost of telephone and data
cabling, moving expenses, signage, furniture, fees of architects, engineers,
project managers and other project consultants, and other so-called “soft”
costs, as well as towards any credit against Fixed Rent as provided in
Section 25.2(c) above (which credit against Fixed Rent shall be subject to such
further limitations, in addition to being required to be taken from the Soft
Cost Allocation, as set forth in said Section 25.2(c) above). Without limitation
of the foregoing, it is hereby confirmed that the direct costs payable to
Tenant’s contractor(s) associated with the acquisition/installation of affixed
fire suppression systems and/or raised flooring within the data center portion
of the Demised Premises shall be deemed “hard construction costs” for purposes
hereof.
     Section 25.3. Space Plan Allowance. Without limitation of the foregoing
terms regarding the “Allowance” due and owing from Landlord hereunder, Landlord
hereby agrees to make the following contribution (the “Space Plan Allowance”)
pursuant to the following terms and conditions:
     (a) A contribution toward the fees and costs due and owing from Tenant to
its space planner in connection with the preparation of the initial space plans
for Tenant’s Work and up to one revision thereof in the amount not to exceed
$7,893.84 (i.e., being $.12 per square foot of rentable area of the Demised
Premises).
     Within thirty (30) days following submission by Tenant’s space planner to
Landlord of a payment request with respect to the Space Plan Allowance, which
request shall include a copy of the invoice(s) showing amounts due and owing to
Tenant’s space planner in connection with said space plans, and, if requested by
Landlord, a lien waiver from said space planner showing that all amounts so due
and owing in connection with the preparation of the space plans have been fully
paid, Landlord shall disburse the Space Plan Allowance to Tenant or, at Tenant’s
direction, directly to the aforedescribed space planner. In the event that the
fees and costs payable by Tenant to its space planner in connection with
preparation of the foregoing space plans is, for any reason, less than the full
amount of the Space Plan Allowance, then Tenant shall not be entitled to receive
any such difference. In the event that the foregoing fees and costs are greater
than the Space Plan Allowance, Tenant shall be fully responsible for the payment
of all such excess costs and fees.
     Section 25.4. Card Readers. Without limitation of the foregoing terms of
this Article 25, Landlord agrees to install, at Landlord’s expense, a card
reader in each of two elevator cabs serving the Demised Premises, and Tenant
shall the right to integrate its security system at the Demised Premises in a
manner so as to utilize such card reader facilities. The foregoing card reader
installation work shall be performed by Landlord on or before January 1, 2007.
Any such security system and card reader integration work performed by Tenant
shall be performed in accordance with the terms of this Article 25 (if included
as part of the Tenant’s Work) and Article 8 above.

58



--------------------------------------------------------------------------------



 



ARTICLE 26
SIGNAGE
     Section 26.1. Building Signage. So long as the original named Tenant herein
and/or a Tenant Affiliate (as described in Section 15 hereof) continues to
occupy not less than 30,000 square feet of rentable area of the Demised Premises
for the conduct of business operations therefrom, Tenant shall have the right to
install and maintain, during the Term hereof, at Tenant’s expense, name
identification signage (corporate identity name and/or logo) for Tenant located
on the top of the Building, in any one of the east, south or north sides of the
Building (“Building Signage Identification”). The location of any such Building
Signage Identification shall be within the “band” on such applicable side of the
Building currently located at the top of the Building, and in no event shall the
Building Signage Identification extent past the roofline of the Building. The
design and font for such Building Signage Identification shall be consistent
with the name/logo depicted in Exhibit I attached hereto and incorporated herein
or otherwise acceptable to Landlord, at its sole discretion; provided that block
lettering shall also be acceptable to Landlord, in lieu of the font shown on
Exhibit I. The colors used for such Building Signage Identification shall be
white, black and/or red (as selected by Tenant), or any other color requested by
Tenant and approved by Landlord, at its sole discretion. The materials used for
such Building Signage Identification shall be consistent with comparable Class A
office building standards. Tenant shall have the right, at its expense, to
install illuminated Building Signage Identification, so long as the type of
illumination is consistent with Class A office building standards, and does not
include neon or flashing light elements, and provided that the balance of the
terms of this Section 26.1 shall continue to apply relative thereto. It is
acknowledged that Exhibit I is attached for illustration purposes relative to
certain pre-approved signage elements as expressly described above in this
Section 26.1 (it being understood that Tenant shall have the right to install
its signage on only one side of the Building, as described above in this
Article 26, notwithstanding anything in said Exhibit I to the contrary). All
work performed under this Article 26 shall comply and be performed in accordance
with the terms and conditions described in the Article 25 (if included as part
of the Tenant’s Work) and in Article 8 of this Lease, in any case subject to the
necessary approvals and other terms and conditions therein described, and
subject to Tenant obtaining all necessary Village of Lisle and other applicable
governmental permits and approvals therefor. The signage rights of Tenant set
forth in this Article 26 are personal to the original named Tenant hereunder and
any permitted Tenant Affiliate assignee, and may not be exercised by any other
assignee or by any sublessee of said Tenant unless Landlord otherwise consents
thereto (at Landlord’s sole discretion), and shall be used solely to identify
the name and/or logo of said original named Tenant or any permitted Tenant
Affiliate assignee hereunder.
ARTICLE 27
RIGHT OF FIRST OFFER
     Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant the right to lease, on the terms and conditions hereinafter set forth,
each portion of space on the first (1st), second (2nd), third (3rd) and sixth
(6th) floors of the Building (the “First Offer Space”) which is

59



--------------------------------------------------------------------------------



 



not otherwise being leased by Tenant hereunder and which becomes available for
leasing during the First Offer Period (as hereinafter defined).
     (a) A portion of the First Offer Space shall be deemed to be “available for
leasing”upon the occurrence of the following events.
     (1) the expiration of an Existing Lease (as hereinafter defined) of such
portion of the First Offer Space (including any renewals or extensions thereof,
pursuant to options set forth therein), provided that such portion of the First
Offer Space is not then subject to a right or option to lease such space granted
in another Existing Lease;
     (2) if such portion of the First Offer Space is subject to a right or
option granted in another Existing Lease, which right or option is not
exercised, the later to occur of (A) the expiration of such right or option
unexercised and (B) the expiration of the Existing Lease of such portion of the
First Offer Space (including any renewals or extensions thereof, pursuant to
options set forth therein); or
     (3) if such portion of the First Offer Space is subject to a right or
option granted in another Existing Lease, which option is exercised, the
expiration of the term of such other Existing Lease (including any renewals or
extensions thereof, pursuant to options granted therein) or any later date on
which the term of the demise of such portion of the First Offer Space created by
the exercise of such right or option (including any renewals or extensions
thereof, pursuant to options granted in such Existing Lease) expires.
     (b) Prior to Landlord leasing or granting any option to lease, or otherwise
marketing for leasing, any portion of the First Offer Space which becomes, or is
to become, available for leasing during the First Offer Period, Landlord shall
give Tenant written notice (herein, in each case, an “Initial Availability
Notice”) of the location and rentable area of such portion of the First Offer
Space, the date of commencement of the term of the demise, as determined by
Landlord, with respect to such portion of the First Offer Space (the “First
Offer Space Commencement Date”), the rental rate for such portion of the First
Offer Space (determined as hereinafter provided) and a description of all
concessions (rent abatements, tenant improvement allowances, etc.) applicable to
such First Offer Space. The First Offer Space Commencement Date for any given
First Offer Space shall not be less than sixty (60) days after the date such
corresponding Initial Availability Notice is given by Landlord.
     (c) Tenant’s right to lease the First Offer Space described in any such
Initial Availability Notice from Landlord shall be exercisable by written notice
from Tenant to Landlord of Tenant’s election to exercise said right given not
later than ten (10) days after Landlord’s Initial Availability Notice is given,
time being

60



--------------------------------------------------------------------------------



 



of the essence. If such right is not so exercised, Tenant’s right of first offer
pursuant to the applicable Initial Availability Notice shall thereupon terminate
as to such portion of the First Offer Space, and Landlord may thereafter market
the subject First Offer Space for leasing, and enter into proposals or letters
of intent for the leasing of, and/or for the granting of options to lease, all
or any portion of such First Offer Space, all without notice to Tenant and free
of any right in Tenant under this Article 27, except as provided in Section
27(d) below. If any Initial Availability Notice covers less than a full floor at
the Building, or pertains to space on the second (2nd) or sixth (6th) floors of
the Building, then Tenant may not elect to lease less than the entire area of
the First Offer Space described in such Initial Availability Notice. If any
Initial Availability Notice covers the full third (3rd) floor and/or the full
first (1st) floor at the Building, then Tenant may elect to either lease (i) the
entire area of such full floor(s) described in such Initial Availability Notice,
or (ii) one-half of any such full floor(s) included in such Initial Availability
Notice. Tenant must designate, in its exercise notice, whether it is exercising
its first offer right with respect to less than the entire area described in the
Initial Availability Notice, as permitted in the previous sentence, and in the
absence of such proper notice so designating less than the entire such First
Offer Space, Tenant shall, upon delivery of its exercise notice, be deemed to
have exercised its first offer right with respect to the entire area described
in the Initial Availability Notice.
     (d) If Tenant, pursuant to Section 27(c) above, does not timely exercise
its first offer right relative to any portion of the First Offer Space described
in an Initial Availability Notice (such First Offer Space not so exercised being
referred to specifically as the “Marketable First Offer Space”), then Landlord
may thereafter market and/or enter into proposals/letters of intent relative to
all or portions of the Marketable First Offer Space. With respect to any such
Marketable First Offer Space, it is agreed that, following such time as Landlord
has engaged in serious discussions with a party other than Tenant concerning a
lease or option to lease with respect to any portion of such Marketable First
Offer Space for a term commencing during the First Offer Period (which shall
include, in order to constitute serious discussions, (A) delivery by Landlord to
such party of at least one (1) proposal for the leasing of such portion of the
Marketable First Offer Space and (B) delivery by such prospect to Landlord of at
least one counter-proposal [or delivery by Landlord to such prospect of a
revised proposal based on comments received from such prospect]), and in any
event prior to leasing or granting an option to lease any portion of the
Marketable First Offer Space which is the subject of such serious discussions,
Landlord shall give Tenant written notice (in each case, a “Second Availability
Notice”) of the location and square feet of rentable area of such portion of the
Marketable First Offer Space, the date of commencement of the term of the
demise, as determined by Landlord, with respect to such portion of the
Marketable First Offer Space (the “Marketable First Offer Space Commencement
Date”), the rental rate for such portion of the Marketable First Offer Space
(determined pursuant to the “Market Rental Rate” provisions as provided below,
and including any applicable

61



--------------------------------------------------------------------------------



 



concessions, such as free rent, tenant improvement allowances, etc., if and to
the extent included as part of such Market Rental Rate determination hereunder)
and a description of any expansion rights being offered to the prospective
tenant which would be superior to Tenant’s first offer rights under this
Article 27. Unless the parties mutually agree otherwise, the Marketable First
Offer Space Commencement Date (exclusive of the commencement date for any
expansion space described in a Second Availability Notice) shall not be less
than sixty (60) days after the date such Second Availability Notice is given by
Landlord. Tenant’s right to lease the Marketable First Offer Space described in
such a Second Availability Notice from Landlord shall be exercisable by written
notice from Tenant to Landlord of Tenant’s election to exercise said right given
not later than ten (10) days after Landlord’s Second Availability Notice is
given, time being of the essence. If such right is not so exercised, Tenant’s
right of first offer shall thereupon terminate as to such portion of the
Marketable First Offer Space, and Landlord may thereafter lease or grant options
to lease such portion of the Marketable First Offer Space without notice to
Tenant and free of any right in Tenant under this Article 27 except as
hereinafter provided in this Section 27(d). If Tenant does not timely exercise
its first offer rights under this Section 27(d), and if, thereafter, Landlord
and the prospect (or an affiliate thereof) which was the subject of the serious
discussions giving rise to the Second Availability Notice do not enter into a
lease and/or an option to lease with respect to all or any portion of the
Marketable First Offer Space, then Landlord agrees that it shall not enter into
a lease or grant an option to lease with respect to such portion of the
Marketable First Offer Space without again giving a Second Availability Notice
to Tenant following such time as Landlord is again in serious discussions with a
prospective tenant regarding all or any portion of such Marketable First Offer
Space for a term commencing within the First Offer Period. In addition, if
Landlord enters into a lease and/or grants option to lease with respect to any
such Marketable First Offer Space, then, at the end of such lease (including any
renewals thereof, pursuant to options set forth therein), and the expiration of
all such options, Tenant shall again have first offer rights with respect to
such space under this Article 27, to the extent such space again becomes
available for leasing during the First Offer Period. Tenant may not elect to
lease less than the entire area of the Marketable First Offer Space described in
a Second Availability Notice, and if a third-party lease would include the
Marketable First Offer Space together with other space in the Building which is
not First Offer Space, Tenant must exercise its right only with respect to such
Marketable First Offer Space. Further, if a Second Availability Notice includes
a description of any First Offer Space being offered as an expansion space
option to the third party prospect, then Tenant, if it so exercises its first
offer right pursuant to such Second Availability Notice, shall be granted the
same such expansion option relative to the proposed expansion space.
     (e) Unless Landlord otherwise agrees (at its sole discretion), Tenant may
only exercise its right to lease a portion of the First Offer Space, and an
exercise thereof shall only be effective, if at the time of Tenant’s exercise of
said right and on the pertinent First Offer Space Commencement Date or
Marketable

62



--------------------------------------------------------------------------------



 



First Offer Space Commencement Date (as the case may be), this Lease is in full
force and effect and Tenant is not in monetary default under this Lease, or in
any non-monetary default under this Lease beyond applicable cure periods
hereunder, and (inasmuch as this right of first offer is intended only for the
benefit of the original Tenant named herein and/or a permitted Tenant Affiliate
assignee), if at the time of Tenant’s exercise of said right and as of the
pertinent First Offer Space Commencement Date of Marketable First Offer Space
Commencement Date (as the case may be), the original named Tenant herein has not
assigned this Lease (other than to a permitted Tenant Affiliate), or sublet
greater than fifty percent (50%) of the rentable area of the Demised Premises
(other than to one or more permitted Tenant Affiliates) pursuant to one or more
Long Term Assignment/Sublet Agreements (as hereinafter defined) in effect as of
any such date. Without limitation of the foregoing, no sublessee or assignee
(other than a permitted Tenant Affiliate assignee) shall be entitled to exercise
any first offer right hereunder, and, unless Landlord otherwise agrees (at its
sole discretion), no exercise of any first offer right hereunder by the original
Tenant named herein or a permitted Tenant Affiliate assignee shall be effective
in the event said Tenant assigns this Lease (other then a permitted Tenant
Affiliate assignee) or subleases all or greater than fifty percent (50%) of the
rentable area of the Demised Premises (other than to one or more permitted
Tenant Affiliates) pursuant to one or more Long Term Assignment/Sublet
Agreements in effect as of the date of Tenant’s exercise of such first offer
right or as of the pertinent First Offer Space Commencement Date or Marketable
First Offer Space Commencement Date (as the case may be). If the original Tenant
named in this Lease has assigned this Lease to any permitted Tenant Affiliate
assignee as of the time of Tenant’s exercise of any first offer rights under
this Article 27 or as of the pertinent First Offer Space Commencement Date or
Marketable First Offer Space Commencement Date (as the case may be), then, at
Landlord’s option, any such exercise of the first offer right under this
Article 27 and the corresponding lease amendment under Section 27(g) below shall
need to be executed by the original named Tenant in this Lease and each such
permitted Tenant Affiliate assignee in order to be effective for purposes hereof
(unless, however, the original named Tenant no longer exists as a separate and
distinct entity as a direct result of the transaction giving rise to the
assignment to such permitted Tenant Affiliate assignee, such as is the case of a
merger, in which event only the permitted assignee shall be obligated to execute
such first offer exercise notice and corresponding lease amendment hereunder).
Notwithstanding anything herein to the contrary, Landlord shall have the right,
at its election, to waive any of the conditions precedent to Tenant’s valid
exercise of its first offer rights under this Article 27, as such conditions are
described above in this Section 27(e), whereupon Tenant’s prior exercise of such
first offer rights shall be valid and in full force and effect in all respects.
Any such waiver by Landlord must be in writing in order to be effective for
purposes of the preceding sentence. For purposes hereof, the term “Long Term
Assignment/Sublet Agreement” shall mean any assignment or sublease agreement
which has a term, inclusive of

63



--------------------------------------------------------------------------------



 



extension or renewal options therein, which extends to a date which is later
than the last day of the then “Measuring Period” (as hereinafter defined). For
purposes hereof, the term “Measuring Period”, as of any date of determination,
shall mean a period equal to seventy-five percent (75%) of the then balance of
the stated Term hereof.
     (f) If Tenant has validly exercised its right to lease a portion of the
First Offer Space, then effective as of the First Offer Space Commencement Date
or the Marketable First Offer Space Commencement Date (as the case may be), such
portion of the First Offer Space shall be included in the Demised Premises,
subject to all of the terms, conditions and provisions of this Lease, except
that:
     (1) Rent per square foot of rentable area for such portion of the First
Offer Space shall be equal to the Market Rental Rate (as defined in Article 30
below) for such First Offer Space, provided that Tenant shall be entitled to an
abatement of Fixed Rent and Tenant’s Expense Charge attributable to such First
Offer Space for the period from and after the applicable First Offer Space
Commencement Date or Marketable First Offer Space Commencement Date (as the case
may be) and through the first to occur of (A) sixty (60) days after such First
Offer Space Commencement Date or Marketable First Offer Space Commencement Date
(as the case may be), and (B) the day Tenant first occupies such First Offer
Space for the conduct of any business operations therefrom;
     (2) the rentable area of the Demised Premises shall be increased by the
rentable area of such portion of the First Offer Space (and “Tenant’s
Proportionate Share” shall be increased accordingly);
     (3) the term of the demise covering such portion of the First Offer Space
shall commence on the First Offer Space Commencement Date or the Marketable
First Offer Space Commencement Date (as the case may be), and shall expire
simultaneously with the expiration of the term of this Lease, including any
extension or renewal thereof;
     (4) any work performed by Tenant during the first six (6) months following
the First Offer Space Commencement Date or the Marketable First Offer Space
Commencement Date (as the case may be), to initially ready the First Offer Space
for occupancy, shall be performed in accordance with the terms and conditions
set forth in Article 25 above relative to the “Tenant’s Work” therein described
(provided that there shall be no “Allowance” relative to such work, except to
the extent provided in Section 27(f)(5) below, as applicable);
     (5) the First Offer Space shall be rented in its “as is” condition as of
the First Offer Space Commencement Date or Marketable First Offer Space
Commencement Date (as the case may be) (inasmuch as tenant

64



--------------------------------------------------------------------------------



 



improvement work, allowances and other concessions, if any, as well as
market-level security deposit requirements, if any, will be reflected in Market
Rental Rate as described in Article 30 below).
     (g) If Tenant has validly exercised its right to lease a portion of the
First Offer Space, within thirty (30) days after request by either party hereto,
Landlord and Tenant shall enter into a written amendment to this Lease
confirming the terms, conditions and provisions applicable to such portion of
the First Offer Space as determined in accordance herewith.
     (h) If Tenant has validly exercised its right to lease a portion of the
First Offer Space, Landlord shall use commercially reasonable efforts to deliver
possession of such First Offer Space to Tenant on the pertinent First Offer
Space Commencement Date or Marketable First Offer Space Commencement Date (as
the case may be) (including, the filing and diligent prosecution of eviction
proceedings, if necessary, with respect to any holdover tenant therein), but in
the event Landlord should be unable for any reason to do so, then Landlord shall
not be subject to any liability for failure to deliver possession except as
provided below in this Section 27(h). Such failure to deliver possession shall
not affect either the validity of this Lease or the obligations of either
Landlord or Tenant hereunder or be construed to extend the expiration of the
term of this Lease either as to such portion of the First Offer Space or the
balance of the leased Demised Premises; provided that in such event, the First
Offer Space Commencement Date or Marketable First Offer Space Commencement Date
(as the case may be) shall be extended until Landlord is able to deliver
possession (i.e., with any rental abatement periods under Section 27(f)(l)
hereof, as applicable, being deferred accordingly). Without limitation of the
foregoing, in the event Landlord fails to deliver possession of any portion of
the First Offer Space, which failure continues for ninety (90) days beyond the
pertinent First Offer Space Commencement Date or Marketable First Offer Space
Commencement Date (as the case may be) (the “Outside First Offer Space
Commencement Date”) for any reason whatsoever (including reasons beyond
Landlord’s reasonable control), then Tenant shall have the additional right,
exercised upon thirty (30) days’ prior written notice thereof to Landlord
delivered at any time following such 90-day period and prior to such time as
Landlord has tendered the applicable First Offer Space to Tenant (time being of
the essence) and Landlord’s failure to deliver possession of such First Offer
Space to Tenant within such 30-day period, to revoke its earlier exercise of
such applicable first offer right, whereupon this Lease shall continue in full
force and effect without regard to such First Offer Space, and neither party
shall have any further rights or obligations with respect thereto (provided that
Landlord shall again give Tenant the notices under this Article 27 as and when
required hereunder, and Tenant shall again have first offer rights as provided
in this Article 27, prior to Landlord leasing or marketing for lease any such
First Offer Space which remains available for leasing for a term commencing
during the First Offer Period). If Tenant fails to so revoke its prior exercise
notice within the time

65



--------------------------------------------------------------------------------



 



periods set forth in the preceding sentence Tenant shall be deemed to have
waived such right, and the remaining terms of this Section 27(h) shall continue
to apply.
     (i) In the event any portion of the First Offer Space is leased to Tenant
other than pursuant to the right of first offer described herein, such portion
of the First Offer Space shall thereupon be deleted from the First Offer Space.
     (j) As used herein, the following terms shall have the following meanings:
     (1) the term “First Offer Period” shall mean the term of this Lease and all
extensions and renewals thereof; provided, however, that the First Offer Period
shall not include the last twenty-four (24) months of the stated Term unless
Tenant has then exercised the option granted to Tenant under Article 29 below to
extend the term for the Renewal Period described therein (in which event the
First Offer Period shall not include the last twenty-four (24) months of the
Renewal Period); and
     (2) the term “Existing Lease” shall mean (A) any lease of any space in the
Building in effect as of the date hereof (including amendments from time to time
thereto which do not grant any additional rights relative to the First Offer
Space hereunder, and including extensions or renewals thereof, pursuant to
options currently granted therein), whether or not the term of such lease has
yet commenced, and/or (B) any lease or lease amendment entered into by Landlord
and a third party following a Second Availability Notice to Tenant in accordance
with this Article 27 and Tenant’s failure to lease such space pursuant to this
Article 27 (including amendments from time to time thereto which do not grant
any additional rights relative to the First Offer Space hereunder, and including
extensions or renewals thereof, pursuant to options initially granted in such
lease or lease amendment).
     (k) If Tenant exercises its termination rights under Article 31 hereof,
then Tenant shall no longer have any first offer rights under this Article 27 at
any time following the exercise of said termination rights.
ARTICLE 28
EXPANSION OPTION
     Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant two (2) separate options to lease, on the terms and conditions
hereinafter set forth, space (the “Expansion Space”) at the Building the exact
area, configuration and location of the applicable Expansion Space and the date
of commencement of the term of the demise with respect to the applicable
Expansion Space (each such date being referred to as an “Expansion Space

66



--------------------------------------------------------------------------------



 



Commencement Date”) and the Rent payable relative to such Expansion Space to be
designated by Landlord within the parameters set forth below.
     (a) Each of Tenant’s two (2) options to lease Expansion Space (sometimes
referred to herein as “Expansion Option 1” and “Expansion Option 2”,
respectively) shall be exercisable by written notice from Tenant to Landlord of
Tenant’s election to exercise said option given not later than the applicable
latest exercise date designated below, time being of the essence:

      EXPANSION OPTION   LATEST EXERCISE DATE
1
  April 1,2007
2
  July 1, 2008

     If Tenant’s option as to either of the two (2) expansion options described
above is not so exercised on or before the applicable latest exercise date
described above, such applicable option shall thereupon terminate and Tenant
shall not thereafter have any right to lease any portion of the Expansion Space
pursuant to such designated expansion option (provided that any remaining
expansion option under this Article 28 shall continue in full force and effect
and provided further that the failure to exercise any given expansion option
under this Article 28 shall have no effect whatsoever on Tenant’s rights of
first offer under Article 27 above with respect to the First Offer Space therein
described). As to either such expansion option, Tenant may not elect to lease
less than the entire area of the Expansion Space designated by Landlord in
accordance with the parameters described in Section 28(b) below.
     (b) As to each of the two (2) expansion options so exercised by Tenant,
Landlord shall determine the applicable Expansion Space Commencement Date,
subject to the following conditions:
     (1) the area and location of the Expansion Space for Tenant’s respective
expansion options shall meet the requirements designated in the table set forth
in Section 28(b)(2) below; and
     (2) the Expansion Space Commencement Date for each of the two (2) expansion
options designated above shall fall within the following designated periods:

                              WINDOW PERIOD FOR             EXPANSION SPACE
EXPANSION   EXPANSION   COMMENCEMENT OPTION   SPACE   DATE
1
  10,898 rentable square feet on the sixth (6th) floor of the Building, as
identified on Exhibit G hereto (“Expansion Space A”)   Between June 1, 2007 and
January 1, 2008 (inclusive)

67



--------------------------------------------------------------------------------



 



                              WINDOW PERIOD FOR             EXPANSION SPACE
EXPANSION   EXPANSION   COMMENCEMENT OPTION   SPACE   DATE
2 
  13,156 rentable square feet on the second (2nd) floor of the Building, as
identified on Exhibit H hereto (“Expansion Space B”)   Between January 1, 2009
and July 1, 2009 (inclusive)

     (c) If Tenant has validly exercised its expansion option under this Article
28, then Landlord shall give Tenant written notice of the applicable Expansion
Space Commencement Date and, as it relates to Expansion Option 2, the applicable
“Market Rental Rate” for Expansion Space B as contemplated by Section 28(e)
below, no later than three (3) months prior to the designated Expansion Space
Commencement Date (provided that Landlord shall, in any event, give its
determination of “Market Rent Rate” for Expansion Space B within fifteen (15)
business days after Tenant’s request therefor (an “Expansion Space B Information
Request”), which Expansion Space B Information Request shall be made no earlier
than the following date:
EARLIEST EXPANSION SPACE B INFORMATION REQUEST DATE
April 1, 2008
     (d) Unless Landlord otherwise agrees (at its sole discretion), Tenant may
only exercise said option under this Article 28, and an exercise thereof shall
only be effective, if at the time of Tenant’s exercise of said option and on the
pertinent Expansion Space Commencement Date, this Lease is in full force and
effect and Tenant is not in monetary default under this Lease, or in
non-monetary default under this Lease beyond applicable cure periods hereunder,
and (inasmuch as said option is intended only for the benefit of the original
Tenant named in this Lease and/or a permitted Tenant Affiliate assignee), if at
the time of Tenant’s exercise of such right and as of the pertinent Expansion
Space Commencement Date, the original Tenant named in this Lease has not
assigned this Lease (other than to a permitted Tenant Affiliate) or sublet
greater than fifty percent (50%)of the rentable area of the Demised Premises
(other than to one or more permitted Tenant Affiliates) pursuant to one or more
Long Term Assignment/Sublet Agreements (as defined in Section 27(e) above) in
effect as of either such date. Without limitation of the foregoing, no sublessee
or assignee (other than a permitted Tenant Affiliate assignee) shall be entitled
to exercise said option, and, unless Landlord otherwise agrees (at its sole
discretion), no exercise of said option by the original Tenant named in this
Lease and/or a permitted Tenant Affiliate assignee shall be effective in the
event said Tenant assigns this Lease (other than to a permitted Tenant
Affiliate) or subleases all or greater than fifty percent (50%) of the rentable
area of the Demised Premises (other than to one or

68



--------------------------------------------------------------------------------



 



more permitted Tenant Affiliates) pursuant to one or more Long Term
Assignment/Sublet Agreements in effect as of the date of Tenant’s exercise of
such expansion right or as of the pertinent Expansion Space Commencement Date.
In the event of an assignment to a permitted Tenant Affiliate assignee as of the
time of Tenant’s exercise of said option under this Article 28 or as of the
Expansion Space Commencement Date, then, at Landlord’s election, any exercise of
said option under this Article 28 and the corresponding lease amendment under
Section 28(f) below must be signed by both the original named Tenant in this
Lease and each such permitted Tenant Affiliate assignee in order to be effective
(unless, however, the original named Tenant no longer exists as a separate and
distinct entity as a direct result of the transaction giving rise to the
assignment to such permitted assignee, such as is the case of a merger, in which
event only the permitted assignee shall be obligated to execute such expansion
exercise notice and corresponding lease amendment hereunder). Notwithstanding
anything herein to the contrary, Landlord shall have the right, at its election,
to waive any of the conditions precedent to Tenant’s valid exercise of its
expansion rights under this Article 28, as such conditions are described above
in this Section 28(d), whereupon Tenant’s prior exercise of such expansion
rights shall be valid and in full force and effect in all respects. Any such
waiver by Landlord must be in writing to be effective for purposes of the
preceding sentence.
     (e) If Tenant has validly exercised its option to lease any applicable
Expansion Space, then effective as of the pertinent Expansion Space Commencement
Date, such Expansion Space shall be included in the Demised Premises, subject to
all of the terms, conditions and provisions of this Lease, except that:
     (1) except as provided in Section 28(h) below, Rent per square foot of
rentable area of the Expansion Space shall be equal to the Market Rental Rate
(as defined in Article 30 below) for such Expansion Space, and shall be payable
by Tenant as and when Rent is otherwise due for the balance of the Demised
Premises;
     (2) the rentable area of the Demised Premises shall be increased by the
rentable area of the Expansion Space for all purposes (including, without
limitation, for purposes of determining “Tenant’s Proportionate Share” under
this Lease);
     (3) the term of the demise covering the Expansion Space shall commence on
the pertinent Expansion Space Commencement Date and shall expire simultaneously
with the expiration or earlier termination of the Term of this Lease, including
any extension or renewal thereof;
     (4) any work performed at the Expansion Space by Tenant during the first
nine (9) months following delivery of the Expansion Space to Tenant to initially
ready the Expansion Space for occupancy shall be

69



--------------------------------------------------------------------------------



 



performed in accordance with the terms and conditions set forth in Article 25
above relative to the “Tenant’s Work” therein described (provided that there
shall be no “Allowance” relative to such work except to the extent provided in
Section 28(h) below, as applicable); and
     (5) except as provided in Section 28(h) below, the Expansion Space shall be
rented in its “as is” condition as of the Expansion Space Commencement Date.
     (f) If Tenant has validly exercised its option to lease any Expansion
Space, then, within thirty (30) days after request by either party hereto,
Landlord and Tenant shall enter into a written amendment to this Lease
confirming the terms, conditions and provisions applicable to the Expansion
Space as determined in accordance herewith.
     (g) In the event Landlord should be unable, due to the holding over of any
existing tenant(s), or due to a fire or other casualty, or for any other reason,
to deliver possession of any Expansion Space on the applicable Expansion Space
Commencement Date, Landlord shall not be subject to any liability for failure to
deliver possession, except as provided below in this Section 28(g). Such failure
to deliver possession shall not affect either the validity of this Lease or the
obligations of either Landlord or Tenant hereunder, or be construed to extend
the expiration of the Term of this Lease either as to such Expansion Space or
the balance of the Demises Premises; provided, however, that under such
circumstances, the Expansion Space Commencement Date shall be deferred until
Landlord is able to deliver possession. Landlord shall use commercially
reasonable efforts to deliver possession of each applicable Expansion Space to
Tenant as of the stated Expansion Space Commencement Date described herein, or
as soon thereafter as is reasonably practicable, including, if applicable, the
commencement of an eviction or similar proceeding to recover possession thereof
from a holdover tenant. Without limitation of the foregoing, if any such failure
to deliver possession of any Expansion Space persists for a period of ninety
(90) days following the foregoing stated Expansion Space Commencement Date (the
“Outside Expansion Space Commencement Date”) for any reason whatsoever
(including reasons beyond Landlord’s reasonable control), then Tenant shall have
the right to terminate its earlier exercise of its expansion option under this
Article 29, upon thirty (30) days’ prior written notice thereof given to
Landlord at any time following such 90-day period and prior to delivery of
possession of such space to Tenant (time being of the essence) and Landlord’s
failure to deliver possession of such Expansion Space to Tenant within such
30-day period, whereupon this Lease shall remain in full force and effect
without regard to said Expansion Space (provided that Tenant shall continue to
have all first offer rights as otherwise set forth in Article 27 above).
     (h) Notwithstanding the foregoing, with respect to the Expansion Space A
exercised by Tenant under Expansion Option 1 above, in lieu of paying

70



--------------------------------------------------------------------------------



 



Market Rental Rate for such space, Tenant shall instead pay Fixed Rent and
Additional Rent with respect to such space in accordance with the same
provisions as applicable for the initial Demised Premises hereunder (i.e., with
Fixed Rent per square foot of rentable area for such Expansion Space being at
the same respective rates from time to time as Fixed Rent for the initial
Demised Premises, all as determined pursuant to Article 1 above).
     Further, with respect to both Expansion Space A and Expansion Space B, the
following terms shall apply:
     (1) Tenant shall be entitled to an abatement of Fixed Rent and Tenant’s
Expense Charge attributable to such Expansion Space for the period from and
after the applicable Expansion Space Commencement Date and through the first to
occur of (A) ninety (90) days after such Expansion Space Commencement Date, and
(B) the day Tenant first occupies such Expansion Space for the conduct of any
business operations therefrom; and
     (2) such Expansion Space shall be rented in its “as is” condition as of the
Expansion Space Commencement Date; provided that, with respect to Expansion
Space A only, Tenant shall be entitled to an “Allowance” in the amount of $38.00
per square foot of rentable area of the applicable Expansion Space multiplied by
a fraction, the numerator of which is the number of calendar months from and
after the applicable Expansion Space Commencement Date therefor and the
denominator of which is 132 months. With respect to Expansion Space B only, the
“tenant improvement allowance” (if any) shall be determined as part of the
calculation of the Market Rental Rate for such space. Any work desired by Tenant
to ready such space for occupancy will be performed pursuant to, and the
foregoing Allowance or tenant improvement allowance shall be disbursed in
accordance with, the same terms as set forth in Article 25 above relative to
performance of the “Tenant’s Work” and disbursement of the “Allowance”
thereunder.
     (i) If Tenant, pursuant to Article 27 above or otherwise, has leased (with
the term “leased”, for purposes of this subparagraph (i), meaning either that
the demise of such applicable space has then commenced or that Tenant has
otherwise then exercised its first offer rights relative to such applicable
space) any portion of Expansion Space A prior to exercising the first (1st)
applicable expansion option under this Article 28, then such portion of
Expansion Space A so leased by Tenant shall be deducted from the Expansion Space
otherwise required for Expansion Option 1 under this Article 28 (provided that
any remaining portion of Expansion Space A for such particular expansion option
hereunder and the remaining applicable expansion option under this Article 28
shall continue in full force and effect). Further, if Tenant, pursuant to
Article 27 above or otherwise, has leased any portion of Expansion Space B prior
to

71



--------------------------------------------------------------------------------



 



exercising the second (2nd) applicable expansion option under this Article 28,
then such portion of Expansion Space B so leased by Tenant shall be deducted
from the Expansion Space otherwise required for Expansion Option 2 under this
Article 28 (provided that any remaining portion of Expansion Space B for such
particular expansion option hereunder shall continue in full force and effect).
     (j) If Tenant exercises its termination rights under Article 31 hereof
prior to the exercise of any expansion option under this Article 28, then Tenant
shall no longer have any further expansion rights under this Article 28, and
this Article 28 shall thereupon be null and void.
ARTICLE 29
RENEWAL OPTION
     Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant an option to extend the Term of this Lease on the same terms, conditions
and provisions as contained in this Lease, except as otherwise provided herein,
for one period of five (5) years (the “Renewal Period”) after the expiration of
the initial Term, which Renewal Period shall commence on February 1, 2018 (the
“Renewal Period Commencement Date”) and end on January 31, 2023.
     (a) Said option shall be exercisable by written notice from Tenant to
Landlord of Tenant’s election to exercise said option given not later than
February 1, 2017 (herein, the “Latest Renewal Exercise Date”), time being of the
essence. If Tenant’s option is not so exercised, said option shall thereupon
expire.
     (b) Unless Landlord otherwise agrees (at its discretion), Tenant may only
exercise said option, and an exercise thereof shall only be effective, if at the
time of Tenant’s exercise of said option and on the Renewal Period Commencement
Date, this Lease is in full force and effect and Tenant is not in monetary
default under this Lease, or in non-monetary default beyond applicable cure
periods under this Lease, and (inasmuch as said option is intended only for the
benefit of the original Tenant named in this Lease and/or a permitted Tenant
Affiliate assignee), as of the time of Tenant’s exercise of such right and as of
the pertinent Renewal Period Commencement Date, not less than fifty percent
(50%) of the rentable area of the Demised Premises are occupied by the original
Tenant named herein and/or one or more permitted Tenant Affiliates, and said
Tenant has not assigned this Lease (other than to a permitted Tenant Affiliate)
or sublet greater than fifty percent (50%) of the rentable area of the Demised
Premises (other than to one or more permitted Tenant Affiliates), pursuant to
one or more assignments and/or subleases in effect as of either such date.
Without limitation of the foregoing, no sublessee or assignee (other than an
assignee which is a Tenant Affiliate) shall be entitled to exercise said option
under this Article 29, and no exercise of said option by the original Tenant
named herein or by a Tenant Affiliate assignee shall be effective, in the event
said Tenant or Tenant Affiliate

72



--------------------------------------------------------------------------------



 



has assigned this Lease (other than to a permitted Tenant Affiliate) or has
subleased greater than fifty percent (50%) of the rentable area of the Demised
Premises (other than to one or more permitted Tenant Affiliates) pursuant to one
or more assignments and/or subleases in effect as of the time of Tenant’s
exercise of said right or as of the Renewal Period Commencement Date. In the
event of an assignment to a Tenant Affiliate assignee permitted hereunder as of
the time of Tenant’s exercise of its renewal rights under this Article 29 or as
of the Renewal Period Commencement Date, then, at Landlord’s election, any
exercise of the renewal option under this Article 29 and the corresponding lease
amendment under Section 29(d) below must be signed by both the original named
Tenant and each such successor Tenant Affiliate assignee in order to be
effective (unless, however, the original named Tenant no longer exists as a
separate and distinct legal entity as a direct result of the transaction giving
rise to the assignment to such permitted assignee, such as in the case of a
merger, in which case only the permitted assignee shall be obligated to execute
the renewal option exercise notice and corresponding lease amendment hereunder).
Notwithstanding anything herein to the contrary, Landlord shall have the right,
at its election, to waive any of the conditions precedent to Tenant’s valid
exercise of its renewal rights under this Article 29, as such conditions are
described in this Section 29(b), whereupon Tenant’s prior exercise of such
renewal rights shall be valid and in full force and effect in all respects. Any
such waiver by Landlord must be in writing in order to be effective for purposes
of the preceding sentence.
     (c) Rent per square foot of rentable area of the Demised Premises payable
during the Renewal Period with respect to all space included in the Demised
Premises as of the Renewal Period Commencement Date and all other concessions
shall be equal to or otherwise governed by the Market Rental Rate (as defined in
Article 30 below) for the Demised Premises. Landlord shall give Tenant written
notice of the Market Rental Rate within thirty (30) days following written
request by Tenant, which request shall be made no earlier than fifteen (15)
months prior to the Renewal Period Commencement Date.
     (d) If Tenant has validly exercised said option, within thirty (30) days
after request by either party hereto and determination of the Market Rental
Rate, Landlord and Tenant shall enter into a mutually acceptable written
amendment to this Lease, confirming the terms, conditions and provisions
applicable to the Renewal Period as determined in accordance herewith, with such
revisions to the rental provisions of this Lease as may be necessary to conform
such provisions to the Market Rental Rate.
     (e) Tenant shall have no right to extend the Term of this Lease beyond the
expiration of the Renewal Period.

73



--------------------------------------------------------------------------------



 



ARTICLE 30
MARKET RENTAL RATE
     (a) As used herein, the term “Market Rental Rate” per square foot of
rentable area shall mean (i) the annual rate of net or base or fixed rent
reasonably determined to be the prevailing market net or base or fixed rental
rate for comparable space in the Lisle/Naperville, Illinois area which has been
built out for occupancy (taking into consideration the age of the build-out and
the duration of the terms for which such space is being leased, location and/or
floor level within a building, when the applicable rate becomes effective,
quality and location of the applicable building, differences in rentable area
for the applicable building, and differences in base building standards at the
applicable building) and shall include prevailing concessions such as, but not
limited to, rental concessions, tenant improvement work, allowances, brokerage
commissions, time following delivery of the space for construction of tenant
improvements without payment of Rent, etc, for terms commencing on or about the
commencement date for the term for which Market Rental Rate is being determined
hereunder (provided however, that in determining Market Rental Rate, there shall
be no further rent abatement periods following delivery of the space for
construction of tenant improvements, with respect to the First Offer Space under
Article 27 and with respect to Expansion Space B under Expansion Option 2
pursuant to Article 28 above, if applicable, in that the rental abatement
periods for construction of tenant improvements have already been agreed to by
the parties and set forth in Section 27(f)(l) and Section 28(h)(l),
respectively, above; and in the event that any such pre-agreed free-rent
construction periods differ from “market” at the time of determination of Market
Rental Rate, then the other components of Market Rental Rate shall be equitably
adjusted accordingly), plus (ii) additional components of the Market Rental Rate
consistent with additional components of rent charged for comparable space in
the Lisle/Naperville, Illinois area, which may include, among the other then
prevailing components of rent, periodic adjustments or additions to a fixed rent
based on a share of real estate taxes and other expenses (such as Tenant’s
Proportionate Share of Operating Costs and Taxes) and increases to adjust for
inflation, and which may also include an additional market-level security
deposit based upon security deposits being imposed upon other tenants at
comparable office buildings in Lisle/Naperville, Illinois leasing comparable
space and having comparable concession packages and being of comparable credit
worthiness as that of Tenant. Comparable arms length lease transactions (and, as
it relates to a determination under Article 29, renewal transactions) at the
Building and/or bona fide written proposals or offers to lease comparable space
at the Building (and, as it relates to a determination under Article 29, to
renew leases of comparable space) received by Landlord from third parties (at
arm’s length) or given by Landlord to third parties (at arm’s length) may be
used by Landlord and thereupon have preferential value as an indication of the
Market Rental Rate.

74



--------------------------------------------------------------------------------



 



     (b) If Tenant disagrees with Landlord’s determination of Market Rental Rate
with respect to any first offer space under Article 27 above which is greater
than 5,000 square feet of rentable area, or with respect to Expansion Space B
under Article 28 above, or with respect to any renewal option under Article 29
above (which Tenant must do, if at all, in writing setting forth Tenant’s
determination of Market Rental Rate within fifteen (15) business days after
Tenant’s receipt of notice of Landlord’s determination of Market Rental Rate),
and if the parties cannot agree on the Market Rental Rate within thirty
(30) days (or, as it relates to the renewal option under Article 29 hereof,
sixty (60) days) thereafter, then, at Tenant’s election, and provided that
Tenant has theretofore exercised its option for which Market Rental Rate is
being determined, such dispute shall be determined by arbitration as hereinafter
provided (it being understood and agreed that the binding arbitration process
described in this Section 30(b) may only commence if and to the extent Tenant
has validly exercised its option for which Market Rental Rate is being so
determined). Tenant may initiate the arbitration process by written notice to
that effect given to Landlord within fifteen (15) business days after the
expiration of such thirty (30) day (or, if applicable, as it relates to a
renewal under Article 29, sixty (60) day) period (time being of the essence),
and if Tenant fails to so timely deliver such notice so initiating the
arbitration process, then Tenant shall be deemed to have waived such right, and
Landlord’s determination of Market Rental Rate shall be deemed the applicable
Market Rental Rate for all purposes. If Tenant timely exercises such right to
initiate the foregoing arbitration process, as described in the preceding
sentence, then, within fifteen (15) business days after the giving of such
notice, Landlord and Tenant will each select an arbitrator who shall be
disinterested and shall be a person that has been actively engaged in the
development or leasing of Class A office buildings in the Lisle/Naperville,
Illinois area for a period not less than five (5) years immediately preceding
his or her appointment. If a party fails to timely select an arbitrator, which
failure continues for five (5) business days after written notice thereof from
the other, then the arbitrator timely selected shall be the sole arbitrator.
Within five (5) business days after the selection of both arbitrators, Landlord
and Tenant shall each simultaneously submit to the arbitrators a determination
of Market Rental Rate with such supporting materials as they deem appropriate
(“Market Rate Supporting Materials”). (If no submittal is made by a party, that
party shall be deemed to have submitted its original determination.) The
arbitrators shall be directed to select, within fifteen (15) business days after
the receipt of such submittals, from the two determinations submitted by
Landlord and Tenant the one that is closer to the Market Rental Rate as
determined by the arbitrators, and said selection shall thereafter be deemed the
Market Rental Rate. If the two arbitrators so appointed fail to agree, within
such fifteen (15) business day period, as to which of the determinations
submitted by Landlord and Tenant is closer to the actual Market Rental Rate, the
two arbitrators shall, within ten (10) business days thereafter, appoint a third
arbitrator, using the criteria described above, to decide upon which of the two
determinations submitted is closest to the actual

75



--------------------------------------------------------------------------------



 



Market Rental Rate. In the event the two arbitrators are not able to so agree
upon a third arbitrator within such ten (10) business day period, then either
party may request that the third arbitrator be appointed by the American
Arbitration Association, using the criteria described above. The third
arbitrator shall be directed to select, within ten (10) business days after his
or her appointment, from the two determinations submitted by the parties the one
that is closer to the Market Rental Rate as determined by the third arbitrator,
and that selection shall thereafter be deemed the Market Rental Rate. The cost
of the foregoing arbitration process shall be borne by the losing party. The
determination made by the two arbitrators or the third arbitrator, as the case
may be, will be final and binding upon Landlord and Tenant, and will not be
subject to reconsideration by the two arbitrators or the third arbitrator, as
the case may be, or to review, appeal, or challenge in any court. The
determination made by the two arbitrators or the third arbitrator, as the case
may be, will have the same force and effect as if a court of final resort had
entered a final and binding and unappealable judgment enforcing that
determination, and the determination will be an enforceable term of this Lease.
If no determination is made prior to the date for commencement of payment of
rent for which Market Rental Rate must be determined, then Landlord’s
determination shall be used until the arbitration process is completed. If
Tenant’s determination is later selected, Landlord shall promptly refund any
overpayments to Tenant.
ARTICLE 31
OPTION TO TERMINATE
     Tenant shall have the option, to be exercised as hereinafter provided, to
terminate this Lease effective as of January 31, 2014 (the “Termination Date”),
subject to the terms and conditions hereinafter set forth.
     (a) Tenant’s option to terminate this Lease shall be exercised, time being
of the essence, by written notice to Landlord given on or before January 31,
2013 (the “Latest Termination Exercise Date”). If Tenant fails to so timely
exercise its termination right as described in the preceding sentence, then
Tenant shall be deemed to have waived such right, and this Article 31 shall
thereupon be deemed null and void. Fifty percent (50%) of the Termination Fee
(as hereinafter defined) shall be due from Tenant to Landlord on or before the
date Tenant so exercises its termination option, hereunder, and the remaining
balance of such Termination Fee shall be due on or before the Termination Date,
and each such payment shall (at Landlord’s option, at its sole discretion), be
an express condition to the effectiveness of Tenant’s early termination election
hereunder. Payment of the Termination Fee shall be made in cash or by check or
by wire transfer of readily available funds. “Termination Fee” shall mean the
“Unamortized Demised Premises Space Costs” (as hereinafter defined). For
purposes hereof, “Unamortized Demised Premises Space Costs”, shall be determined
for each portion of the Demised Premises being demised hereunder as of the date
Tenant

76



--------------------------------------------------------------------------------



 



delivers its termination notice (including, without limitation, the initial
Demised Premises and any First Offer Space and Expansion Space leased by Tenant
hereunder), and shall mean an amount calculated in each instance by determining
the outstanding principal balance of a loan as of the Termination Date, which
loan has (A) an original principal balance equal to the amount of all rent
abatements, tenant improvements costs, allowances, concessions (including,
without limitation, the One Time Existing Lease Payment described in Article 33
below) and brokerage commissions given or incurred by Landlord and directly
associated with the lease of the then Demised Premises (which loan shall be
deemed to have been made and disbursed as of the Commencement Date, as it
relates to the initial Demised Premises, and as of the respective rent
commencement date for each additional portion of the then Demised Premises),
(B) an interest rate of nine percent (9%) per annum, (C) a term and full
amortization period equal to the scheduled initial Term of the Lease for each
portion of the Demised Premises (i.e., meaning from and after the Commencement
Date, as it relates to the initial Demised Premises, and from and after the
respective rent commencement date for any additional space then included as part
of the Demised Premises, and in any such case, through the expiration of the
initial Term of this Lease), and (D) payments of principal and interest made, in
equal monthly installments, with interest paid in arrears, and assuming that the
first payment was made as of the Commencement Date, as it relates to the initial
Demised Premises, and as of the respective rent commencement date for any
additional space then included as part of the Demised Premises.
     (b) Unless Landlord otherwise agrees (at its discretion), Tenant may only
exercise its termination option hereunder, and an exercise thereof shall only be
effective, if at the time of Tenant’s exercise of said option and on the
Termination Date hereunder, Tenant is not in monetary default under this Lease,
or in non-monetary default beyond applicable cure periods under this Lease.
Nothing herein shall be deemed a waiver of any rights or remedies available to
Landlord or Tenant hereunder in the event of any default by the other party at
the time Tenant exercises its termination rights hereunder, or as of the
Termination Date, which default remains uncured beyond applicable cure periods
hereunder. Any notice to terminate shall be irrevocable by Tenant once given.
     (c) If Tenant so elects to terminate this Lease and pays to Landlord the
Termination Fee as and when due hereunder, then effective as of the Termination
Date this Lease shall be deemed to have expired by lapse of time. Tenant shall
be responsible for all Rent and other charges relating to the Demised Premises
which accrue on or before the Termination Date.
     (d) If Tenant exercises its termination right under this Article 31, then
Tenant shall vacate and deliver possession of the Demised Premises to Landlord
on or before the Termination Date and deliver the Demised Premises to Landlord
in the manner set forth in, and the condition required by, this Lease for
surrender of the Demised Premises. Any retention of possession by Tenant of all
or part of

77



--------------------------------------------------------------------------------



 



the Demised Premises after the Termination Date shall be deemed a holding over
under Article 19 of this Lease without consent of Landlord, and shall be subject
to the terms and conditions of said Article 19 with respect to such holdover.
     (e) Unless Landlord otherwise agrees, any exercise of the termination right
under this Article 31, in order to be effective, must be signed by the original
named Tenant hereunder and each subsequent permitted assignee of Tenant’s
interest under this Lease (unless, however, any such party no longer exists as a
separate legal entity as a direct result of the transaction giving rise to the
assignment of this Lease, such as in the case of a merger). If Tenant exercises
its option to terminate under this Article 31, unless Landlord otherwise agrees,
Tenant shall be deemed to have represented and warranted to Landlord the
following matters as of the Termination Date:
     (1) Tenant owns and holds the entire interest of Tenant under this Lease;
and
     (2) There exists no subleases, assignments, liens or encumbrances affecting
the Demised Premises or assignments of Tenant’s interest under this Lease which
shall survive the Termination Date.
     (f) Tenant acknowledges that the Termination Fee constitutes a non-
refundable payment, notwithstanding any subsequent leasing of the Demised
Premises by Landlord. Landlord, in its sole discretion, may invalidate the
effectiveness of any prior exercise of Tenant’s termination rights under this
Article 31, if Tenant fails to pay the Termination Fee when the same is due
hereunder; provided that Landlord’s failure to so invalidate the effectiveness
of Tenant’s termination of this Lease on the Termination Date shall not affect
Tenant’s continued obligation to pay the Termination Fee or any rights and
remedies of Landlord on account of any such default by Tenant in paying the
Termination Fee as and when due hereunder.
     (g) If Tenant exercises its termination right under this Article 31, then
Tenant shall no longer have any additional first offer/expansion rights under
Article 27 or Article 28 hereof. Further, if Tenant exercises its right to lease
any First Offer Space under Article 27 hereof at any time after January 31,
2012, then, in any such case, Tenant shall no longer have any termination rights
under this Article 31, and this Article 31 shall thereupon be null and void.
ARTICLE 32
GENERATOR
     Subject to the terms and conditions hereinafter set forth, Landlord grants
to Tenant, during the Term, the right to install one (1) commercially reasonable
emergency generator relating to Tenant’s business in the Demised Premises at a
location at the Building designated by Landlord and approved by Tenant in its
reasonable discretion, for supplying emergency power to

78



--------------------------------------------------------------------------------



 



the Demised Premises and, except as otherwise provided, to connect such
equipment through existing mechanical shafts or vertical riser paths to the
Demised Premises. The rights to own, install and use such additional generator
under this Article 32 shall be in addition to the Tenant’s exclusive right to
use the existing generator currently serving and connected to the Demised
Premises and the existing Liebert units located at the Demised Premises as of
the Turnover Date (the “Existing Generator/Liebert Units”). Without limitation
of the foregoing, Tenant shall have the right, exercised by written notice
thereof given on or before one (1) year prior to the Expiration Date (or, if
Tenant has exercised its renewal option under Article 29 above, then on or
before one (1) year prior to the end of the Renewal Period), to have Landlord
convey the Existing Generator/Liebert Units to Tenant, in consideration for the
payment of One Dollar ($1.00), in which case (i) Landlord shall convey such
Existing Generator/Liebert Units to Tenant effective as of the Expiration Date
(or, if Tenant has exercised its renewal option under Article 29 above, then
effective as of the last day of the Renewal Period), by quit-claim bill of sale
(i.e., without any representations or warranties of any kind or nature
whatsoever, express or implied), and (ii) Tenant shall remove such Existing
Generator/Liebert Units from the Demised Premises as of the Expiration Date (or,
if Tenant has exercised its renewal option under Article 29 above, then as of
the last day of the Renewal Period), in accordance with the removal/restoration
and other obligations set forth in Section 8.2 above relative to other equipment
and improvements which must be removed by Tenant thereunder. In no event shall
Tenant have any right to obtain a conveyance of the Existing Generator/Liebert
Units pursuant to this Section 32.1 if the Term of this Lease, or Tenant’s right
to possession hereunder, is terminated for any reason prior to the stated
Expiration Date (or, if Tenant has exercised its renewal option under Article 29
above, then prior to the last day of the Renewal Period) hereunder (i.e.,
whether due to a default by Tenant, or due to Tenant’s exercise of any early
termination rights hereunder, or otherwise). If, during the Term, Tenant’s
service provider for the maintenance, repair or operation of the Existing
Generator/Liebert Units requests authority from Landlord, as the owner of such
items, to allow such service provider to so provide the applicable servicing
activities, then Landlord shall promptly respond to such request, provided that
any such servicing of the Existing Generator/Liebert Units, and the service
arrangement with any such service provider relative thereto, shall otherwise
comply with all terms and conditions set forth in this Lease governing the same.
     Section 32.1. Installation. If Tenant desires to exercise such right,
Tenant shall give a written notice to that effect to Landlord (a “Generator
Notice”). The Generator Notice shall specify in detail the requirements of such
installation, all of which shall be subject to the approval of Landlord.
Landlord shall not unreasonably withhold or delay its approval provided that
such installation and the subsequent use of such generator equipment shall
(i) be subject to Landlord’s reasonable supervision, (ii) not adversely affect
the structural safety or integrity of the Building or otherwise adversely affect
any Building systems or operations, (iii) meet reasonable aesthetic and other
standards of Landlord and Landlord’s architect and (iv) satisfy other reasonable
conditions hereinafter set forth. If Tenant delivers a Generator Notice to
Landlord, then Landlord shall designate by written notice to Tenant an
appropriate area for such installation (“Installation Area”), which Installation
Area shall be subject to reasonable approval of Tenant. The right granted to
Tenant under this Article 32 shall be subject to the following conditions
precedent: (1) Landlord’s architect (acting reasonably) shall approve of the
location of the Installation Area and the appearance of those portions of the
equipment to be visible to the

79



--------------------------------------------------------------------------------



 



public; (2) Landlord’s structural engineer (acting reasonably) shall approve of
the location of the Installation Area, the design and specifications of the
equipment, the load to the affected Building areas caused by such equipment, and
other structural requirements of the installation; (3) the installation must
comply with the applicable requirements of any covenant, condition or
restriction of record and any municipal, county, state, federal or other
governmental ordinance, law, rule or regulation including, but not limited to
zoning ordinances, and with all rules and regulations for the Building; (4) the
installation and operation of such equipment shall not interfere with the safety
or operations of the Building or reduce or affect its structural integrity, and
shall comply with the terms of this Lease; and (5) at Landlord’s request, Tenant
shall enter into Landlord’s standard form license agreement used at the Building
relative to the rights granted under this Article 32, the terms of which shall
not conflict with the terms set forth in this Section.
     Section 32.2. Maintenance and Repair. Tenant shall pay all costs and
expenses of any kind related to the installation, operation, maintenance, repair
or removal of its generator equipment and the maintenance, repair or operation
of the Existing Generator/Liebert Units, including any reasonable architect’s or
engineering fees incurred by Landlord in connection with required approvals and
any other reasonable out-of-pocket costs incurred by Landlord; provided that
Tenant shall not be obligated to pay any rental or license fee on account of
usage of the Installation Area or other Building areas as contemplated by this
Article 32. Tenant shall maintain all such equipment in good repair. Subject to
the terms of this Lease, Tenant shall be responsible for any damage, loss or
injury to the Building or other property and for any injury to persons caused by
installation, operation, maintenance or removal of such equipment. Upon the
expiration or earlier termination of this Lease, Tenant shall, at its sole cost
and expense, (i) remove the generator equipment and restore that portion of the
Building where the generator equipment was located to its condition existing
prior to the installation thereof, ordinary wear and tear excepted, and
(ii) repair any damage or destruction caused by such removal. Restoration and
repair herein required to be performed by Tenant shall be completed under the
reasonable supervision of Landlord or Landlord’s representative. Notwithstanding
the foregoing, unless Landlord otherwise requires Tenant to do so, Tenant shall
not remove, and shall not be reimbursed for the cost thereof, any portion of the
generator equipment which is embedded or permanently attached in or to the
Building including, but not limited to, cables and other wiring. To the extent
not expressly prohibited by law, and except to the extent resulting from the
negligence or willful misconduct of Landlord, Tenant agrees to hold Landlord and
its constituent partners, and their agents, and employees, harmless and to
indemnify each of them against claims and liabilities, including reasonable
attorney’s fees, for injuries to persons and damage to or theft,
misappropriation or loss of property occurring in or about the Building and
arising out of the installation, maintenance, operation, removal or other use of
the generator equipment installed hereunder.
     Section 32.3. Assignability. All work performed by or on behalf of Tenant
under this Article 32 shall comply and be performed in accordance with the terms
and conditions described in Article 25 (i.e., if included as part of the
Tenant’s Work) and in Article 8 of this Lease. The generator and other rights of
Tenant set forth in this Article 32 may not be assigned to any party, and may be
exercised only by Tenant or any permitted assignee under this Lease designated
by Tenant in writing to Landlord (it being understood that only one such party
shall have the right,

80



--------------------------------------------------------------------------------



 



at any given time, to have any generator equipment located at the Building
pursuant to this Article 32), and no other party shall have the right to
exercise such rights under this Article 32 without the express written consent
of Landlord (at Landlord’s sole discretion).
     Section 32.4. Representation. Notwithstanding anything to the contrary
contained herein, Landlord does not hereby represent that the Building is
suitable for Tenant’s intended use or operation of the generator equipment
contemplated by this Article 32.
ARTICLE 33
EXISTING LEASE PAYMENT
     Section 33.1. Payment. Tenant hereby represents to Landlord that Tenant has
an early termination charge of $757,815.00 which is due and owing to Tenant’s
existing landlord under Tenant’s existing lease for space at the building known
as Finley Business Center (2505 Finley) (“Existing Building”), which termination
charge is due on or before March 30, 2006. Landlord hereby agrees to pay Tenant,
within three (3) business days after the mutual execution and delivery of this
Lease by both parties, the sum of $757,815.00 (the “One Time Existing Lease
Payment”) as consideration for Tenant obtaining such early termination of its
existing lease at the Existing Building, and Tenant shall promptly deliver to
Landlord evidence of such payment made by Tenant to its existing landlord at the
Existing Building for the early termination of such existing lease, once such
payment has been made (which payment shall be made on or before March 30, 2006,
as described above). If Landlord has not returned a fully executed original of
this Lease to Tenant and otherwise paid the One Time Existing Lease Payment to
Tenant on or before 5:00 p.m., Central Time, on March 29, 2006, then Tenant
shall have the right, exercised by written notice thereof delivered to Landlord
at any time prior to Landlord’s delivery of such executed Lease and such payment
to Tenant, to terminate this Lease and any further rights and obligations of the
parties hereunder, whereupon Landlord shall return any Security Deposit
theretofore deposited by Tenant hereunder, and neither party shall have any
further rights or obligations under this Lease. If this Lease has not been
terminated pursuant to the preceding sentence, and if Landlord has delivered a
fully executed original of this Lease, together with the One Time Existing Lease
Payment, to Tenant, then, at either party’s request, the parties shall promptly
enter into an instrument confirming that such termination right of Tenant as set
forth in this Article 33 is no longer applicable, and that such termination
right is null and void in its entirety.
ARTICLE 34
SECURED AREA
     Section 34.1. Secured Area. Prior to termination or expiration of this
Lease or Tenant’s right to possession of the Demised Premises hereunder,
Landlord shall not, in the exercise of any access rights set forth in this
Lease, enter (except in the case of an emergency or as otherwise provided below
in this Article 34) certain areas of the Demised Premises that Tenant shall
reasonably designate for security purposes from time to time (herein, the
“Secured Areas”) (and

81



--------------------------------------------------------------------------------



 



Landlord shall have no obligation to perform any janitorial or other services
therein). If Landlord determines that it is reasonably necessary to enter the
foregoing Secured Areas, due to an emergency, it may use such force as it
determines, in good faith, to be necessary to gain such access, and shall have
no responsibility for damage or injury caused or otherwise resulting from such
entry. In the absence of an emergency which Landlord, in good faith, determines
to require immediate access to any such Secured Areas, Landlord shall endeavor
to give advance written or oral notice to Tenant prior to such entry to such
Secured areas so as to permit Tenant to have a representative present during any
such entry. In the event Landlord so enters a Secured Area without a
representative of Tenant being present, then promptly after such entry, Landlord
shall provide Tenant with a written notice of Landlord’s reason for such entry.
[signature page follows]

82



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
executed as of the 24 day of March  , 2006.

            LANDLORD:

HINES VAF WESTWOOD OF LISLE II, L.P.
      By:   Hines VAF Westwood of Lisle II GP LLC, its         general partner 
            By:   Hines Interests Limited Partnership,         its authorized
agent            By:   Hines Holdings, Inc., its         general partner       
    TD’A   By:   /s/ Thomas J. Danilek         Name:   Thomas J. Danilek       
Title:   Senior Vice President        TENANT:

SXC HEALTH SOLUTIONS, INC., a Texas
corporation
      By:   /s/ IRWIN STUDEN         Name:   IRWIN STUDEN        Title:   CFO   

83



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PLAN SHOWING TENANT’S INITIAL DEMISED PREMISES
(FLOOR PLAN) [c24582c2458207.gif]

A-1



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c24582c2458208.gif]

A-2



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c24582c2458209.gif]

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
LEGAL DESCRIPTION OF LAND
PARCEL 1:
LOTS 2 AND 3 IN LISLE OFFICE PARK, BEING A SUBDIVISION IN SECTION 4, TOWNSHIP 38
NORTH, RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN. ACCORDING TO THE PLAT
THEREOF RECORDED JULY 22, 1988 AS DOCUMENT RBB-80228, IN DUPAGE COUNTY,
ILLINOIS.
PARCEL 2:
A NON-EXCLUSIVE, IRREVOCABLE AND PERPETUAL EASEMENT IN FAVOR OF PARCEL 1
AFORESAID FOR INGRESS AND EGRESS TO PROVIDE ACCESS FOR MOTOR VEHICLE AND
PEDESTRIAN TRAFFIC TO AND FROM THE UNDERGROUND PARKING STRUCTURE AS CREATED BY
ACCESS EASEMENT AGREEMENT DATED FEBRUARY 20, 1990 AND RECORDED MARCH 8, 1990 AS
DOCUMENT R90-028602 MADE BY AND BETWEEN BOULEVARD BANK NATIONAL ASSOCIATION AS
TRUSTEE UNDER TRUST AGREEMENT DATED MAY 17, 1988 AND KNOWN AS TRUST NUMBER 8775
AND BOULEVARD BANK NATIONAL ASSOCIATION AS TRUSTEE UNDER TRUST AGREEMENT DATED
DECEMBER 5, 1989 AND KNOWN AS TRUST NUMBER 9118 OVER, UPON AND ACROSS THE
FOLLOWING DESCRIBED LAND:
THAT PART OF LOT 1 IN LISLE OFFICE PARK, BEING A SUBDIVISION IN SECTION 4,
TOWNSHIP 38 NORTH, RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
FOLLOWS: BEGINNING AT A POINT ON THE EAST LINE OF SAID LOT 1 WHICH IS 175.94
FEET SOUTHERLY OF THE NORTHEAST CORNER THEREOF: THENCE CONTINUING ALONG SAID
EAST LINE OF LOT 1 SOUTH 01 DEGREE 24 MINUTES 17 SECONDS EAST, 13.06 FEET TO A
CORNER OF LOT 1: THENCE SOUTH 88 DEGREES 35 MINUTES 43 SECONDS EAST ALONG THE
EAST LINE OF SAID LOT 1, A DISTANCE OF 18.00 FEET TO A CORNER OF LOT 1: THENCE
SOUTH 01 DEGREE 24 MINUTES 17 SECONDS EAST ALONG THE EAST LINE OF SAID LOT 1, A
DISTANCE OF 201.50 FEET TO A CORNER OF LOT 1: THENCE NORTH 88 DEGREES 35 MINUTES
43 SECONDS WEST 12.00 FEET: THENCE NORTH 01 DEGREE 24 MINUTES 17 SECONDS EAST
181.57 FEET TO A POINT OF CURVATURE; THENCE NORTHWESTERLY ALONG A CURVE CONCAVE
TO THE SOUTHWEST, HAVING A RADIUS OF 10.50 FEET, AN ARC DISTANCE OF 18.53 FEET’.
THE CHORD OF SAID ARC HAVING A LENGTH OF 16.22 FEET AND A BEARING OF NORTH 49
DEGREES 09 MINUTES 30 SECONDS WEST: THENCE NORTH 09 DEGREES 43 MINUTES 17
SECONDS WEST, 21.00 FEET, THENCE NORTH 80 DEGREES 16 MINUTES 43 SECONDS EAST.
10.78 FEET TO THE PLACE OF BEGINNING, IN DUPAGE COUNTY, ILLINOIS.
PARCEL 3:
A NON-EXCLUSIVE, IRREVOCABLE AND PERPETUAL EASEMENT IN FAVOR OF PARCEL 1
AFORESAID FOR INGRESS AND EGRESS TO PROVIDE PEDESTRIANS WITH ACCESS TO AND USE
OF THE PLAZA AREA AS CREATED BY ACCESS EASEMENT AGREEMENT DATED FEBRUARY 20,
1990 AND RECORDED MARCH 8, 1990 AS DOCUMENT R90-028602 MADE BY AND BETWEEN
BOULEVARD BANK NATIONAL ASSOCIATION AS TRUSTEE UNDER TRUST AGREEMENT DATED MAY
17, 1988 AND KNOWN AS TRUST NUMBER 8775 AND BOULEVARD BANK NATIONAL ASSOCIATION
AS TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 5, 1989 AND KNOWN AS TRUST
NUMBER 9118 OVER, UPON AND ACROSS THE FOLLOWING DESCRIBED LAND:
(SEE ATTACHED)

B-1



--------------------------------------------------------------------------------



 



THAT PART OF LOT 1 IN LISLE OFFICE PARK, BEING A SUBDIVISION IN SECTION 4,
TOWNSHIP 38 NORTH, RANGE TO EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
FOLLOWS: BEGINNING AT A POINT ON THE EAST LINE OF SAID LOT 1 WHICH IS 78.50 FEET
SOUTHERLY OF TIE NORTHEAST CORNER THEREOF: THENCE CONTINUING SOUTHERLY ALONG
SAID EAST LINE, 66.00 FEET: THENCE WESTERLY AT RIGHT ANGLES TO SAID EAST LINE,
32.00 FEET: THENCE NORTHERLY PARALLEL WITH SAID EAST LINE, 18.00 FEET: THENCE
WESTERLY AT RIGHT ANGLES TO SAID EAST LINE, 18.00 FEET; THENCE NORTHERLY
PARALLEL WITH SAID EAST LINE, 18.00 FEET: THENCE EASTERLY AT RIGHT ANGLES TO
SAID EAST LINE, 18.00 FEET: THENCE NORTHERLY PARALLEL WITH SAID EAST LINE, 30.00
FEET: THENCE EASTERLY AT RIGHT ANGLES TO SAID EAST LINE, 32.00 FEET TO THE PLACE
OF BEGINNING, IN DUPAGE COUNTY, ILLINOIS.
     P.I.N. 08-04-400-010-0000 and 08-04-208-001-0000
     Commonly known as: 2441 Warrenville Road, Lisle, Illinois

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
RULES AND REGULATIONS

1.   No sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Demised Premises, the
Building or the landscaping, parking facilities and other improvements and
appurtenances.   2.   No awning or other projection shall be attached to the
outside walls or windows of the Building without the prior written consent of
Landlord. No curtains, blinds, shades, drapes or screens shall be attached to or
hung in, or used in connection with any window or door of the Demised Premises,
without the prior written consent of Landlord. Such awnings, projections,
curtains, blinds, shades, drapes, screens and other fixtures must be of a
quality, type, design, color, material and general appearance approved by
Landlord, and shall be attached in the manner approved by Landlord. All
electrical fixtures hung in offices or spaces along the perimeter of the Demised
Premises must be fluorescent, of a quality, type, design, bulb color, size and
general appearance approved by Landlord, which approval shall not be
unreasonably withheld.   3.   No sign, advertisement, notice or other lettering
shall be exhibited, inscribed, painted or affixed by Tenant on any part of the
outside or inside of the Demised Premises or of the Building without the prior
written consent of Landlord. In the event of the violation of the foregoing by
Tenant, Landlord may remove same without liability, and may charge the expense
incurred by such removal to Tenant. Interior signs on doors and directly tablet
shall be inscribed, painted or affixed for Tenant by Landlord at the expense of
Tenant, and shall be of a quality, quantity, type, design, color, size style,
composition, material, location and general appearance acceptable to Landlord.  
4.   The sashes, sash doors, skylights, windows, and doors that reflect or admit
light or air into the halls passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels, or
other articles be placed on the window sills, or in the public portions of the
Building.   5.   No show cases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, nor placed in public
portions thereof without the prior written consent of Landlord.   6.   The water
and wash closets and other plumbing fixtures shall not be used for any purposes
other than those for which they were constructed, and no sweepings, rubbish,
rags or other substances shall be thrown therein. All damages resulting from any
misuse of the fixtures by Tenant shall be borne by Tenant to the extent that
Tenant or Tenant’s agents, servants, employees, contractors, visitors, or
licensees shall have caused the same.

C-1



--------------------------------------------------------------------------------



 



7.   Except for hanging pictures, Tenant shall not paint, mark, drill into or in
any way deface any part of the Demised Premises or the Building. No boring or
cutting shall be permitted, except with the prior written consent of Landlord,
and as Landlord may direct.   8.   No animal or bird of any kind shall be
brought into or kept in or about the Demised Premises or the Building (except
for service animals in the company of a handicapped person).   9.   Tenant shall
not make, or permit to be made, any unseemly or disturbing noises or interfere
with occupants of the Building or neighboring buildings or premises or those
having business with them. Tenant shall not throw anything out of the doors,
windows or skylights or down the passageways.   10.   Except as otherwise
permitted under the Lease, neither Tenant nor any of Tenant’s agents, servants,
employees, contractors, visitors or licensees shall at any time bring or keep
upon the Demised Premises or in the Building any flammable, combustible or
explosive fluid, chemical or substance.   11.   No additional locks, bolts or
mail slots of any kind shall be placed upon any of the doors or windows by
Tenant, nor shall any change be made in existing locks or the mechanism thereof;
however, the foregoing shall not apply to any card key system which Tenant
installs in full compliance with all other provisions of the Lease at its sole
expense and with respect to which Landlord is provided with all access cards
necessary to fully exercise all of its entry rights under the Lease with respect
to the Demised Premises. Tenant must, upon the termination of the tenancy,
restore to Landlord all keys of stores, offices and toilet rooms either
furnished to or otherwise procured by Tenant and, in the event of the loss of
any keys so furnished, Tenant shall pay to Landlord the cost thereof.   12.  
All removals, or the carrying in or out of any safes, freight, furniture,
fixtures, bulky matter or heavy equipment of any description must take place
during the hours which Landlord or its agent may determine from time to time.
Landlord reserves the right to prescribe the weight and position of all safes,
which must be placed upon two-inch thick plank strips to distribute the weight.
The moving of safes, freight, furniture, fixtures, bulky matter or heavy
equipment of any kind must be made upon previous notice to the Superintendent of
the Building and in a manner and at the time prescribed by him, and the persons
employed by Tenant for such work are subject to Landlord’s prior approval.
Landlord reserves the right to inspect all safes, freight or other bulky
articles to be brought into the Building and to exclude from the Building all
safes, freight or other bulky articles which violate any of these Rules and
Regulations or the lease of which these Rules and Regulations are a part.   13.
  Tenant shall not occupy or permit any portion of the Demised Premises to be
occupied as an office that is not generally consistent with the character and
nature of an ordinary desk-type office. Nor shall Tenant permit any portion of
the Demised Premises to be used (a) for an employment agency, a public
stenographer or typist, a labor union office, a physician’s or dentist’s office,
a dance or music studio, a school, a beauty salon or

C-2



--------------------------------------------------------------------------------



 



    barber shop, the business of photographic or multilith or multigraph
reproductions or offset printing (not precluding using any part of the Demised
Premises for photographic, multilith or multigraph reproductions solely in
connection with Tenant’s own business and/or activities), a restaurant or bar,
an establishment for the sale of confectionery or soda or beverages or
sandwiches or ice cream or baked goods, an establishment for the preparation or
dispensing or consumption of food or beverages (of any kind) in any manner
whatsoever, or as a news or cigar stand, or as a radio or television or
recording studio, theater or exhibition hall, for manufacturing, for the storage
of merchandise or for the sale of merchandise, goods or property of any kind at
auction, or for lodging, sleeping or for any immoral purpose, or for a banking,
trust company, depository, guarantee, or safe deposit business, or as a savings
bank, or as savings and loan association, or as a loan company, or for the sale
of travelers checks, money orders, drafts, foreign exchange or letters of credit
or for the receipt of money for transmission, or as a stock broker’s or dealer’s
office or for the underwriting of securities, or as a government office or
foreign embassy or consulate, or as tourist or travel bureau, or (b) a use which
conflicts with any so-called “exclusive” then in favor of, or is for any use the
same as that stated in any percentage lease to, another tenant of the Building
(provided that Tenant’s use of the Demised Premises for general office purposes
or for customer data processing center operations does not violate any such
exclusive), or (c) a use which would be prohibited by any other portion of this
Lease (including but not limited to any Rules and Regulations then in effect) or
in violation of law. Tenant shall not engage or pay for any employees on the
Demised Premises other than those working at the Demised Premises, nor shall
Tenant advertise for laborers giving an address at the Demised Premises.   14.  
Tenant shall not purchase spring water, towels, janitorial or maintenance or
other like service from any company or persons not reasonably approved by
Landlord. Landlord shall approve a sufficient number of sources of such service
to provide Tenant with a reasonable selection, but only in such instances and to
such extent as Landlord in its judgment shall consider consistent with security
and proper operation of the Building.   15.   Landlord shall have the right to
prohibit any advertising or business conducted by Tenant referring to the
Building which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as a first class building for offices and, upon
notice from Landlord, Tenant shall refrain from or discontinue such advertising.
  16.   Landlord reserves the right to exclude from the Building between the
hours of 6:00 p.m. and 8:00 a.m. on all days, and at all hours on Saturdays,
Sundays and legal holidays, all persons who do not present a pass to the
Building issued by Landlord. Landlord may furnish passes to Tenant so that
Tenant may validate and issue same. Tenant shall safeguard said passes and shall
be responsible for all acts of persons in or about the Building who possess a
pass issued to Tenant.   17.   Tenant’s contractors shall, while in the
Building, be subject to and under the control and direction of the
Superintendent of the Building (but not as agent or servant of said
Superintendent or of Landlord) except for supervision of work.

C-3



--------------------------------------------------------------------------------



 



18.   If the Demised Premises is or becomes infested with vermin as a result of
the use or any misuse or neglect of the Demised Premises by Tenant, its agents,
servants, employees, contractors, visitors, or licensees, Tenant shall forthwith
at Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.   19.   The requirements of
Tenant will be attended to only upon application at or call to the office of the
Building. Building personnel shall not perform any work or do anything outside
of their regular duties, unless under special instructions from the office of
the Landlord.   20.   Canvassing, soliciting and peddling in the Building are
prohibited and Tenant shall cooperate to prevent the same.   21.   No water
cooler, air conditioning unit or system or other apparatus shall be installed or
used by Tenant without the written consent of Landlord.   22.   There shall not
be used in any Common Areas, public halls, plaza areas, lobbies or other space
in the Building, either by Tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks or dollies, except those equipped with
rubber tires and side guards.   23.   Tenant, Tenant’s agents, servants,
employees, licensees or visitors shall not park any vehicles in any driveways,
service entrances, or areas posted “No Parking.”   24.   Tenant shall install
and maintain, at Tenant’s sole cost and expense, an adequate visibly marked (at
all times property operational) fire extinguisher next to any duplicating or
photocopying machine or similar heat producing equipment, which may or may not
contain combustible material, in the Demised Premises.   25.   Tenant shall not
use the name of the Building for any purpose other than as the address of the
business to be conducted by Tenant in the Demised Premises, nor shall Tenant use
any picture of the Building in its advertising, stationary or in any other
manner without the prior written permission of Landlord. Landlord expressly
reserves the right at any time to change said name without in any manner being
liable to Tenant therefor.   26.   No smoking, eating, drinking or loitering is
permitted in the common areas of the Building except in designated areas, if
any.   27.   Tenant shall cooperate and participate in all recycling programs,
if any, established for the Building by Landlord or nay governmental agency.  
28.   Landlord reserves the right to make such other and further reasonable
rules and regulations as in Landlord’s judgment may from time to time be needful
for the safety, care and cleanliness of the Demised Premises or the Building, or
the Property, and for the preservation of good order therein, and upon
publication or notice to Tenant, any such

C-4



--------------------------------------------------------------------------------



 



other or further rules and regulations shall be binding upon Tenant with the
same force and effect as if they had been inserted herein at the time of the
execution hereof.

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
PARKING RIDER
     1. Provided Tenant is not in default under the Lease and has not violated
the rules and regulations set forth in this Exhibit D and any attachment hereto,
as amended or supplemented in any fashion by Landlord from time to time in its
sole and absolute discretion, including without limitation any rules and
regulations concerning parking at the Building that Landlord may promulgate from
time to time pursuant to this Exhibit D (the “Parking Rules”), then during the
term of the Lease, (A) Tenant and its employees and business invitees visiting
or conducting business at the Demised Premises shall be entitled, on a
non-exclusive and non-reserved basis, to the use the Building’s parking area
(excluding, however, those areas thereof designated by Landlord from time to
time for the exclusive use of certain occupants of the Building or for no
parking), but not greater than use of an aggregate of 4.00 parking spaces per
one thousand (1,000) square feet of the area of the Demised Premises (provided
that Tenant shall not be in default under the Lease if it uses up to an
aggregate of 4.55 parking spaces per one thousand (1,000) square feet of the
area of the Demised Premises, notwithstanding anything herein to the contrary),
and (B) Tenant and its designated employees shall have the right to use, on an
exclusive basis, ten (10) parking spaces in the indoor heated parking garage
serving the building (which 10 spaces shall be located in such designated areas
within such garage as may be designated by Landlord from time to time, if
Landlord so elects). Landlord reserves the right to designate certain of the
surface parking area and covered parking area within the Building’s parking
areas as reserved parking stalls for other occupants of the Building. Tenant
agrees that, except as specifically provided to the contrary in the Lease,
Landlord may from time to time and at any time impose charges for parking at or
about the Building, which charges are currently (and shall remain fixed for
Tenant during the Term at) $60.00 per month for each space in the heated parking
garage described above (it being acknowledged that there are no current parking
charges imposed by Landlord for the other parking areas described in this
Paragraph 1, and that Landlord shall only impose charges for such other parking
areas to the extent consistent with market parking charges for surface parking
areas at other comparable buildings in Lisle/Naperville, Illinois). All of the
payments and charges provided in this Exhibit D shall be collectible as
additional rent under the Lease.
     2. Tenant and its employees and business invitees shall not park any
vehicle in any stall designated for the exclusive use of any other person and
Tenant further agrees to employ reasonable measures to assure that its employees
do not park in any such stall. Tenant shall furnish Landlord with a list of its
and its employees’ vehicle license numbers within thirty (30) days after the
Commencement Date and thereafter notify Landlord of any change in such list
within ten (10) days after such change occurs. Tenant agrees to assume
responsibility for compliance by its employees with all Parking Rules and for
all losses (including the loss of parking entrance key-cards, if any) and other
damages caused by Tenant or Tenant’s agents, servants, employees, contractors,
visitors or licensees occurring during or relating to any use of the Building’s
parking facilities. Tenant hereby authorizes Landlord to tow away from the
Building or attach violation stickers, devices or notices to any vehicle
belonging to Tenant or its employees which Landlord in good faith determines is
parked in violation of the Parking Rules.

D-1



--------------------------------------------------------------------------------



 



All costs of any such towing or violation device and all applicable violation
fees shall be payable by Tenant immediately upon demand by Landlord and, at
Landlord’s option, such payment may be required prior to the release of the
towed vehicle to its owner.
     3. A condition of any parking shall be compliance by the vehicle operator
with all Parking Rules, including, without limitation, displaying any sticker or
complying with any other identification system from time to time established by
Landlord. Landlord expressly reserves the right to refuse to permit any person
or vehicle in violation of the Parking Rules to enter or remain in the parking
areas of the Building and to demand return therefrom of all parking stickers or
other identification supplied by Landlord and Tenant hereby agrees to assist
Landlord in enforcing all Parking Rules.
     4. In the event any surcharge, regulatory fee or parking tax is at any time
(even at a time when no parking charges are otherwise due under Section 1 above)
imposed by any governmental authority, Tenant shall pay all such amounts
applicable to Tenant’s parking privileges hereunder to Landlord either in
advance on the first day of each calendar month concurrently with its
installment of Monthly Fixed Rent or as otherwise billed from time to time by
Landlord.
     5. All parking privileges relative to the parking spaces in the indoor
heated parking garage serving the Building are personal to the original named
Tenant and any Tenant Affiliate assignee, and may not be assigned to any other
party without Landlord’s consent (at its discretion).
     6. Landlord shall not be responsible for enforcing Tenant’s exclusive right
to use any of its reserved parking stalls under the Lease nor shall Tenant have
any right to impound, tow or impose any penalty on vehicles occupying such
spaces; provided, however, that upon notice from Tenant of any other person
parking vehicles in Tenant’s reserved parking stalls, Landlord shall use
reasonable efforts (e.g., installing “reserved parking” signage and using
reasonable efforts to enforce the same) to stop such improper usage by other
persons.

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
PRE-APPROVED GENERAL CONTRACTORS
Interior Construction Group (ICG)
JC Anderson
Executive Construction (ECI)
Edison
Clune

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SNDA
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
          THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(“Agreement”) is entered into as of                                         ,
200__(the “Effective Date”) by and between GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC., a Delaware corporation (together with its successors and assigns, the
“Mortgagee”), and                                                             ,
a                                           (hereinafter, collectively the
“Tenant”), with reference to the following facts:
          A.                                         , a           
                              , whose address is
                                                              (the “Landlord”)
owns fee simple title or a leasehold interest in the real property described in
Exhibit “A” attached hereto (the “Property”).
          B. Mortgagee has made or intends to make a loan to Landlord (the
“Loan”).
          C. To secure the Loan, Landlord has or will encumber the Property by
entering into a mortgage or deed of trust in favor of Mortgagee (as amended,
increased, renewed, extended, spread, consolidated, severed, restated, or
otherwise changed from time to time, the “Mortgage”) to be recorded in the
[Recorder of Deeds’ Office] in and for the County of
                                        , State of
                                        .
          D. Pursuant to the Lease effective
                                        , (the “Lease”), Landlord demised to
Tenant [all] [a portion] of the Property consisting of the following (the
“Leased Premises”):                                             
                                                                             .
          E. Tenant and Mortgagee desire to agree upon the relative priorities
of their interests in the Property and their rights and obligations if certain
events occur.
          NOW, THEREFORE, for good and sufficient consideration, Tenant and
Mortgagee agree:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     a. Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under
the Mortgage; (ii) any other exercise by Mortgagee of rights and remedies
(whether under the Mortgage or under applicable law, including bankruptcy law)
as holder of the Loan and/or the Mortgage, as a result of which a Mortgagee
becomes owner of the Property; or (iii) delivery by Landlord to Mortgagee (or
its designee or nominee) of a deed or other conveyance of Landlord’s interest in
the Property in lieu of any of the foregoing.

F-1



--------------------------------------------------------------------------------



 



     b. Former Landlord. A “Former Landlord” means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.
     c. Offset Right. An “Offset Right” means any right or alleged right of
Tenant to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease.
     d. Rent. The “Rent” means any fixed rent, base rent or additional rent
under the Lease.
     e. Successor Landlord. A “Successor Landlord” means any party that becomes
owner of the Property as the result of a Foreclosure Event.
     f. Termination Right. A “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.
     g. Other Capitalized Terms. If any capitalized term is used in this
Agreement and no separate definition is contained in this Agreement, then such
term shall have the same respective definition as set forth in the Lease.
     2. Subordination. The Lease, as the same may hereafter be modified, amended
or extended, shall be, and shall at all times remain, subject and subordinate to
the terms conditions and provisions of the Mortgage, the lien imposed by the
Mortgage, and all advances made under
the Mortgage.
     3.  Nondisturbance, Recognition and Attornment.
     a. No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant
is not in default under this Agreement or under the Lease beyond any applicable
grace or cure periods (an “Event of Default”), Mortgagee (i) shall not terminate
or disturb Tenant’s possession of the Leased Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement and (ii) shall not
name or join Tenant as a defendant in any exercise of Mortgagee’s rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord or prosecuting such rights and remedies. In the latter case, Mortgagee
may join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise adversely affect Tenant’s rights under the
Lease or this Agreement in such action.
     b. Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement;

F-2



--------------------------------------------------------------------------------



 



and (iii) the Lease shall continue in full force and effect as a direct lease,
in accordance with its terms (except as provided in this Agreement), between
Successor Landlord and Tenant. Tenant hereby acknowledges notice that pursuant
to the Mortgage and assignment of rents, leases and profits, Landlord has
granted to the Mortgagee an absolute, present assignment of the Lease and Rents
which provides that Tenant continue making payments of Rents and other amounts
owed by Tenant under the Lease to the Landlord and to recognize the rights of
Landlord under the Lease until notified otherwise in writing by the Mortgagee.
After receipt of such notice from Mortgagee, the Tenant shall thereafter make
all such payments directly to the Mortgagee or as the Mortgagee may otherwise
direct, without any further inquiry on the part of the Tenant. Landlord consents
to the foregoing and waives any right, claim or demand which Landlord may have
against Tenant by reason of such payments to Mortgagee or as Mortgagee directs.
     c. Further Documentation. The provisions of this Article 3 shall be
effective and self-operative without any need for Successor Landlord or Tenant
to execute any further documents. Tenant and Successor Landlord shall, however,
confirm the provisions of this Article 3 in writing upon request by either of
them within ten (10) days of such request.
     4. Protection of Successor Landlord. Notwithstanding anything to the
contrary in the Lease or the Mortgage, Successor Landlord shall not be liable
for or bound by any of the following matters:
     a. Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. The foregoing shall not limit either (i) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of attornment or (ii) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s obligations as landlord under the
Lease.
     b. Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment.
     c. Payment; Security Deposit; Work. Any obligation: (i) to pay Tenant any
sum(s) that any Former Landlord owed to Tenant unless such sums, if any, shall
have been actually delivered to Mortgagee by way of an assumption of escrow
accounts or otherwise; (ii) with respect to any security deposited with Former
Landlord, unless such security was actually delivered to Mortgagee; (iii) to
commence or complete any initial construction of improvements in the Leased
Premises or any expansion or rehabilitation of existing improvements thereon;
(iv) to reconstruct or repair improvements following a fire, casualty or
condemnation; or (v) arising from representations and warranties related to
Former Landlord.
     d. Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Mortgagee’s written
consent.

F-3



--------------------------------------------------------------------------------



 



     e. Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.
     5. Exculpation of Successor Landlord. Notwithstanding anything to the
contrary in this Agreement or the Lease, Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in the Leased Premises from time to
time, including insurance and condemnation proceeds, security deposits, escrows,
Successor Landlord’s interest in the Lease, and the proceeds from any sale,
lease or other disposition of the Property (or any portion thereof) by Successor
Landlord (collectively, the “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.
     6. Mortgagee’s Right to Cure. Notwithstanding anything to the contrary in
the Lease or this Agreement, before exercising any Offset Right or Termination
Right:
     a. Notice to Mortgagee. Tenant shall provide Mortgagee with notice of the
breach or default by Landlord giving rise to same (the “Default Notice”) and,
thereafter, the opportunity to cure such breach or default as provided for
below.
     b. Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing. In addition, as
to any breach or default by Landlord the cure of which requires possession and
control of the Property, provided that Mortgagee undertakes by written notice to
Tenant to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph,
Mortgagee’s cure period shall continue for such additional time as Mortgagee may
reasonably require to either: (i) obtain possession and control of the Property
with due diligence and thereafter cure the breach or default with reasonable
diligence and continuity; or (ii) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default.
     7. Miscellaneous.
     a. Notices. Any notice or request given or demand made under this Agreement
by one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original machine-

F-4



--------------------------------------------------------------------------------



 



generated transmit confirmation report as evidence of transmission. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after the expiration of three (3) days after it is so deposited;
however, delivery by overnight courier service shall be deemed effective on the
next succeeding business day after it is so deposited and notice by personal
service or telefax transmission shall be deemed effective when delivered to its
addressee or within two (2) hours after its transmission unless given after 3:00
p.m. on a business day, in which case it shall be deemed effective at 9:00 a.m.
on the next business day. For purposes of notice, the addresses and telefax
number of the parties shall, until changed as herein provided, be as follows:

  i.   If to the Mortgagee, at:         Greenwich Capital Financial Products,
Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attn: Mortgage Loan Department         Telecopy No.: (203) 618-2052     ii.   If
to the Tenant, at:        
                                                            
                                                            
                                                            
Attn:                                                            Telecopy No.:
(           )                    

     b. Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then upon delivery to
Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor shall terminate.
     c. Entire Agreement. This Agreement constitutes the entire agreement
between Mortgagee and Tenant regarding the subordination of the Lease to the
Mortgage and the rights and obligations of Tenant and Mortgagee as to the
subject matter of this Agreement.
     d. Interaction with Lease and with Mortgage. If this Agreement conflicts
with the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.
     e. Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If an attornment occurs pursuant to this Agreement, then all rights
and obligations of Mortgagee under

F-5



--------------------------------------------------------------------------------



 



this Agreement shall terminate, without thereby affecting in any way the rights
and obligations of Successor Landlord provided for in this Agreement.
     f. Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State in which the Leased Premises are located, excluding
such State’s principles of conflict of laws.
     g. Amendments. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged.
     h. Due Authorization. Tenant represents to Mortgagee that it has full
authority to enter into this Agreement, which has been duly authorized by all
necessary actions. Mortgagee represents to Tenant that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.
     i. Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
[THIS SPACE INTENTIONALLY LEFT BLANK]

F-6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Mortgagee and Tenant have caused this
Agreement to be executed as of the date first above written.

            MORTGAGEE:


GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation
      By:           Name:           Title:           TENANT:
                                                                          a
                                                                          By:  
        Name:           Title:      

F-7



--------------------------------------------------------------------------------



 



         

LANDLORD’S CONSENT
     Landlord consents and agrees to the foregoing Agreement, which was entered
into at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the above Agreement.

            LANDLORD:
                                                                             
By:           Name:           Title:       Dated:
                                                       ,                      

F-8



--------------------------------------------------------------------------------



 



         

MORTGAGEE’S ACKNOWLEDGMENT

         
STATE OF                                            
  )    
 
  )   ss.
COUNTY OF                                         
  )    

          On the ___day of                      in the year                     
before me, the undersigned, a Notary Public in and for said state, personally
appeared                                                             , proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

     
 
   
 
   
 
  Signature of Notary Public

F-9



--------------------------------------------------------------------------------



 



TENANT’S ACKNOWLEDGMENT

         
STATE OF                                            
  )    
 
  )   ss.
COUNTY OF                                         
  )    

          On the ___day of                      in the year                     
before me, the undersigned, a Notary Public in and for said state, personally
appeared                                                             , proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

     
 
   
 
   
 
  Signature of Notary Public

F-10



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS
     If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.
Exhibit “A” — Legal Description of the Land

F-11



--------------------------------------------------------------------------------



 



EXHIBIT G
EXPANSION SPACE A
(FLOOR PLAN) [c24582c2458210.gif]

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
EXPANSION SPACE B
(FLOOR PLAN) [c24582c2458211.gif]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
BUILDING SIGNAGE IDENTIFICATION — NAME/LOGO DEPICTION
(FLOOR PLAN) [c24582c2458212.gif]

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
CLEANING SPECIFICATIONS
The Landlord shall furnish janitorial services described below:
Daily — Five (5) times a week.

•   Sweep, dry mop or vacuum all floors. Remove gum, tar, etc. adhering to the
floor.   •   Empty and damp wipe all ashtrays located on the outside of the
Building.   •   Dust all horizontal surfaces, including tops of desks, file
cabinets and counters, that can be reached without a ladder with a treated
cloth, mitt or duster. (Papers and other objects on horizontal surfaces are not
to be disturbed.)   •   Clean, polish and sanitize all drinking fountains.   •  
Sweep all steps, sidewalks, plazas and interior landings leading to building.  
•   Clean freight and passenger elevator cabs and landing doors including
floors.   •   Empty all waste containers of waste paper and rubbish in
quantities normal for office space.   •   Clean all common area washrooms and
restrooms.   •   Spot clean all entrance doors, switch plates, walls and glass
areas adjacent to such doors.   •   Dust exterior of all light fixtures other
than ceiling fixtures with a feather duster.

Weekly

•   Wash glass in building directory.   •   Walk parking area and grounds (empty
exterior waste container) and sweep areas.   •   Dust mop stairwells.   •   Damp
wipe all waste containers.   •   Wash all glass entrance doors and side panels
inside and out.

Monthly

•   Damp mop stairwell landings and treads.   •   Sweep and hose down exterior
walks, trucking areas and shipping platforms.   •   Remove hard water stains
from toilet fixtures.   •   Dust with treated dusters all Venetian blinds.

J-1



--------------------------------------------------------------------------------



 



Every Three Months

•   Machine scrub all common area lavatory and vestibule floors   •   Shampoo
all elevator carpeting.

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K
HVAC DESIGN STANDARDS
System Criteria — Systems operations are based upon population not to exceed one
person/200 square feet of floor area.
Systems Operation Standards — Landlord provided HVAC system for all general
office areas, in operation during regular business hours of all business days,
shall be sufficient to maintain the following temperatures within the building:

                  Temperature   Heating Season   Cooling Season
 
               
Outside:
    -10F.     94F. DB
 
          74F. WB
 
               
Inside:
    72F (+/-2F).       74F(±2°F).  
 
               
Discharge Air Temperature:
            55F.  

K-1